             Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 1 of 118



                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

                                                                       §
    In re:                                                             §   Chapter 11
                                                                       §
    SHERIDAN HOLDING COMPANY II, LLC, et al., 1                        §   Case No. 19-35198 (MI)
                                                                       §
                                       Debtors.                        §   (Jointly Administered)
                                                                       §
                                                                       §   Re: Docket Nos. 192, 196

         NOTICE OF FILING OF SECOND SUPPLEMENT TO PLAN SUPPLEMENT


       PLEASE TAKE NOTICE that on October 24, 2019, the above-captioned debtors and
debtors in possession (collectively, the “Debtors”) filed the Notice of Filing Plan Supplement for
the Debtors’ Joint Prepackaged Plan of Reorganization Pursuant to Chapter 11 of the Bankruptcy
Code (Technical Modifications) [Docket No. 192] (the “Original Plan Supplement”) with the
United States Bankruptcy Court for the Southern District of Texas (the “Court”).

       PLEASE TAKE FURTHER NOTICE that on October 28, 2019, the Debtors filed the
Notice of Filing of First Supplement to Plan Supplement [Docket No. 196] (the “First Amended
Plan Supplement”).

        PLEASE TAKE FURTHER NOTICE that the Debtors hereby file this second
amendment to the Original Plan Supplement (the “Second Amended Plan Supplement,” and,
together with the Original Plan Supplement and the First Amended Plan Supplement,
the “Plan Supplement”) in support of the Debtors’ Joint Prepackaged Plan of Reorganization
Pursuant to Chapter 11 of the Bankruptcy Code (Technical Modifications) [Docket No. 103] (as
may be amended or modified from time to time and including all exhibits and supplements thereto,
the “Plan”). 2

        PLEASE TAKE FURTHER NOTICE that the Second Amended Plan Supplement
includes current drafts of the following documents (which continue to be negotiated between the
Debtors, the Consenting Sheridan II Revolving Lenders, the Consenting Sheridan II Term Lenders,
and the Consenting Sheridan II Subordinated Term Lenders (together, the “Consenting Creditors”)
and will be filed in substantially final form on or prior to the Effective Date), as may be modified,
amended, or supplemented from time to time:

               Exhibit A        Restructuring Transactions Memorandum



1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Sheridan Holding Company II, LLC (7040); Sheridan Investment Partners II GP, LLC (8298);
      Sheridan Investment Partners II, L.P. (9405); Sheridan Production Partners II, LLC (8034); Sheridan Production
      Partners II-A, L.P. (8813); Sheridan Production Partners II-B, L.P. (9232); Sheridan Production Partners II-M,
      L.P. (9084); SPP II-B GP, LLC (8554); and SPP II-M GP, LLC (0488). The location of the Debtors’ service
      address is: 1360 Post Oak Blvd., Suite 2500, Houston, Texas 77056.

2     Capitalized terms used but not defined in herein have the meanings given to them in the Plan.
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 2 of 118




         Exhibit A-1     Redline of the Restructuring Transactions Memorandum to the
                         version filed in the Original Plan Supplement

         Exhibit H       Form of Purchase and Sale Agreement and Profits Interest Term
                         Sheet

         Exhibit I       Form of Plan Administrator Agreement

         Exhibit J       Asset Sale Election Notice

         Exhibit K       Wind-Down Budget

        PLEASE TAKE FURTHER NOTICE that the Debtors reserve all rights, with the
consent of any applicable counterparties to the extent required under the Plan and/or the RSA, to
alter, amend, modify, or supplement the Plan Supplement and any of the documents contained
therein in accordance with the terms of the Plan; provided that, if any document in the Plan
Supplement is altered, amended, modified, or supplemented in any material respect prior to the
Confirmation Hearing, the Debtors will file a redline of such document with the Court.

       PLEASE TAKE FURTHER NOTICE that the documents contained in the Plan
Supplement are integral to, and are considered part of, the Plan. If the Plan is approved, the
documents contained in the Plan Supplement will be approved by the Court pursuant to the order
confirming the Plan.

       PLEASE TAKE FURTHER NOTICE that the Debtors will seek confirmation of the
Plan at the Confirmation Hearing scheduled for November 12, 2019, at 2:00 p.m., prevailing
Central Time before the Honorable Marvin Isgur at the United States Bankruptcy Court,
Courtroom 404, 515 Rusk Street, Houston, Texas, 77002.

         PLEASE TAKE FURTHER NOTICE that copies of all documents filed in these
chapter 11 cases are available free of charge by visiting http://cases.primeclerk.com/SheridanII.
You may also obtain copies of any pleadings by visiting the Court’s website at
https://ecf.txsb.uscourts.gov in accordance with the procedures and fees set forth therein.


                          [Remainder of page intentionally left blank]
          Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 3 of 118



Houston, Texas
November 5, 2019

/s/ Matthew D. Cavenaugh
Matthew D. Cavenaugh (TX Bar No. 24062656)   Joshua A. Sussberg, P.C. (admitted pro hac vice)
JACKSON WALKER L.L.P.                        Steven N. Serajeddini (admitted pro hac vice)
1401 McKinney Street, Suite 1900             KIRKLAND & ELLIS LLP
Houston, Texas 77010                         KIRKLAND & ELLIS INTERNATIONAL LLP
Telephone:      (713) 752-4200               601 Lexington Avenue
Facsimile:      (713) 752-4221               New York, New York 10022
Email:          mcavenaugh@jw.com            Telephone:      (212) 446-4800
                                             Facsimile:      (212) 446-4900
Co-Counsel to the Debtors                    Email:          joshua.sussberg@kirkland.com
and Debtors in Possession                                    steven.serajeddini@kirkland.com

                                             -and-

                                             Spencer A. Winters (admitted pro hac vice)
                                             KIRKLAND & ELLIS LLP
                                             KIRKLAND & ELLIS INTERNATIONAL LLP
                                             300 North LaSalle Street
                                             Chicago, Illinois 60654
                                             Telephone:       (312) 862-2000
                                             Facsimile:       (312) 862-2200
                                             Email:           spencer.winters@kirkland.com

                                             Co-Counsel to the Debtors
                                             and Debtors in Possession
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 4 of 118



                                     Certificate of Service

        I certify that on November 5, 2019, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                                      /s/ Matthew D. Cavenaugh
                                                      Matthew D. Cavenaugh
             Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 5 of 118



                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

                                                                       §
    In re:                                                             § Chapter 11
                                                                       §
    SHERIDAN HOLDING COMPANY II, LLC, et al., 1                        § Case No. 19-35198 (MI)
                                                                       §
                                       Debtors.                        § (Jointly Administered)
                                                                       §

            SECOND SUPPLEMENT TO PLAN SUPPLEMENT FOR THE
     DEBTORS’ JOINT PREPACKAGED PLAN OF REORGANIZATION PURSUANT
    TO CHAPTER 11 OF THE BANKRUPTCY CODE (TECHNICAL MODIFICATIONS)


                                                Table of Contents 2

               Exhibit A        Restructuring Transactions Memorandum

               Exhibit A-1      Redline of the Restructuring Transactions Memorandum to
                                the version filed in the Original Plan Supplement

               Exhibit H        Form of Purchase and Sale Agreement and Profits Interest
                                Term Sheet

               Exhibit I        Form of Plan Administrator Agreement

               Exhibit J        Asset Sale Election Notice

               Exhibit K        Wind-Down Budget




1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Sheridan Holding Company II, LLC (7040); Sheridan Investment Partners II GP, LLC (8298);
      Sheridan Investment Partners II, L.P. (9405); Sheridan Production Partners II, LLC (8034); Sheridan Production
      Partners II-A, L.P. (8813); Sheridan Production Partners II-B, L.P. (9232); Sheridan Production Partners II-M,
      L.P. (9084); SPP II-B GP, LLC (8554); and SPP II-M GP, LLC (0488). The location of the Debtors’ service
      address is: 1360 Post Oak Blvd., Suite 2500, Houston, Texas 77056.

2     Capitalized terms used but not defined in herein have the meanings given to them in the Debtors’ Joint
      Prepackaged Plan of Reorganization Pursuant to Chapter 11 of the Bankruptcy Code (Technical Modifications)
      [Docket No. 103] (as may be amended or modified from time to time and including all exhibits and supplements
      thereto, the “Plan”).
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 6 of 118



                                           Exhibit A

                          Restructuring Transactions Memorandum

      Certain documents, or portions thereof, contained in this Exhibit A and the Plan
Supplement remain subject to continuing negotiations and review by the Debtors and the
Consenting Creditors.

        The respective rights of the Debtors and the Consenting Creditors are expressly reserved,
subject to the terms and conditions set forth in the Plan and the RSA, to alter, amend, modify, or
supplement the Plan Supplement and any of the documents contained therein in accordance with
the terms of the Plan, or by order of the Bankruptcy Court; provided that, if any document in the
Plan Supplement is altered, amended, modified, or supplemented in any material respect prior to
the Confirmation Hearing, the Debtors will file a redline of such document with the Bankruptcy
Court.
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 7 of 118
                                                                                     DRAFT
                                                                        SUBJECT TO REVISION
                                  Restructuring Transactions

Article IV of the Plan provides for the means of implementing the Plan. Pursuant to and without
limiting the generality of Article IV of the Plan, the Debtors and/or the Plan Administrator, as
applicable, intend to generally implement the following Restructuring Transactions on or after the
Effective Date:

   1. The Debtors shall consummate the Asset Sale by, among other things, transferring
      substantially all of the assets of Sheridan Holding Company II, LLC, Sheridan Production
      Partners II-A, L.P., and Sheridan Production Partners II-M, L.P. to Crossing Rocks Energy
      Operating, LLC (the “Purchaser”). In exchange, the Purchaser shall transfer the Sale
      Proceeds to Sheridan Holding Company II, LLC, Sheridan Production Partners II-A, L.P.,
      and Sheridan Production Partners II-M, L.P.

   2. The Plan Administrator shall use the Sale Proceeds, in addition to the other sources of plan
      consideration set forth in Article IV.F of the Plan, to fund the distributions to Holders of
      Allowed Claims against the Debtors in accordance with the treatment of such Claims and
      the Wind-Down Budget and subject to the terms provided in the Plan.

   3. The Plan Administrator shall take any action necessary to wind down the Debtors’ Estates.

   4. The Plan Administrator shall close all of the chapter 11 cases except for one of the chapter
      11 cases as determined by the Reorganized Debtors and the Required Consenting Secured
      Lenders.

   5. Upon completion of the Wind Down, the Plan Administrator shall close the remaining open
      chapter 11 case and dissolve the Reorganized Debtors.
Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 8 of 118



                              Exhibit A-1

              Redline of the Restructuring Transactions
     Memorandum to the version filed in the Original Plan Supplement
          Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 9 of 118
                                                                                                 DRAFT
                                                                                    SUBJECT TO REVISION
                               Description of Restructuring Transactions

Pursuant to Article IV.B of the Plan provides for the means of implementing the Plan. Pursuant
to and without limiting the generality of Article IV of the Plan, if the Reorganized Debtors
and/or the Plan Administrator, as applicable, intend to generally implement the Equitization, the
following Restructuring tTransactions will occur.

on or after Before the Effective Date:

     1. New Sheridan, [Intermediate HoldCo] (“Intermediate”) and [Lower HoldCo] (“HoldCo”)
         will be formed on behalf of the [Sheridan II Revolving Lenders, the Sheridan II Term
         Lenders, and the Sheridan II Subordinated Term Lenders]. Each of New Sheridan,
         Intermediate, and HoldCo will be formed as either a corporation or a limited liability
         corporation that elects to be taxed as a C corporation for U.S. tax purposes.

     2. Sheridan II Revolving Lenders and the Sheridan II Term Lenders will be separated into
         two groups: (1) “Group A Creditors” (consisting of Holders of Claims holding, in the
         aggregate, more than 20% of total Claims, but less than 50% of total Claims) who will
         receive New Common Stock from the Reorganized Debtors in satisfaction of their
         Claims (the “Group A Claims”) and (2) “Group B Creditors” (consisting of Holders of
         Claims holding, in the aggregate, less than 80% of total Claims) who will contribute a
         portion of their Claims (the “Group B Claims”) directly to New Sheridan in exchange for
         New Common Stock.

On the Effective Date, the Reorganized Debtors will undertake the following transactions, which
will be deemed to occur in the following order:

     1. Group B Creditors will contribute a portion of their Claims (the “Contributed Claims”) to
         New Sheridan in exchange for shares of New Common Stock that will constitute more
         than 50% but less than 80% of the total shares of New Common Stock.1

     2. New Sheridan will contribute the Contributed Claims to Intermediate, which will
        contribute the Contributed Claims to HoldCo.

     3. New Sheridan will issue shares of New Common Stock to Intermediate, which will
        contribute such shares of New Common Stock to HoldCo.2

     4. Sheridan Production Partners II-B, L.P. will distribute all of its assets to Sheridan
        Investment Partners II, L.P. in complete liquidation and all existing equity Interests in
        Sheridan Production Partners II-B, L.P. will be cancelled.


1    The remaining Claims held by Group B Creditors will be exchanged in Step 6.c for Tranche C of the First-
     Out/Second-Out Exit Facility.
2    The amount of shares of New Common Stock issued in Step 3 shall correspond to the number of shares of New
     Common Stock to which the Group A Creditors and Sheridan II Subordinated Term Lenders are entitled under
     the Plan.



KE 64843425
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 10 of 118



    1. 5. EachThe Debtors shall consummate the Asset Sale by, among other things,
       transferring substantially all of the assets of Sheridan Investment PartnersHolding
       Company II, LLC.P., Sheridan Production Partners II-A, L.P., and Sheridan Production
       Partners II-M, L.P. will transfer its assets to HoldCo in exchange for (a) a portion of the
       shares of New Common Stock contributed to HoldCo in Step 3, (b) the Contributed
       Claims with respect to such Reorganized Debtor, (c) a portion of Tranche A of the First-
       Out/Second-Out Exit Facility, (d) a portion of Tranche B of the First-Out/Second-Out
       Exit Facility and (e) a portion of Tranche C of the First-Out/Second-Out Exit Facility.3

    6. to Crossing Rocks Energy Operating, LLC (the “Purchaser”). In exchange, the Purchaser
        shall transfer the Sale Proceeds to Simultaneously: Each of Sheridan Investment
        PartnersHolding Company II, LLC.P., Sheridan Production Partners II-A, L.P., and
        Sheridan Production Partners II-M, L.P. will deliver:

    2. The Plan Administrator shall use the Sale Proceeds, in addition to the other sources of
       plan consideration set forth in Article IV.F of the Plan, to fund the distributions to
       Holders of Allowed Claims against the Debtors in accordance with the treatment of such
       Claims and the Wind-Down Budget and subject to the terms provided in the Plan.

    3. The Plan Administrator shall take any action necessary to wind down the Debtors’
       Estates.

    4. The Plan Administrator shall close all of the chapter 11 cases except for one of the
       chapter 11 cases as determined by the Reorganized Debtors and the Required Consenting
       Secured Lenders.

    5. Upon completion of the Wind Down, the Plan Administrator shall close the remaining
       open chapter 11 case and dissolve the Reorganized Debtors.

            a. New Common Stock to the Sheridan II Subordinated Term Lenders of such
               Reorganized Debtor in full satisfaction of their Claims.

            b. New Common Stock and Tranche C of the First-Out/Second-Out Exit Facility to
                the Group A Creditors of such Reorganized Debtor in full satisfaction of their
                Claims.

            c. Tranche C of the First-Out/Second Out Exit Facility to the Group B Creditors of
                such Reorganized Debtor in full satisfaction of the portion of their Claims not
                contributed to New Sheridan in Step 1.




3   The portion of New Common Stock, Tranche A of the First-Out/Second-Out Exit Facility, Tranche B of the
    First-Out/Second-Out Exit Facility and Tranche C of the First-Out/Second-Out Exit Facility (together, the
    “HoldCo Consideration”) that will be transferred to each Reorganized Debtor will correspond to the amount
    of HoldCo Consideration to be distributed to such Reorganized Debtor’s creditors in Step 6 hereof.



                                                      2
  Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 11 of 118



       d. Tranche A of the First-Out/Second-Out Exit Facility to each Holder of Allowed
           New Money DIP Claims of such Reorganized Debtor in full satisfaction of such
           Claims.

       e. Tranche B of the First-Out/Second-Out Exit Facility to each Holders of Allowed
           Roll-Up DIP Claims of such Reorganized Debtor in full satisfaction of such
           Claims.

7. All remaining Interests in Class 9 will be cancelled.




                                             3
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 12 of 118



                                             Exhibit H

           Form of Purchase and Sale Agreement and Profits Interest Term Sheet

      Certain documents, or portions thereof, contained in this Exhibit H and the Plan
Supplement remain subject to continuing negotiations and review by the Debtors and the
Consenting Creditors.

        The draft Purchase and Sale Agreement attached herein (the “Draft Purchase and Sale
Agreement”) is subject to material revision in all respects. The Draft Purchase and Sale Agreement
is subject in all respects to the consent rights set forth in the RSA. At this time, the the Required
Consenting Secured Lenders have not made an election to pursue an asset sale. Consents are being
solicited at this time. The respective rights of the Debtors and the Consenting Creditors are
expressly reserved, subject to the terms and conditions set forth in the Plan and the RSA, to alter,
amend, modify, or supplement the Plan Supplement and any of the documents contained therein
in accordance with the terms of the Plan, or by order of the Bankruptcy Court; provided that, if
any document in the Plan Supplement is altered, amended, modified, or supplemented in any
material respect prior to the Confirmation Hearing, the Debtors will file a redline of such document
with the Bankruptcy Court.
     Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 13 of 118
                                                                     DRAFT
                                                        SUBJECT TO REVISION




                     PURCHASE AND SALE AGREEMENT

                                   between

                 SHERIDAN HOLDING COMPANY II, LLC, et al.

                                    and

                CROSSING ROCKS ENERGY OPERATING, LLC

                     EXECUTED ON NOVEMBER [•], 2019




  THE FOLLOWING DRAFT IS FOR DISCUSSION PURPOSES ONLY AND IS NOT
  BINDING ON THE PARTIES. NO TRANSACTION OR AGREEMENT TO ENTER
    INTO A TRANSACTION WILL EXIST OR BE DEEMED TO EXIST UNTIL A
     DEFINITIVE AGREEMENT IS EXECUTED BY ALL PARTIES INVOLVED.

THIS DRAFT ASSET PURCHASE AGREEMENT IS SUBJECT IN ALL RESPECTS TO
   THE CONSENT RIGHTS SET FORTH IN THE RESTRUCTURING SUPPORT
    AGREEMENT. AT THIS TIME, THE REQUIRED CONSENTING SECURED
      LENDERS HAVE NOT MADE AN ELECTION TO PURSUE AN ASSET
         SALE. CONSENTS ARE BEING SOLICITED AT THIS TIME.




31363136
        Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 14 of 118



                                                 TABLE OF CONTENTS

                                                                                                                                 Page

ARTICLE I DEFINITIONS AND INTERPRETATION ..........................................................1
     1.1   Defined Terms .........................................................................................................1
     1.2   References and Rules of Construction .....................................................................1

ARTICLE II ASSET ACQUISITION .........................................................................................2
     2.1   Asset Acquisition .....................................................................................................2
     2.2   Excluded Assets .......................................................................................................4
     2.3   Confirmation Order ..................................................................................................5
     2.4   Assumption and Assignment of Contracts ...............................................................6

ARTICLE III CONSIDERATION ..............................................................................................7
     3.1   Consideration ...........................................................................................................7
     3.2   Deposit .....................................................................................................................7
     3.3   Adjustments to Purchase Price.................................................................................7
     3.4   Preliminary Settlement Statement............................................................................9
     3.5   Final Settlement Statement ......................................................................................9
     3.6   Disputes..................................................................................................................10
     3.7   Allocated Values ....................................................................................................10
     3.8   Value Allocations for Tax Purposes ......................................................................10
     3.9   Withholding ...........................................................................................................11
     3.10 Adjustment Holdback Amount ..............................................................................11
     3.11 Other Transaction Matters .....................................................................................11

ARTICLE IV ACCESS / DISCLAIMERS ................................................................................11
     4.1  Access ....................................................................................................................11
     4.2  Confidentiality .......................................................................................................13
     4.3  Disclaimers ............................................................................................................13

ARTICLE V TITLE MATTERS; TRANSFER RESTRICTIONS ........................................15
     5.1  General Disclaimer of Title Warranties and Representations................................15
     5.2  Special Warranty ....................................................................................................15
     5.3  Notice of Title Defects; Defect Adjustments .........................................................16
     5.4  Preferential Purchase Rights and Consents............................................................22

ARTICLE VI ENVIRONMENTAL MATTERS......................................................................24
     6.1  Environmental Defects...........................................................................................24
     6.2  NORM, Wastes and Other Substances ..................................................................27

ARTICLE VII REPRESENTATIONS AND WARRANTIES OF SELLER ........................28
     7.1  Generally ................................................................................................................28
     7.2  Organization; Existence .........................................................................................28
     7.3  Authorization; Enforceability ................................................................................28
     7.4  No Conflicts ...........................................................................................................29
     7.5  Consents .................................................................................................................29


                                                                    i
        Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 15 of 118



          7.6       Litigation ................................................................................................................29
          7.7       Material Contracts..................................................................................................29
          7.8       No Violation of Laws.............................................................................................31
          7.9       Preferential Rights .................................................................................................31
          7.10      Payment of Burdens ...............................................................................................31
          7.11      Current Commitments ............................................................................................31
          7.12      Taxes ......................................................................................................................31
          7.13      Imbalances .............................................................................................................32
          7.14      Permits ...................................................................................................................32
          7.15      Brokers’ Fees .........................................................................................................32
          7.16      Environmental Matters...........................................................................................32
          7.17      Employee Matters ..................................................................................................33
          7.18      Insurance ................................................................................................................33
          7.19      Plugging and Abandonment ...................................................................................33
          7.20      Access ....................................................................................................................33
          7.21      Qualified Operator .................................................................................................34
          7.22      Leases and Surface Agreements ............................................................................34
          7.23      Wells and Payout Balances ....................................................................................34
          7.24      Cure Costs ..............................................................................................................34
          7.25      Hedging ..................................................................................................................34
          7.26      Perdido Litigation Wells ........................................................................................34

ARTICLE VIII REPRESENTATIONS AND WARRANTIES OF BUYER.........................34
     8.1  Organization; Existence .........................................................................................34
     8.2  Authorization; Enforceability ................................................................................35
     8.3  No Conflicts ...........................................................................................................35
     8.4  Bankruptcy .............................................................................................................35
     8.5  Litigation ................................................................................................................35
     8.6  Regulatory ..............................................................................................................35
     8.7  Financing................................................................................................................36
     8.8  Independent Evaluation .........................................................................................36
     8.9  Brokers’ Fees .........................................................................................................36
     8.10 Accredited Investor ................................................................................................36

ARTICLE IX CERTAIN AGREEMENTS ...............................................................................36
     9.1  Conduct of Business ..............................................................................................36
     9.2  Governmental Bonds .............................................................................................38
     9.3  Reports ...................................................................................................................38
     9.4  HSR Act .................................................................................................................38
     9.5  Amendment to Schedules ......................................................................................39
     9.6  Operatorship ...........................................................................................................39
     9.7  Post-Closing Revenues ..........................................................................................39
     9.8  Profits Interest Documents .....................................................................................40
     9.9  Change of Name ....................................................................................................41
     9.10 Casualty Loss .........................................................................................................42
     9.11 Suspended Funds ...................................................................................................42
     9.12 Bankruptcy Actions ...............................................................................................42


                                                                      ii
        Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 16 of 118



ARTICLE X BUYER’S CONDITIONS TO CLOSING ..........................................................43
     10.1 Representations ......................................................................................................43
     10.2 Performance ...........................................................................................................43
     10.3 No Legal Proceedings ............................................................................................43
     10.4 Title Defects, Environmental Defects, Consents, and Preferential Purchase
          Rights .....................................................................................................................44
     10.5 HSR Act .................................................................................................................44
     10.6 Confirmation Order ................................................................................................44
     10.7 Closing Deliverables ..............................................................................................44

ARTICLE XI SELLER’S CONDITIONS TO CLOSING ......................................................44
     11.1 Representations ......................................................................................................44
     11.2 Performance ...........................................................................................................44
     11.3 No Legal Proceedings ............................................................................................44
     11.4 Title Defects, Environmental Defects, Consents, and Preferential Purchase
          Rights .....................................................................................................................45
     11.5 HSR Act .................................................................................................................45
     11.6 Confirmation Order ................................................................................................45
     11.7 Closing Deliverables ..............................................................................................45

ARTICLE XII CLOSING ...........................................................................................................45
     12.1 Date of Closing ......................................................................................................45
     12.2 Place of Closing .....................................................................................................45
     12.3 Closing Obligations ...............................................................................................45
     12.4 Delivery of Records ...............................................................................................47

ARTICLE XIII ASSUMPTION; INDEMNIFICATION; SURVIVAL .................................48
     13.1 Assumed Obligations .............................................................................................48
     13.2 Indemnification by Seller .......................................................................................48
     13.3 Indemnification by Buyer ......................................................................................48
     13.4 Indemnity Holdback; Limitations on Liability ......................................................49
     13.5 EXPRESS NEGLIGENCE ....................................................................................50
     13.6 Exclusive Remedies ...............................................................................................50
     13.7 Indemnification Procedures ...................................................................................50
     13.8 Survival ..................................................................................................................52
     13.9 Non-Compensatory Damages ................................................................................53
     13.10 Waiver of Right to Rescission ...............................................................................53
     13.11 Insurance ................................................................................................................53
     13.12 Treatment of Indemnity Payments .........................................................................53

ARTICLE XIV TERMINATION, DEFAULT AND REMEDIES .........................................53
     14.1 Right of Termination..............................................................................................53
     14.2 Effect of Termination .............................................................................................55

ARTICLE XV MISCELLANEOUS ..........................................................................................57
     15.1 Appendices, Exhibits and Schedules .....................................................................57
     15.2 Allocation of Asset Taxes ......................................................................................57


                                                                  iii
Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 17 of 118



 15.3    Transfer Taxes .......................................................................................................57
 15.4    Cooperation on Tax Matters ..................................................................................58
 15.5    Assignment ............................................................................................................58
 15.6    Preparation of Agreement ......................................................................................58
 15.7    Publicity .................................................................................................................59
 15.8    Notices ...................................................................................................................59
 15.9    Further Cooperation ...............................................................................................60
 15.10   Filings, Notices and Certain Governmental Approvals .........................................60
 15.11   Entire Agreement; Non-Reliance; Conflicts ..........................................................60
 15.12   Successors and Permitted Assigns .........................................................................61
 15.13   Parties in Interest....................................................................................................61
 15.14   Amendment ............................................................................................................61
 15.15   Waiver; Rights Cumulative....................................................................................61
 15.16   Governing Law; Jurisdiction; Venue; Jury Waiver ...............................................61
 15.17   Severability ............................................................................................................62
 15.18   Counterparts ...........................................................................................................62




                                                          iv
     Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 18 of 118




                LIST OF APPENDICES, EXHIBITS AND SCHEDULES

Appendices

       Appendix I    ―   Definitions

Exhibits

       Exhibit A-1   ―   Leases
       Exhibit A-2   ―   Fee Mineral Interests
       Exhibit A-3   ―   Specified Counties
       Exhibit B     ―   Wells
       Exhibit C     ―   Surface Interests
       Exhibit D     ―   Applicable Contracts
       Exhibit E     ―   Allocated Values
       Exhibit F     ―   Form of Assignment
       Exhibit G     ―   Form of Transition Services Agreement
       Exhibit H     ―   Surface Agreements
       Exhibit I     ―   Profits Interests Term Sheet

Schedules

       Schedule 2.1(l)   ―      Field Offices
       Schedule 2.1(n)   ―      Vehicles
       Schedule 3.11     ―      Other Transaction Matters
       Schedule 7.4      ―      Conflicts
       Schedule 7.5      ―      Consents
       Schedule 7.6      ―      Litigation
       Schedule 7.7(a)   ―      Material Contracts
       Schedule 7.7(b)   ―      Breaches and Defaults
       Schedule 7.8      ―      Violation of Laws
       Schedule 7.9      ―      Preferential Rights
       Schedule 7.10     ―      Payment of Royalties
       Schedule 7.11     ―      Current Commitments
       Schedule 7.12     ―      Taxes
       Schedule 7.13     ―      Imbalances
       Schedule 7.14     ―      Permits
       Schedule 7.16     ―      Environmental Matters
       Schedule 7.18     ―      Insurance
       Schedule 7.19     ―      Plugging and Abandonment
       Schedule 7.20     ―      Access
       Schedule 7.22     ―      Leases and Surface Agreements
       Schedule 7.23     ―      Wells; Payout Balances
       Schedule 7.24     ―      Cure Costs
       Schedule 7.26     ―      Perdido Litigation Wells
       Schedule 9.2      ―      Governmental Bonds


                                         v
Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 19 of 118



 Schedule 9.11      ―   Suspended Funds
 Schedule 12.3(j)   ―   Form of Letter in Lieu of Transfer Order
 Schedule I         ―   Contested Liens




                                  vi
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 20 of 118



                           PURCHASE AND SALE AGREEMENT

        THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is entered into on
[•], 2019 (the “Execution Date”) between Sheridan Holding Company II, LLC, a Delaware
limited liability company, Sheridan Production Partners II-M, L.P., a Delaware limited
partnership, and Sheridan Production Partners II-A, L.P., a Delaware limited partnership
(collectively, “Seller”) and Crossing Rocks Energy Operating, LLC, a Delaware limited liability
company, or its designee (“Buyer”). Seller and Buyer may be referred to collectively as the
“Parties” and each individually as a “Party”.

                                             Recitals

     Seller owns and desires to sell to Buyer certain oil and gas properties located in Texas,
Wyoming and New Mexico, all as more particularly described in Section 2.1 below as the Assets.

        Seller intends to implement such sale by filing voluntary petitions for relief under
Chapter 11 of Title 11, United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code” and,
Seller’s Chapter 11 cases administered in respect of such filing, encaptioned In re Sheridan
Holding Company II, LLC, et al., Case No. 19-35198 (Bankr. S.D. Tex.) (Jointly Administered),
collectively, the “Bankruptcy Case”) in the United States Bankruptcy Court for the Southern
District of Texas (the “Bankruptcy Court”).

       Buyer has conducted an independent investigation of the Assets and desires to purchase
the Assets in a Free and Clear (other than Permitted Encumbrances and Assumed Obligations) sale
authorized by the Bankruptcy Court pursuant to the Debtors’ Joint Prepackaged Plan or
Reorganization Pursuant to Chapter 11 of the Bankruptcy Code filed at Docket No. [ ] in the
Bankruptcy Case (the “Plan”), all on the terms and subject to the conditions set forth in this
Agreement and the order of the Bankruptcy Court confirming the Plan under section 1129 of the
Bankruptcy Code (the “Confirmation Order”).

       The transactions contemplated by this Agreement are subject to the approval of the
Bankruptcy Court and will be consummated only pursuant to the Confirmation Order to be entered
by the Bankruptcy Court and applicable provisions of the Bankruptcy Code.

        NOW, THEREFORE, for and in consideration of the mutual agreements herein
contained, the benefits to be derived by each Party, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby agree as follows:

                                     ARTICLE I
                          DEFINITIONS AND INTERPRETATION

       1.1    Defined Terms. Capitalized terms used herein and not otherwise defined shall
have the meanings given such terms in Appendix I.

       1.2     References and Rules of Construction. All references in this Agreement to
Exhibits, Appendices, Schedules, Articles, Sections, subsections and other subdivisions refer to
the corresponding Exhibits, Appendices, Schedules, Articles, Sections, subsections and other
subdivisions of or to this Agreement unless expressly provided otherwise. Titles appearing at the


                                                1
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 21 of 118



beginning of any Articles, Sections, subsections and other subdivisions of this Agreement are for
convenience only, do not constitute any part of this Agreement, and shall be disregarded in
construing the language hereof. The words “this Agreement,” “herein,” “hereby,” “hereunder”
and “hereof,” and words of similar import, refer to this Agreement as a whole and not to any
particular Article, Section, subsection or other subdivision unless expressly so limited. The word
“including” (in its various forms) means including without limitation. All references to “$” or
“dollars” shall be deemed to be references to United States dollars. Each accounting term not
defined herein, and each accounting term partly defined herein to the extent not defined, will have
the meaning given to it under GAAP as interpreted as of the Execution Date. Pronouns in
masculine, feminine or neuter genders shall be construed to state and include any other gender,
and words, terms and titles (including terms defined herein) in the singular form shall be construed
to include the plural and vice versa, unless the context otherwise requires. References to any Law
or agreement shall mean such Law or agreement as it may be amended from time to time.
References to any date shall mean such date in Houston, Texas.

                                           ARTICLE II
                                       ASSET ACQUISITION

       2.1     Asset Acquisition. Pursuant to Sections 105, 363, 1123, and 1129 of the
Bankruptcy Code and subject to the terms and conditions of this Agreement and the Confirmation
Order, Seller agrees to sell and transfer to Buyer Free and Clear (other than Permitted
Encumbrances and Assumed Obligations), and Buyer agrees to purchase and acquire from Seller
Free and Clear (other than Permitted Encumbrances and Assumed Obligations) all of Seller’s (and
its Applicable Affiliates’) right, title and interest in and to the following (less and except the
Excluded Assets, collectively, the “Assets”):

        (a)      (i) all oil, gas and/or mineral leases located in the counties listed on Exhibit A-3
(the “Specified Counties”) including, without limitation, those more particularly described on
Exhibit A-1 (the “Leases”, and Seller’s (and its Applicable Affiliates’) interests in the Leases, less
and except any interests included in the Excluded Assets, being referred to collectively as the
“Assigned Leases” or individually as an “Assigned Lease”), (ii) all of Seller’s (and its Applicable
Affiliates’) right, title and interest in and to all fee mineral interest located in the Specified Counties
including, without limitation, those described on Exhibit A-2 (Seller’s and its Applicable
Affiliates’ interests in such fee mineral interests, less and except any interests included in the
Excluded Assets, being referred to collectively as the “Fee Mineral Interests” or individually as
a “Fee Mineral Interest”), (iii) all of Seller’s (and its Applicable Affiliates’) right, title and interest
in and to all lands described in or subject to the Assigned Leases or pooled, communitized or
unitized therewith, including, without limitation, any fee mineral interest, fee royalty interests,
overriding royalties, production payments, net profits interests and/or similar interests in such
lands (the “Lands”), and (iv) all rights, titles and interests of Seller and its Applicable Affiliates in
and to any units arising on account of any of the Assigned Leases or Fee Mineral Interests having
been pooled or unitized into such units (“Units”);

      (b)     all oil and gas wells and all water, injection and disposal wells located on the
Assigned Leases, Fee Mineral Interests, Lands or Units, whether producing, shut-in, temporarily
abandoned or plugged and abandoned (the “Wells”), including those described on Exhibit B;



                                                    2
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 22 of 118



       (c)     the fee surface interests and buildings described on Exhibit C (the “Surface
Interests”);

        (d)     all personal property, fixtures and improvements (i) appurtenant to or located upon
the Assigned Leases, Fee Mineral Interests, Lands, Units, Wells or Surface Interests as of the
Effective Time or (ii) used in connection with the ownership or operation of the Assigned Leases,
Fee Mineral Interests, Lands, Units, Wells or Surface Interests (the “Equipment”), including
pipelines, gathering lines and compression facilities, and power lines, substations and other
electrical infrastructure;

       (e)     all rights-of-way, easements, servitudes, surface use agreements, surface leases,
subsurface leases, permits, licenses registrations, approvals, exemptions, and all other
authorizations from Governmental Authorities or any other Person, in each case that are held in
connection with the ownership or operation of the Assigned Leases, Fee Mineral Interests, Lands,
Units, Wells, Surface Interests or Equipment, including those described on Exhibit H (the “Surface
Agreements”);

       (f)     all Contracts to which Seller (or any of its Applicable Affiliates) is a party and
which relate to the Assigned Leases, Fee Mineral Interests, Lands, Units, Wells, Surface Interests,
Equipment, or Surface Agreements or by which the Assigned Leases, Fee Mineral Interests, Lands,
Units, Wells, Surface Interests, Equipment, or Surface Agreements are bound, including those
described on Exhibit D (collectively, the “Applicable Contracts”);

       (g)     all Inventory;

        (h)     all Hydrocarbon imbalances attributable to Seller’s (or its Applicable Affiliates’)
interest in the Assigned Leases, Fee Mineral Interests, Lands, Units, Wells, Surface Interests,
Equipment, Surface Agreements or Applicable Contracts, whether such imbalance arose before or
after the Effective Time (the “Imbalances”);

        (i)     all claims, causes of action, rights, defenses, refunds and audit rights of Seller (or
its Applicable Affiliates) concerning, arising under or with respect to any (x) Assets that are
attributable to periods of time on or after the Effective Time (including claims for adjustments or
refunds), or (y) Assumed Obligations with respect to which Buyer has an indemnification
obligation hereunder;

         (j)     all original files, records and data (including all geophysical and other seismic and
related technical data and information to the extent not excluded under Section 2.2(k)) relating to
the Assets described herein in the possession or control of Seller (or its Affiliates) (including lease
and well files, and title abstracts, reports, memoranda and opinions, but excluding (i) company
files, financial records, and tax-related records unrelated to the Assets, (ii) records and data to the
extent transfer thereof is prohibited by un-Affiliated third party contractual restrictions on transfer,
(iii) information entitled to legal privilege, including attorney work product and attorney-client
communications (except with respect to title opinions), (iv) economic projections and (v) records
of offers from, or negotiations with, Buyer or third parties with respect to the sale of the Assets
and economic analyses associated therewith) (collectively, and subject to such exclusions, the
“Records”);



                                                   3
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 23 of 118



        (k)     other than Suspended Funds, all trade credits, accounts, receivables, deposits, cash,
checks, funds and all other proceeds, income or revenues to the extent attributable to the Assets (i)
with respect to any period of time on or after the Effective Time and (ii) to the extent related to the
Assumed Obligations, with respect to any period of time prior to the Effective Time;

        (l)    the field office(s) (and associated office lease(s)) described on Schedule 2.1(l) and
all personal computers and associated peripherals, office fixtures office equipment and inventory
located at such field office(s);

        (m)     all radio, communications and telephone equipment (but excluding any licenses
relating thereto) used or held for use in connection with ownership or operation of the Assigned
Leases, Fee Mineral Interests, Lands, Units, Wells or Surface Interests;

       (n)    all trucks, cars, backhoes, trailers, and other vehicles held for use in connection
with the use or operation of the Assets (including, but not limited to, those listed on Part I of
Schedule 2.1(n)); and

       (o)    all equipment, pipe and tangible inventory (regardless of location) used or held for
use in connection with ownership or operation of the Assigned Leases, Fee Mineral Interests,
Lands, Units, Wells or Surface Interests.

        2.2     Excluded Assets. Specifically excluded from the Assets, and reserved unto Seller,
are Seller’s (and its Affiliates’) interests in the following assets (the “Excluded Assets”):

        (a)     (i) all interests held by SPC in any Equipment (including vehicles), Surface
Agreements or Contracts to the extent (and only to the extent) relating to SPC’s operation of any
Sheridan I Jointly Owned Asset and (ii) all interest held by Holdco II in any Surface Interests or
Surface Agreements associated with any Sheridan I Jointly Owned Asset, in each case, except to
the extent related to (A) the Assets operated by Seller or by an Applicable Affiliate on behalf of
Seller, as applicable and (B) the Assumed Obligations;

        (b)     all minute books and company financial records that relate to Seller’s (or its
Affiliates’) business generally and any copies of Records retained pursuant to Section 12.4;

         (c)     (i) all deposits for electricity or other utilities and (ii) other than Suspended Funds,
all trade credits, accounts, receivables, deposits, cash, checks, funds and all other proceeds, income
or revenues to the extent attributable to (A) any Excluded Assets for any period prior to, on or after
the Effective Time or (B) Seller’s or its Affiliates’ interests in the Assets with respect to any period
of time prior to the Effective Time, in each case, except in the case of each of (A) and (B) above,
to the extent related to the Assumed Obligations;

        (d)    all claims, causes of action, refunds and audit rights of Seller (or its Affiliates)
arising under or with respect to (i) any Assets that are attributable to periods of time prior to the
Effective Time (including claims for adjustments or refunds) or (ii) any Excluded Assets for any
period prior to, on or after the Effective Time, in each case, except to the extent related to the
Assumed Obligations;




                                                   4
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 24 of 118



        (e)     all rights and interests of Seller (or its Affiliates) (i) under any policy or agreement
of insurance, (ii) under any bond or (iii) to any insurance proceeds or awards;

       (f)     with respect to any employee of Seller or its Affiliates that does not become an
employee of Buyer (or its Affiliates) in connection with Closing, any personal computer, vehicle
and personal tools designated for such individual’s use as an employee of Seller (or its Affiliates);

       (g)     except to the extent included as an Asset pursuant to Section 2.1(j), all equipment,
tangible property and vehicles located at Seller’s corporate office in Houston, Texas;

        (h)     all licenses relating to any radio communications and telephone equipment;

       (i)     all computer software, patents, trade secrets, copyrights, names, trademarks, logos
and other intellectual property, including any interpretation of data and information, whether
geophysical, seismic, technical, or otherwise;

       (j)       all documents and instruments that are protected by attorney-client privilege
(except for title opinions);

       (k)     all geophysical and other seismic and related technical data and information
licensed from Third Party relating to the Assets to the extent that such geophysical and other
seismic and related technical data and information is not transferable without payment of a fee or
other penalty (unless Buyer agrees to pay such fee or penalty);

       (l)      all documents and information relating to any proposed sale or marketing of any of
the Assets;

        (m)     all insurance contracts, master service agreements and hedging arrangements;

       (n)    any assets or properties that are excluded from the transactions contemplated
hereby pursuant to the provisions of this Agreement;

        (o)     any and all claims of Seller for refunds of, credits attributable to, loss carry forwards
with respect to, or similar items relating to (i) Taxes attributable to any period (or portion thereof)
prior to the Effective Time, (ii) Income Taxes or (iii) Taxes attributable to the Excluded Assets;

        (p)     the trucks, cars, backhoes, trailers and other vehicles listed on Part II of Schedule
2.1(n); and

        (q)     any equity interests in any of Seller or any of its Affiliates.

It is understood that certain of the Excluded Assets may not be embraced by the term Assets. The
fact that certain properties, rights and interests have been expressly included in the Excluded
Assets is not intended to suggest that they would otherwise have constituted Assets and shall not
be used to interpret the meaning of any word or phrase used in describing the Assets.

        2.3   Confirmation Order. The Confirmation Order shall, among other things,
(a) approve, pursuant to Sections 105, 363, 1123 and 1129 of the Bankruptcy Code, (i) the


                                                   5
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 25 of 118



execution, delivery and performance by Seller of this Agreement and the Transaction Documents,
(ii) the sale of the Assets to Buyer on the terms set forth herein and Free and Clear (other than
Permitted Encumbrances and Assumed Obligations) to the full extent allowed under Section
363(f), 1123(a)(5)(D) and 1129 of the Bankruptcy Code, and (iii) the performance by Seller of its
obligations under this Agreement and the Transaction Documents, (b) find that Buyer is a “good
faith” purchaser within the meaning of Section 363(m) of the Bankruptcy Code, not a successor to
any Seller and grant Buyer the protections of Section 363(m) of the Bankruptcy Code, (c) provide
for the assumption by Seller and the assignment to Buyer of each of the Applicable Contracts to
which Seller is a party pursuant to Section 365 of the Bankruptcy Code, (d) find that, to the fullest
extent permissible under the Bankruptcy Code, Buyer shall have no Liability or responsibility for
any Liability or other obligation of Seller arising under or related to the Assets other than Permitted
Encumbrances or Assumed Obligations, including successor or vicarious Liabilities of any kind
or character, including any theory of antitrust, environmental, successor or transferee Liability,
labor law, de facto merger, alter ego or substantial continuity, (e) incorporate as if set forth at
length therein the terms and conditions of this Agreement and not be inconsistent therewith unless
previously agreed in writing by Buyer, (f) include provisions customary for these types of
transactions requested by Buyer, such as set forth in Section 2.4 and the first sentence of Section
15.3, (g) include any other provisions that are reasonably requested by Buyer, not adverse to Seller
or its Affiliates, and approved by the Bankruptcy Court, and (h) shall be in a form and substance
acceptable to Buyer (which acceptance shall not be unreasonably withheld, delayed or
conditioned). Buyer agrees that it will promptly take such actions as are reasonably requested by
Seller to assist in obtaining Bankruptcy Court approval of the Confirmation Order, including
furnishing affidavits or other documents or information for filing with the Bankruptcy Court for
purposes of, among others, demonstrating that Buyer is a “good faith” purchaser under
Section 363(m) of the Bankruptcy Code. For purposes of clarification, in the event of any conflict
or inconsistency between the Confirmation Order or any other order of the Bankruptcy Court and
Section 2.4, the Confirmation Order shall control.

       2.4     Assumption and Assignment of Contracts.

       (a)     The Parties agree and acknowledge that the Assigned Leases and Surface
Agreements shall constitute Assets for any and all purposes under this Agreement, and to the extent
any Assigned Lease or Surface Agreement constitutes an executory contract or unexpired lease
under Section 365 of the Bankruptcy Code, such Assigned Lease or Surface Agreement shall be
considered an Applicable Contract for all purposes of this Agreement (other than Article VII),
including the other provisions of this Section 2.4.

        (b)    Seller shall assign to Buyer, and Buyer shall assume, the Applicable Contracts at
the Closing pursuant to the Confirmation Order, subject to the other provisions of this Section 2.4
and Section 5.4(b). Seller shall pay all Cure Costs in connection with the assignment and
assumption of the Applicable Contracts at Closing. The Confirmation Order shall provide for the
assumption and the assignment to Buyer of each of the Applicable Contracts pursuant to Section
365 of the Bankruptcy Code on the terms and conditions set forth in the remainder of this Section
2.4 and Section 5.4(b). Seller shall cooperate with Buyer as reasonably requested by Buyer to
allow Buyer to enter into an amendment of any Applicable Contract upon assumption and
assignment of such Applicable Contract to Buyer (and Seller shall cooperate with Buyer as
reasonably requested by Buyer in negotiations with the counterparties thereof); provided, that (i)


                                                  6
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 26 of 118



in no event shall any such amendments be effective prior to the Closing, and (ii) Sellers shall not
be required to enter into any such amendment if such amendment would result in the incurrence
of any Liability by Seller that is not otherwise paid by Buyer at the time of the Closing.

                                         ARTICLE III
                                       CONSIDERATION

        3.1     Consideration. The consideration for the transfer of the Assets and the
transactions contemplated hereby shall be $328,000,000 (the “Purchase Price”). The Purchase
Price shall be adjusted pursuant to Section 3.3 as and when provided in this Agreement and shall
be paid by wire transfer in same day funds to account(s) designated by Seller.

        3.2     Deposit. No later than three (3) Business Days after the execution of this
Agreement, Buyer shall have deposited with Wells Fargo Bank, N.A. (“Escrow Agent”), by wire
transfer in same day funds, an amount equal to ten percent (10%) of the Purchase Price (the
“Deposit”) to be held in accordance with the terms and provisions of the Escrow Agreement of
even date herewith by and among Escrow Agent, Buyer and Seller (the “Escrow Agreement”).
The entire amount of the Deposit shall not be subject to any lien, attachment, trustee process or
any other judicial process of any creditor of Seller or Buyer. The Purchase Price amount due from
Buyer at Closing shall be reduced on a dollar for dollar basis by the Deposit. If Closing does not
occur, the Deposit shall be treated as provided in Section 14.2. From and after Closing, the Deposit
shall be treated as a portion of the Indemnity Holdback Amount, subject to the provisions set forth
in Section 13.4. If Buyer fails to timely fund the Deposit to Escrow Agent in accordance with this
Section 3.2, Seller shall have the right to terminate this Agreement (unless Buyer funds the Deposit
after the three (3) Business Day period and at the time of such funding, Seller has not terminated
this agreement).

        3.3   Adjustments to Purchase Price. The Purchase Price shall be adjusted as follows
(without duplication), and the resulting amount shall be herein called the “Adjusted Purchase
Price”:

       (a)     The Purchase Price shall be adjusted upward by the following amounts:

                      (i)     the amount of all Asset Taxes allocable to Buyer in accordance with
Section 15.2 but paid or otherwise economically borne by Seller (or any of Seller’s Affiliates);

                      (ii)    the amount of all revenues (net of Burdens and Taxes not otherwise
accounted for hereunder) received and retained by Buyer (or its Affiliates) with respect to the
Assets (other than Inventory) which are attributable to periods prior to the Effective Time;

                       (iii) the amount of all direct costs and expenses (including rentals) and
amounts due under any Applicable Contract, paid by or on behalf of Seller (or its Affiliates) to
(1) Third Parties and (2) solely for general and administrative expenses that are chargeable under
a joint operating agreement as a direct cost and expense, to non-Third Parties, in each case, with
respect to the Assets which are attributable to any period of time from and after the Effective
Time (whether paid before or after the Effective Time), to the extent such costs and expenses are
chargeable under the applicable joint operating agreements covering the Assets, or if an Asset is
not covered by a joint operating agreement, to the extent such costs and expenses would be


                                                 7
     Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 27 of 118



chargeable under an A.A.P.L. 1989 model form joint operating agreement, but excluding (without
limitation) costs and expenses attributable to (a) the remediation of any Environmental Defect
asserted by Buyer, (b) obligations with respect to Imbalances, (c) the Specified Liabilities, (d)
any overhead costs of Seller or any of its Affiliates, (e) the curing of any Title Defect asserted by
Buyer, and (f) Burdens;

                       (iv)    an amount equal to the value (net of Burdens and Taxes not
otherwise accounted for hereunder) of all Inventory, which value shall be based on the price that
would have been received under the applicable marketing contract if the hydrocarbons in question
had been sold at the Effective Time; and

                    (v)     any other amount provided for elsewhere in this Agreement to be
an upward adjustment to the Purchase Price or otherwise agreed upon in writing by Seller and
Buyer.

       (b)    The Purchase Price shall be adjusted downward by the following amounts:

                       (i)     any amount provided for under Section 5.3 in respect of Title
Defects;

                    (ii)       any amount provided for under Section 6.1 in respect of
Environmental Defects;

                     (iii) the Allocated Value of any Asset excluded from the transaction
contemplated hereby or reassigned to Seller pursuant to Article V or Article VI;

                       (iv)    the amount of all Asset Taxes allocable to Seller in accordance with
Section 15.2 that are paid or otherwise economically borne by Buyer;

                       (v)     the amount of all revenues (net of Burdens and Taxes not otherwise
accounted for hereunder) received and retained by Seller (or its Affiliates) with respect to (x) the
Assets which are attributable to periods from and after the Effective Time and (y) all Inventory;

                       (vi)    the amount of all direct costs and expenses (including rentals) and
amounts due under any Applicable Contract with respect to the Assets which are attributable to
periods prior to the Effective Time and that are paid by or on behalf of Buyer or its Affiliates to
(1) Third Parties and (2) solely for general and administrative expenses that are chargeable under
a joint operating agreement as a direct cost and expense, to non-Third Parties; and

                   (vii) any other amount provided for elsewhere in this Agreement to be a
downward adjustment to the Purchase Price or otherwise agreed upon in writing by Seller and
Buyer.

        (c)    The Purchase Price shall be adjusted downward or upward, as appropriate, by an
amount equal to $50.00 per bbl and $2.50 per mcf for the aggregate net Imbalances existing as of
the Effective Time.




                                                 8
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 28 of 118



        (d)     For the period between the Effective Time and the Closing Date, the Purchase Price
shall be adjusted upward by an amount equal to $750,000 per month (prorated for partial months),
which amount shall serve as reimbursement of Seller’s overhead and other general and
administrative costs associated with the operation of such Wells by Seller (or its Affiliates).

        (e)     The Parties agree that Seller shall be entitled to retain all proceeds from joint
interest billings to third parties in respect of the operation of the Assets (including, without
limitation, COPAS overhead and similar recoveries) during the period between the Effective Time
and the Closing Date that are received prior to the one (1) year anniversary of the Closing Date.

        3.4     Preliminary Settlement Statement. Not less than five (5) Business Days prior to
Closing, Seller shall prepare and submit to Buyer for review a draft settlement statement (the
“Preliminary Settlement Statement”) that shall set forth Seller’s good faith estimate of the
Adjusted Purchase Price, reflecting each adjustment made in accordance with this Agreement as
of the date of preparation of such Preliminary Settlement Statement and the calculation of the
adjustments used to determine such amount. All adjustments on the Preliminary Settlement
Statement shall be made on an accrual basis, net to Seller’s (and its Applicable Affiliates’) interest.
Within three (3) Business Days of receipt of the Preliminary Settlement Statement, Buyer may
deliver to Seller a written response containing any changes with the explanation therefor that Buyer
proposes to be made to the Preliminary Settlement Statement. If Buyer fails to deliver such
response to Seller within three (3) Business Days of receipt of the Preliminary Settlement
Statement, the Preliminary Settlement Statement submitted by Seller shall be deemed to be
mutually agreed upon by the Parties. The Preliminary Settlement Statement, as agreed upon by
the Parties, will be used to determine the Adjusted Purchase Price paid at Closing (the
“Preliminary Adjusted Purchase Price”); provided that if the Parties do not agree on the
Preliminary Settlement Statement prior to the Closing Date the Preliminary Settlement Statement
as submitted by Seller will be used to determine the Preliminary Adjusted Purchase Price.

        3.5     Final Settlement Statement. On or before the later of (i) one hundred and twenty
(120) days after the Closing Date or (ii) thirty (30) days after the resolution of all Title Disputes
and Environmental Disputes, Seller shall deliver to Buyer a final settlement statement (the “Final
Settlement Statement”), which takes into account all final adjustments made to the Purchase Price
in accordance with Section 3.3 and shows the resulting final Adjusted Purchase Price (the “Final
Price”). As soon as practicable, and in any event within thirty (30) Business Days after receipt of
the Final Settlement Statement, Buyer may deliver to Seller a written report containing any
proposed changes to the Final Settlement Statement and an explanation of any such changes and
the reasons therefor (the “Dispute Notice”). During such period, Seller shall provide reasonable
supporting data for the Final Settlement Statement upon request by Buyer. Any changes not so
specified in the Dispute Notice shall be deemed waived and Seller’s determinations with respect
to all such elements of the Final Settlement Statement that are not addressed specifically in the
Dispute Notice shall prevail. If Buyer fails to timely deliver a Dispute Notice to Seller, the Final
Settlement Statement as delivered by Seller will be deemed to be mutually agreed upon by the
Parties and will be final and binding on the Parties. If the Final Price set forth in the Final
Settlement Statement is mutually agreed upon by Seller and Buyer, then the Final Settlement
Statement and the Final Price shall be final and binding on the Parties. Within five (5) Business
Days of any such agreement, the Parties shall account to one another for any difference between
the Preliminary Adjusted Purchase Price and the Final Price, including by causing the Escrow


                                                  9
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 29 of 118



Agent to disburse all amounts of the Adjustment Holdback Amount to the Party or Parties entitled
thereto in accordance with such agreement and, if necessary, and at Buyer’s sole election, the
Indemnity Holdback Amount. All amounts paid pursuant to this Section 3.5 shall be delivered in
dollars by wire transfer of immediately available funds to the account(s) specified in writing by
the relevant Party.

        3.6      Disputes. If the Parties are unable to resolve a dispute as to the Final Price by
forty-five (45) Business Days after Buyer’s receipt of Seller’s proposed Final Settlement
Statement, either Party may submit the dispute to KPMG, Houston, Texas (or any other nationally
recognized accounting firm mutually agreed upon by the Parties) (the “Accounting Arbitrator”)
for final and binding determination and Buyer and Seller shall execute such engagement,
indemnity and other agreements as the Accounting Arbitrator may require in connection with or
as a condition to such engagement. The place of arbitration shall be Houston, Texas, and the
arbitration shall be conducted in accordance with the AAA Rules, to the extent such rules do not
conflict with the terms of this Section 3.6. The Accounting Arbitrator’s determination shall be
made within thirty (30) days after submission of such matter for resolution pursuant to this Section
3.6 and shall be final and binding upon all Parties, without right of appeal. To the extent that a
value has been assigned to any objection that remains in dispute, the Accounting Arbitrator shall
not assign a value to such objection that is greater than the greatest value for such objection claimed
by either Party or less than the smallest value for such objection claimed by either Party. The
Accounting Arbitrator shall act for the limited purpose of determining the specific disputed matters
submitted by either Party, and the Accounting Arbitrator may not award damages, interest or
penalties to either Party with respect to any matter. Seller and Buyer shall each bear its own legal
fees and other costs of presenting its case to the Accounting Arbitrator. Seller, on the one hand,
and Buyer, on the other hand, shall each bear one-half of the costs and expenses of the Accounting
Arbitrator. Within five (5) Business Days of the final determination of any amounts in dispute with
respect to the Final Price, the Parties shall account to one another for any difference between the
Preliminary Adjusted Purchase Price and the Final Price, including by causing the Escrow Agent
to disburse all amounts of the Adjustment Holdback Amount to the Party or Parties entitled thereto
in accordance with such decision of the Accounting Arbitrator.

       3.7     Allocated Values. The “Allocated Value” for any Property equals the amount set
forth with respect thereto on Exhibit E.

        3.8    Value Allocations for Tax Purposes. Seller and Buyer agree that the Final Price
plus any other items constituting consideration for federal and applicable state and local income
tax purposes (collectively, the “Allocable Amount”) shall be allocated among the Assets for
federal and applicable state and local income tax purposes and in accordance with the applicable
federal, state and local income tax Law. A schedule of such allocations (the “Allocation
Schedule”) shall be prepared by Buyer in a manner consistent with the Allocated Values and
delivered to Seller within thirty (30) days following final determination of the Final Settlement
Statement. If Seller notifies the Buyer in writing that Seller objects to one or more items reflected
in the Allocation Schedule, Seller and the Buyer shall negotiate in good faith to resolve such
dispute. The allocation of the Allocable Amount shall be reflected on a completed Internal
Revenue Service Form 8594 (Asset Acquisition Statement under Section 1060), which form will
be timely filed separately by Seller and Buyer with the Internal Revenue Service pursuant to the
requirements of Section 1060(b) of the Code. If Seller and Buyer cannot resolve any dispute with


                                                  10
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 30 of 118



respect to the Allocation Schedule, the procedures of Section 3.6 shall be applied to resolve such
dispute. Each Party agrees not to take any position inconsistent with this Section 3.8 or the
allocations set forth in the Allocation Schedule unless required by Law or with the consent of the
other Party.

        3.9     Withholding. Buyer shall be entitled to deduct and withhold from any
consideration otherwise payable or deliverable to Seller such amounts as may be required to be
deducted or withheld therefrom under the Code, under any Tax law or pursuant to any other
applicable Laws; provided, that Buyer shall first notify Seller which may investigate the
availability of any legally permissible reductions or exclusions from such withholdings, for which
Buyer shall reasonably cooperate with Seller to pursue (such as obtaining such information and
tax forms from Seller that may be available to reduce or eliminate withholding), prior to making
any such deduction or withholding. To the extent such amounts are so deducted or withheld and
paid to the applicable Governmental Authority, such amounts shall be treated for all purposes as
having been paid to the Person to whom such amounts would otherwise have been paid absent
such deduction or withholding.

        3.10 Adjustment Holdback Amount. At Closing, Buyer shall deliver to the Escrow
Agent an amount equal to one percent (1%) of the cash portion of the Purchase Price (such amount,
the “Adjustment Holdback Amount”). The Adjustment Holdback Amount shall be retained by the
Escrow Agent pending a final agreement (or other resolution) between Buyer and Seller with
respect to the Final Settlement Statement. At such time, Buyer and Seller shall deliver a joint
written instruction to the Escrow Agent instructing the Escrow Agent to disburse the Adjustment
Holdback Amount to Buyer and/or Seller (as applicable) in accordance with the amounts due under
the Final Settlement Statement.

      3.11 Other Transaction Matters. Notwithstanding anything to the contrary in this
Agreement, the Parties shall be bound by the terms and obligations set forth in Schedule 3.11.

                                       ARTICLE IV
                                   ACCESS / DISCLAIMERS

       4.1     Access.

        (a)     From and after the Execution Date and up to and including the Closing Date (or
earlier termination of this Agreement pursuant to the terms herein) but subject to the other
provisions of this Section 4.1 and obtaining any required consents of Third Parties, including Third
Party operators of the Leases (with respect to which consents Seller shall use commercially
reasonable efforts to obtain but shall not be obligated to expend any monies), Seller shall afford to
Buyer and its Affiliates and their respective officers, employees, agents, accountants, attorneys,
consultants and other authorized representatives (“Buyer’s Representatives”) reasonable access,
during normal business hours, to the Assets and all Records and other documents in Seller’s or its
Affiliates’ possession relating to the Assets; provided, however, that as to the Sheridan I Jointly
Owned Assets (other than any such Sheridan I Jointly Owned Assets that are operated by a Third
Party), Seller will cause Sheridan I to afford access to Buyer’s Representatives pursuant to this
Section 4.1. All investigations and due diligence conducted by Buyer or any Buyer’s
Representative shall be conducted at Buyer’s sole cost and expense and any conclusions made


                                                 11
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 31 of 118



from any examination done by Buyer or any Buyer’s Representative shall result from Buyer’s own
independent review and judgment. Buyer shall coordinate its access rights and physical
inspections of the Assets with Seller to minimize any inconvenience to or interruption of the
conduct of business by Seller. Buyer and all Buyer’s Representatives must be accompanied by a
representative of Seller during all physical inspections of the Assets. Buyer shall, and shall cause
all Buyer’s Representatives to, abide by Seller’s, and any Third Party operator’s, reasonable safety
rules, regulations and operating policies while conducting its due diligence evaluation of the
Assets, including any environmental or other inspection or assessment of the Assets, and to the
extent required by any Third Party operator, execute and deliver any required access agreement of
such Third Party operator or maintain insurance as may be required by any Third Party operator,
in each case before conducting Buyer’s assessment on such Asset.

        (b)    Buyer’s physical inspection right under this Agreement may consist of conducting
a Phase I Environmental Site Assessment of the Assets and may include visual inspections and
record reviews relating to the Assets, including their condition and compliance with Environmental
Laws. In conducting such inspection, Buyer shall not operate any equipment or conduct any
testing or sampling of soil, groundwater or other materials (including any testing or sampling for
Hazardous Substances, Hydrocarbons or NORM).

        (c)     Buyer hereby defends, releases, indemnifies and holds harmless each of the
operators of the Leases and each Seller Indemnified Party from and against any and all Liabilities
arising out of, resulting from or relating to any field visit, environmental property assessment or
other due diligence activity conducted by Buyer or any Buyer’s Representative with respect to the
Assets, EVEN IF SUCH LIABILITIES ARISE OUT OF OR RESULT FROM, IN WHOLE OR
IN PART, THE SOLE, ACTIVE, PASSIVE, CONCURRENT OR COMPARATIVE SIMPLE
NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT OF A SELLER INDEMNIFIED
PARTY, BUT NOT IF CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF A SELLER INDEMNIFIED PARTY; AND PROVIDED FURTHER,
HOWEVER, THAT (I) BUYER SHALL NOT BE REQUIRED UNDER THIS SECTION 4.1(c)
TO DEFEND, RELEASE, INDEMNIFY AND HOLD HARMLESS ANY SELLER
INDEMNIFIED PARTY FROM AND AGAINST LIABILITIES ARISING FROM THE
DISCOVERY OR IDENTIFICATION OF EVENTS OR CONDITIONS THAT OCCURRED OR
EXISTED PRIOR TO SUCH DISCOVERY OR IDENTIFICATION, AND (II) BUYER’S
INDEMNIFICATION OBLIGATIONS UNDER THIS SECTION 4.1 SHALL IN NO WAY
LIMIT BUYER’S RIGHTS AND REMEDIES UNDER Article VI.

        (d)     Buyer acknowledges that any entry into Seller’s offices or onto the Lands, the
Surface Interests or lands on which the Equipment is located shall be at Buyer’s sole risk and,
subject to the terms hereof, that none of Seller Indemnified Parties shall be liable in any way for
any injury, loss or damage arising out of such entry that may occur to Buyer or any of Buyer’s
Representatives pursuant to this Agreement except as may be caused by the gross negligence or
willful misconduct of any of Seller Indemnified Parties. Buyer hereby fully waives and releases
any and all Liabilities against the operators of the Leases and Seller Indemnified Parties for any
injury, death, loss or damage to any of Buyer’s Representatives or their property arising out of
Buyer’s due diligence activities, EVEN IF SUCH LIABILITIES ARISE OUT OF OR RESULT
FROM, IN WHOLE OR IN PART, THE SOLE, ACTIVE, PASSIVE, CONCURRENT OR
COMPARATIVE SIMPLE NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT OF, A


                                                12
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 32 of 118



SELLER INDEMNIFIED PARTY, BUT NOT IF CAUSED BY THE GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT OF A SELLER INDEMNIFIED PARTY; AND PROVIDED
FURTHER, HOWEVER, THAT (I) BUYER SHALL NOT BE REQUIRED UNDER THIS
SECTION 4.1(d) TO DEFEND, RELEASE, INDEMNIFY AND HOLD HARMLESS ANY
SELLER INDEMNIFIED PARTY FROM AND AGAINST LIABILITIES ARISING FROM
THE DISCOVERY OR IDENTIFICATION OF EVENTS OR CONDITIONS THAT
OCCURRED OR EXISTED PRIOR TO SUCH DISCOVERY OR IDENTIFICATION, AND (II)
BUYER’S INDEMNIFICATION OBLIGATIONS UNDER THIS SECTION 4.1 SHALL IN NO
WAY LIMIT BUYER’S RIGHTS AND REMEDIES UNDER Article VI.

        (e)     Buyer agrees to promptly provide Seller, but in no less than five (5) days after
Buyer’s receipt, copies of all final Phase I reports which contain data collected or generated from
Buyer’s due diligence with respect to the Assets. Neither Buyer nor Seller shall be deemed by its
receipt or delivery of said documents or otherwise to have made any representation or warranty,
expressed, implied or statutory, as to the condition of the Assets or to the accuracy of said
documents or the information contained therein.

        (f)    During all periods prior to Closing that Buyer, and/or any of Buyer’s
Representatives are on the lands on which the Assets are located, Buyer shall maintain, at its sole
expense, policies of insurance of the types and in the amounts consistent with those maintained by
a reasonably prudent operator in the same or similar circumstances. Upon request by Seller, Buyer
shall provide evidence of such insurance to Seller prior to entering the lands on which the Assets
are located.

       4.2     Confidentiality. Buyer acknowledges that, pursuant to its right of access to the
Records or the Assets, Buyer will become privy to Confidential Information of Seller and that such
Confidential Information shall be held confidential by Buyer and Buyer’s Representatives in
accordance with the terms of the Confidentiality Agreement. If Closing should occur, the
foregoing confidentiality restriction on Buyer, including those contained in the Confidentiality
Agreement, shall terminate (except as to Confidential Information relating to assets other than the
Assets (including the Excluded Assets), which confidentiality obligations shall terminate in
accordance with the Confidentiality Agreement).

       4.3     Disclaimers.

       (a)  EXCEPT AS AND TO THE LIMITED EXTENT EXPRESSLY SET FORTH IN
Article VII AND FOR THE SPECIAL WARRANTY, (i) SELLER MAKES NO
REPRESENTATIONS OR WARRANTIES, EXPRESS, STATUTORY OR IMPLIED, AND (ii)
SELLER EXPRESSLY DISCLAIMS ALL LIABILITY AND RESPONSIBILITY FOR ANY
REPRESENTATION, WARRANTY, STATEMENT OR INFORMATION NOT SET FORTH
HEREIN THAT IS MADE OR COMMUNICATED (ORALLY OR IN WRITING) TO BUYER
OR ANY OF ITS AFFILIATES, EMPLOYEES, AGENTS, CONSULTANTS OR
REPRESENTATIVES (INCLUDING ANY OPINION, INFORMATION, PROJECTION OR
ADVICE THAT MAY HAVE BEEN PROVIDED TO BUYER BY A MEMBER OF THE
SELLER INDEMNIFIED PARTIES).




                                                13
    Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 33 of 118



      (b)    WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EXCEPT
AS AND TO THE LIMITED EXTENT EXPRESSLY SET FORTH IN Article VII, SELLER
EXPRESSLY DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS,
STATUTORY OR IMPLIED BY ANY MEMBER OF THE SELLER INDEMNIFIED PARTIES,
AS TO (i) EXCEPT FOR THE SPECIAL WARRANTY, TITLE TO ANY OF THE ASSETS, (ii)
THE CONTENTS, CHARACTER OR NATURE OF ANY REPORT OF ANY PETROLEUM
ENGINEERING CONSULTANT, OR ANY ENGINEERING, GEOLOGICAL OR SEISMIC
DATA OR INTERPRETATION, RELATING TO THE ASSETS, (iii) THE QUANTITY,
QUALITY OR RECOVERABILITY OF HYDROCARBONS IN OR FROM THE ASSETS, (iv)
ANY ESTIMATES OF THE VALUE OF THE ASSETS OR FUTURE REVENUES
GENERATED BY THE ASSETS, (v) THE PRODUCTION OF HYDROCARBONS FROM THE
ASSETS, (vi) THE MAINTENANCE, REPAIR, CONDITION, QUALITY, SUITABILITY,
DESIGN OR MARKETABILITY OF THE ASSETS, (vii) THE CONTENT, CHARACTER OR
NATURE OF ANY INFORMATION MEMORANDUM, REPORTS, BROCHURES, CHARTS
OR STATEMENTS PREPARED BY SELLER OR THIRD PARTIES WITH RESPECT TO THE
ASSETS, (viii) ANY OTHER MATERIALS OR INFORMATION THAT MAY HAVE BEEN
MADE AVAILABLE TO BUYER OR ITS AFFILIATES, OR ITS OR THEIR EMPLOYEES,
AGENTS, CONSULTANTS, REPRESENTATIVES OR ADVISORS IN CONNECTION WITH
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY DISCUSSION
OR PRESENTATION RELATING THERETO AND (ix) ANY IMPLIED OR EXPRESS
WARRANTY OF FREEDOM FROM PATENT OR TRADEMARK INFRINGEMENT.
EXCEPT AS AND TO THE LIMITED EXTENT EXPRESSLY SET FORTH IN Article VII,
SELLER FURTHER DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS,
STATUTORY OR IMPLIED, OF MERCHANTABILITY, FREEDOM FROM LATENT VICES
OR DEFECTS, FITNESS FOR A PARTICULAR PURPOSE OR CONFORMITY TO MODELS
OR SAMPLES OF MATERIALS OF ANY ASSETS, RIGHTS OF A PURCHASER UNDER
APPROPRIATE STATUTES TO CLAIM DIMINUTION OF CONSIDERATION OR RETURN
OF THE PURCHASE PRICE OR CONSIDERATION, IT BEING EXPRESSLY
UNDERSTOOD AND AGREED BY THE PARTIES HERETO THAT BUYER SHALL BE
DEEMED TO BE OBTAINING THE ASSETS IN THEIR PRESENT STATUS, CONDITION
AND STATE OF REPAIR, “AS IS” AND “WHERE IS” WITH ALL FAULTS OR DEFECTS
(KNOWN OR UNKNOWN, LATENT, DISCOVERABLE OR UNDISCOVERABLE), AND
THAT BUYER HAS MADE OR CAUSED TO BE MADE SUCH INSPECTIONS AS BUYER
DEEMS APPROPRIATE.

     (c)   EXCEPT AS AND TO THE LIMITED EXTENT EXPRESSLY SET FORTH IN
SECTION 7.16, (i) SELLER HAS NOT AND WILL NOT MAKE ANY REPRESENTATION
OR WARRANTY REGARDING ANY MATTER OR CIRCUMSTANCE RELATING TO
ENVIRONMENTAL LAWS, THE RELEASE OF MATERIALS INTO THE ENVIRONMENT
OR THE PROTECTION OF HUMAN HEALTH, SAFETY, NATURAL RESOURCES OR THE
ENVIRONMENT, OR ANY OTHER ENVIRONMENTAL CONDITION OF THE ASSETS, (ii)
NOTHING IN THIS AGREEMENT OR OTHERWISE SHALL BE CONSTRUED AS SUCH A
REPRESENTATION OR WARRANTY, AND (iii) SUBJECT TO BUYER’S RIGHTS UNDER
SECTION 6.1 AND SECTION 13.2 IN RESPECT OF SECTION 7.16, BUYER SHALL BE
DEEMED TO BE TAKING THE ASSETS “AS IS” AND “WHERE IS” WITH ALL FAULTS
FOR PURPOSES OF THEIR ENVIRONMENTAL CONDITION AND THAT ON OR BEFORE



                                    14
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 34 of 118



THE CLOSING DATE BUYER HAS MADE OR CAUSED TO BE MADE SUCH
ENVIRONMENTAL INSPECTIONS AS BUYER DEEMS APPROPRIATE.

        (d)     EXCEPT AS AND TO THE LIMITED EXTENT EXPRESSLY SET FORTH IN
Article VIII, (i) BUYER MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS,
STATUTORY OR IMPLIED, AND (ii) BUYER EXPRESSLY DISCLAIMS ALL LIABILITY
AND RESPONSIBILITY FOR ANY REPRESENTATION, WARRANTY, STATEMENT OR
INFORMATION NOT SET FORTH HEREIN THAT IS MADE OR COMMUNICATED
(ORALLY OR IN WRITING) TO SELLER OR ANY OF ITS AFFILIATES, EMPLOYEES,
AGENTS, CONSULTANTS OR REPRESENTATIVES (INCLUDING ANY OPINION,
INFORMATION, PROJECTION OR ADVICE THAT MAY HAVE BEEN PROVIDED TO
SELLER BY A MEMBER OF THE BUYER INDEMNIFIED PARTIES).

        Seller and Buyer agree that, to the extent required by Law to be effective, the disclaimers
of certain representations and warranties contained in this Section 4.3 are “conspicuous”
disclaimers for the purpose of any Law.

                                   ARTICLE V
                      TITLE MATTERS; TRANSFER RESTRICTIONS

        5.1     General Disclaimer of Title Warranties and Representations. Except for the
Special Warranty, and without limiting Buyer’s remedies in respect of Title Defects set forth in
this Article V or for breaches of Seller’s representations set forth in Sections 7.5, 7.6, 7.7, 7.8, 7.9,
7.10, 7.22, and 7.26, Seller make no warranty or representation, express, implied, statutory or
otherwise, with respect to Seller’s (or its Applicable Affiliates’) title to any of the Assets, and
Buyer hereby acknowledges and agrees that, except for Buyer’s rights pursuant to Sections 10.4
and 13.2 (with respect to breaches of Seller’s representations set forth in Sections 7.5, 7.6, 7.7, 7.8,
7.9, 7.10, 7.22Article XIII, and 7.26), Buyer’s sole remedy for any defect of title, including any
Title Defect, with respect to any of the Assets (a) before the Defect Claim Date, shall be as set
forth in Section 5.3 and (b) from and after the Defect Claim Date, shall be pursuant to the Special
Warranty as provided in Section 5.2.

        5.2     Special Warranty.

         (a)     Special Warranty of Title. Pursuant to the Assignment, Seller shall warrant to
Buyer Defensible Title to the Assets, against any Person claiming any part thereof by, through or
under Seller (or its Affiliates), but not otherwise, subject, however, to the Permitted Encumbrances
(as set forth in the Assignment, the “Special Warranty”). The Special Warranty shall be subject to
the limitations and provisions of this Section 5.2.

        (b)     Recovery on Special Warranty. From and after Closing, Buyer may furnish Seller
with written claim notices meeting the requirements of Section 5.3(a) setting forth any and all
matters which Buyer asserts as a breach of the Special Warranty. For the ninety (90) day period
following Seller’s receipt of such notice, Seller shall have a reasonable opportunity, but not the
obligation, to cure any breach of the Special Warranty. Buyer agrees to reasonably cooperate with
any attempt by Seller to cure any such breach. Recovery on the Special Warranty shall be limited
to an amount (without any interest accruing thereon) equal to the reduction of the Purchase Price



                                                   15
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 35 of 118



to which Buyer would have been entitled had Buyer asserted the defect giving rise to such breach
of the Special Warranty as a Title Defect prior to the Defect Claim Date pursuant to Section 5.3
(taking into account all applicable limitations, but without giving effect to the Individual Title
Defect Threshold or the Aggregate Defect Deductible). For all purposes of this Agreement and
notwithstanding anything herein to the contrary, Buyer shall be deemed to have waived, and Seller
shall have no liability for, any breach of the Special Warranty that (i) has not been specifically
asserted in a written claim notice meeting the requirements of Section 5.3(a) on or before the
twelve (12) month anniversary of the Closing Date or (ii) of which Buyer had Knowledge on or
prior to the Defect Claim Date.

       5.3     Notice of Title Defects; Defect Adjustments.

        (a)    Title Defect Notices. On or before 5:00 p.m. Central Time on the date that is sixty
(60) days after the Confirmation Order is entered, (the “Defect Claim Date”), Buyer may deliver
claim notices to Seller meeting the requirements of this Section 5.3(a) (each, a “Title Defect
Notice”) setting forth any matters which Buyer reasonably asserts as a Title Defect pursuant to this
Article V. For all purposes of this Agreement and notwithstanding anything herein to the contrary
other than Section 5.2, Buyer shall be deemed to have waived, and Seller shall have no liability
for, any remedies for any defect of title under this Article V that Buyer fails to assert as a Title
Defect by a Title Defect Notice received by Seller on or before the Defect Claim Date. To be
effective, each Title Defect Notice shall be in writing, and shall include (i) a description of the
alleged Title Defect(s), (ii) a description of the Property(ies) affected by the Title Defect (each, a
“Title Defect Property”), (iii) the Allocated Value of each Title Defect Property, (iv) supporting
documents available to Buyer and reasonably necessary for Seller to verify the existence of the
alleged Title Defect(s) to the extent not in Seller’s possession or are a matter of public record, and
(v) the amount by which Buyer in reasonable good faith believes the Allocated Value of each Title
Defect Property is reduced by the alleged Title Defect(s) and the computations (in reasonable
detail) upon which Buyer’s belief is based. Without prejudice to Buyer’s rights and remedies
hereunder, Buyer agrees to use commercially reasonable efforts to give Seller (i) on or before the
end of each calendar week prior to the Defect Claim Date, written notice of all alleged Title Defects
discovered by Buyer during the preceding calendar week, which notice may be preliminary in
nature and supplemented prior to the Defect Claim Date; provided, however, that Buyer’s failure
to supply Seller with weekly notice(s) shall not be deemed to be a waiver by Buyer of any Title
Defects. Buyer shall promptly (and in any event on or before the Defect Claim Date) furnish Seller
with written notice of any Title Benefit of which Buyer has Knowledge prior to the Defect Claim
Date.

        (b)     Title Benefit Notices. Seller shall have the right, but not the obligation, to deliver
to Buyer, on or before the Defect Claim Date, a notice with respect to each Title Benefit (a “Title
Benefit Notice”) including (i) a description of the alleged Title Benefit, (ii) a description of the
Assets affected by the Title Benefit (each, a “Title Benefit Property”), (iii) the Allocated Value of
each Title Benefit Property, (iv) supporting documents available to Seller and reasonably
necessary for Buyer to verify the existence of the alleged Title Benefit and (v) the amount by which
Seller reasonably believes the Allocated Value of the Title Benefit Property is increased by the
alleged Title Benefit and the computations (in reasonable detail) upon which Seller’s belief is
based. For all purposes of this Agreement and notwithstanding anything herein to the contrary,
Seller shall be deemed to have waived any claim with respect to an alleged Title Benefit that Seller


                                                 16
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 36 of 118



fails to assert as a Title Benefit by a Title Benefit Notice received by Buyer on or before the Defect
Claim Date.

         (c)      Seller’s Right to Cure. Seller shall have the right, but not the obligation, to attempt,
at its sole cost, to cure any Title Defects at any time prior to the date that is five (5) Business Days
prior to Seller’s delivery of the Final Settlement Statement (the “Cure Period”); provided that the
Cure Period with respect to any Title Defect that Seller is attempting to cure through any judicial
proceedings shall be tolled through the duration of such judicial proceedings, but such period of
tolling shall not continue beyond the twelve (12) month anniversary of the Closing Date. Buyer
will reasonably cooperate with any such efforts but will not be obligated to pay any money in
support of Seller’s curative efforts.

        (d)     Remedies for Title Defects. Subject to Seller’s continuing right to dispute the
existence of a Title Defect and/or the Title Defect Amount asserted with respect thereto, in the
event that any Title Defect timely asserted by Buyer in accordance with Section 5.3(a) is not
waived in writing by Buyer or cured during the Cure Period, Seller shall, at its sole option, elect
to, subject to Section 5.3(i):

                   (i)    reduce the Purchase Price by an amount (the “Title Defect
Amount”) determined pursuant to Section 5.3(g) or Section 5.3(j)(iii) as being the value of such
Title Defect; or

                        (ii)    exclude the Title Defect Property that is subject to such Title Defect
from the transactions contemplated hereunder (together with all directly associated Assets) as
Excluded Assets and reduce the Purchase Price by an amount equal to the Allocated Value
thereof; provided, that this clause (ii) shall only be applicable to the extent that the sum of (A) the
Title Defect Amounts of all Title Defects affecting such Title Defect Property and (B) the
Remediation Amounts of all Environmental Defects affecting such Title Defect Property exceed
fifty percent (50%) of its Allocated Value.

       (e)     Remedies for Title Benefits. With respect to each Title Benefit timely asserted
under Section 5.3(b), subject to Buyer’s right to dispute the existence of a Title Benefit and the
Title Benefit Amount asserted with respect thereto, the sole and exclusive remedy of Seller shall
be as an offset against Title Defect Amounts which would otherwise result in a reduction to the
Purchase Price.

        (f)     Exclusive Remedy. Notwithstanding any other provision of this Agreement, except
for the Special Warranty, Section 5.3(d) shall be the exclusive right and remedy of Buyer with
respect to any Title Defect or Seller’s failure to have Defensible Title with respect to any Assigned
Lease or any other title matter with respect to any Asset, and Buyer hereby waives any and all
other rights or remedies with respect thereto (including any claim relating to title that otherwise
would be covered under any representation and warranty or covenant contained herein (other than
the representations and warranties in Sections 7.5, 7.6, 7.7, 7.8, 7.9, and 7.10)).

       (g)     Title Defect Amount. The Title Defect Amount in respect of any Title Defect
Property resulting from a Title Defect shall be the amount by which the Allocated Value of such




                                                   17
     Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 37 of 118



Title Defect Property is reduced as a result of the existence of such Title Defect and shall be
determined in accordance with the following terms and conditions:

                      (i)     if Buyer and Seller agree on the Title Defect Amount, then that
amount shall be the Title Defect Amount;

                      (ii)    if the Title Defect is an Encumbrance that is undisputed and
liquidated in amount, then the Title Defect Amount shall be the amount necessary to be paid to
remove the Title Defect from the Title Defect Property;

                        (iii) if the Title Defect represents a discrepancy between (A) the actual
Net Revenue Interest for such Title Defect Property and (B) the Net Revenue Interest stated on
Exhibit E for such Title Defect Property (and the Working Interest applicable to such Title Defect
Property is decreased in the same proportion as the decrease in the Net Revenue Interest), then
the Title Defect Amount shall be the product of (x) the Allocated Value of such Title Defect
Property multiplied by (y) one (1), minus a fraction, the numerator of which is the actual Net
Revenue Interest for such Title Defect Property and the denominator of which is the Net Revenue
Interest for such Title Defect Property as set forth on Exhibit E;

                         (iv)    if the Title Defect represents an Encumbrance upon or other defect
in title affecting such Title Defect Property of a type not described above, the Title Defect Amount
shall be determined by taking into account the Allocated Value of such Title Defect Property, the
portion of such Title Defect Property affected by the Title Defect, the legal effect of the Title
Defect, the potential economic effect of the Title Defect over the life of such Title Defect
Property, the values placed upon the Title Defect by Buyer and Seller and such other reasonable
factors as are necessary to make a proper evaluation;

                       (v)     the Title Defect Amount with respect to a Title Defect Property
shall be determined without duplication of any costs or losses included in another Title Defect
Amount hereunder and the Title Defect Amount with respect to any Title Defect shall be
determined without duplication of any costs or losses notwithstanding that the fact, circumstances
or conditions giving rise to such Title Defect may qualify as a Title Defect under more than one
prong of the definition of Defensible Title; and

                       (vi)    notwithstanding anything to the contrary in this Article V, except
for Title Defect Amounts determined under Section 5.3(g)(ii) with respect only to Encumbrances
for which, after Closing, a lienholder would have recourse against Buyer or Buyer’s properties
beyond the affected Asset(s), the aggregate Title Defect Amounts attributable to the effects of all
Title Defects upon any Property shall not exceed the Allocated Value of such Property.

        (h)    Title Benefit Amount. The “Title Benefit Amount” resulting from a Title Benefit
shall be determined in accordance with the following methodology, terms and conditions:

                      (i)    if Buyer and Seller agree on the Title Benefit Amount, then that
amount shall be the Title Benefit Amount;

                     (ii)   if the Title Benefit represents an excess of (A) the actual Net
Revenue Interest for any Title Benefit Property over (B) the Net Revenue Interest stated on


                                                18
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 38 of 118



Exhibit E for such Title Benefit Property (and the Working Interest in such Title Benefit Property
is increased in the same proportion as the increase in the Net Revenue Interest), then the Title
Benefit Amount shall be the product of (x) the Allocated Value of such Title Benefit Property
multiplied by (y) the result obtained by subtracting one (1) from a fraction, the numerator of which
is the actual Net Revenue Interest for such Title Benefit Property and the denominator of which
is the Net Revenue Interest for such Title Benefit Property as set forth on Exhibit E;

                         (iii) if the Title Benefit is of a type not described above, then the Title
Benefit Amounts shall be determined by taking into account the Allocated Value of the Title
Benefit Property, the portion of such Title Benefit Property affected by such Title Benefit, the
legal effect of the Title Benefit, the potential economic effect of the Title Benefit over the life of
such Title Benefit Property, the values placed upon the Title Benefit by Buyer and Seller and such
other reasonable factors as are necessary to make a proper evaluation; and

                        (iv)  the Title Benefit Amount with respect to a Title Benefit Property
shall be determined without duplication of any amounts included in another Title Benefit Amount
hereunder and the Title Benefit Amount with respect to any Title Benefit shall be determined
without duplication of any amounts notwithstanding that the fact, circumstances or conditions
giving rise to such Title Benefit may qualify as a Title Benefit under more than one prong of the
definition of Title Benefit.

        (i)      Title Recovery Limitations. Notwithstanding anything to the contrary, (i) in no
event shall there be any adjustments to the Purchase Price or other remedies provided by Seller
hereunder for any Title Defect in respect of any individual Title Defect Property if the Title Defect
Amount for such Title Defect Property attributable to such Title Defect does not exceed $50,000
(the “Individual Title Defect Threshold”) and (ii) in no event shall there be any adjustments to the
Purchase Price or other remedies provided by Seller hereunder for any Title Defect unless the sum
of (A) all Title Defect Amounts which are not excluded as a result of the operation of the Individual
Title Defect Threshold and (B) all Remediation Amounts which are not excluded as a result of the
operation of the Individual Environmental Defect Threshold exceeds three percent (3%) of the
Final Price (the “Aggregate Defect Deductible”), after which point Buyer shall be entitled to
remedies for such Title Defects only to the extent of such excess. For the avoidance of doubt, no
Title Defect Amounts in respect of any Title Defect Property retained by Seller pursuant to Article
V, Article VI or otherwise will be counted towards the Aggregate Defect Deductible.

       (j)     Pending Title Matters at Closing; Title Dispute Resolution.

                        (i)     Subject to Section 5.3(i) above, any Title Defect Property in respect
of timely asserted Title Defects that have not been cured to Buyer’s reasonable satisfaction prior
to Closing shall be excluded from the Assets to be assigned or conveyed to Buyer at Closing and
the Purchase Price shall be reduced by the Allocated Value of such Title Defect Property unless
(a) Seller elects to reduce the Purchase Price in respect of such Title Defect pursuant to Section
5.3(d)(i) and has agreed with Buyer upon the Title Defect Amount in respect thereof or (b) Seller
elects to include any such interest in the Assets assigned or conveyed to Buyer at Closing pending
subsequent resolution pursuant to the terms of this Section 5.3(j), with Buyer’s asserted Title
Defect Amount in respect thereof to be deposited with the Escrow Agent in an account (the
“Defect Escrow Account”) separate from the Indemnity Holdback Amount pursuant to the


                                                 19
     Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 39 of 118



Escrow Agreement. Any Title Benefit Property in respect of any timely asserted Title Benefit for
which, as of Closing, Buyer is disputing the existence of such Title Benefit or the Title Benefit
Amount associated therewith shall nevertheless be included in the Assets assigned or conveyed
to Buyer at Closing, with no adjustment to the Purchase Price at Closing in respect of such Title
Benefit. Neither the exclusion of any Title Defect Property pursuant to the first sentence of this
Section 5.3(j)(i) nor the inclusion of any Title Defect Property or Title Benefit Property pursuant
to the preceding sentence or clause (b) of the first sentence of this Section 5.3(j)(i) shall be deemed
a waiver by any Party of any rights in respect of the associated Title Defects and Title Benefits.
From and after Closing, all disputes as to the existence of any Title Defect or Title Benefit
(including the effectiveness or sufficiency of any curative measures) or the amount of any Title
Defect Amount or any Title Benefit Amounts (collectively “Title Disputes”) shall, subject to
Seller’s right to cure any such Title Defect during the Cure Period, be resolved pursuant to Section
5.3(j)(iii) below unless otherwise agreed by the Parties.

                        (ii)   To the extent that during the Cure Period, Seller cures to Buyer’s
reasonable satisfaction any Title Defect in respect of which the Title Defect Property was withheld
from Closing pursuant to Section 5.3(j)(i), then promptly after Seller and Buyer agree upon such
cure, Seller shall convey the applicable Title Defect Property to Buyer, effective as of the
Effective Time, pursuant to an assignment substantially in the form of the Assignment and Buyer
shall pay Seller the Allocated Value of such Title Defect Property as adjusted pursuant to Section
3.3 through the date of such assignment with respect to such Title Defect Property. To the extent
that, during the Cure Period, Seller cures to Buyer’s reasonable satisfaction any Title Defect in
respect of which the Title Defect Property was included in the interests conveyed to Buyer at
Closing pursuant to clause (a) of Section 5.3(j)(i), then promptly after Seller and Buyer agree
upon such cure, Buyer shall pay to Seller all amounts, if any, by which the Purchase Price was
reduced at Closing in respect of such Title Defect. To the extent that, during the Cure Period,
Seller cures to Buyer’s reasonable satisfaction any Title Defect in respect of which the Title
Defect Property was included in the interests conveyed to Buyer at Closing pursuant to clause (b)
of Section 5.3(j)(i), then promptly after Seller and Buyer agree upon such cure, the Parties shall
jointly instruct the Escrow Agent to release all amounts deposited in the Defect Escrow Account
in respect of such Title Defect in accordance with such agreement of the Parties. To the extent
that Seller has not, by the end of the Cure Period, cured to Buyer’s reasonable satisfaction any
Title Defect in respect of which the Title Defect Property was included in the interest conveyed
to Buyer at Closing pursuant to clause (b) of Section 5.3(j)(i), then the Parties shall, to the extent
the Title Defect Amount in respect of such Title Defect has been agreed by the Parties, promptly
jointly instruct the Escrow Agent to release all amounts deposited in the Defect Escrow Account
in respect of such Title Defect in accordance with such agreement of the Parties (taking into
account operation of Section 5.3(i)) or, if the Title Defect Amount has not been agreed, such
matter shall be resolved pursuant to Section 5.3(j)(iii) below unless otherwise agreed by the
Parties.

                        (iii) If Seller and Buyer are unable to agree on any Title Dispute by the
Title Dispute Date or as described in Section 14.1(c) regarding a failure of the condition to Close
in Section 10.4 or Section 11.4 with respect to a Title Dispute, such Title Dispute shall be
exclusively and finally resolved pursuant to this Section 5.3(j)(iii). There shall be a single
arbitrator, who shall be a title attorney with at least ten (10) years of experience in oil and gas
titles involving properties of similar size and value and who has not represented any of the Parties


                                                 20
     Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 40 of 118



or their Affiliates during the five (5)-year period prior to his or her appointment as arbitrator
hereunder, in each case as selected by mutual agreement of Buyer and Seller within fifteen (15)
days after the Title Dispute Date or, in the event the Parties are in dispute as to the satisfaction of
the conditions set forth in Section 10.4 or Section 11.4 (as described in Section 14.1(c)) with
respect to a Title Dispute, within two (2) days of the date the Parties would have otherwise been
required to Close pursuant to Section 12.1 but for such dispute (and assuming the satisfaction of
all other conditions to Closing set forth in Article X and Article XI) (the “Title Arbitrator”). If
the Parties are unable to mutually agree upon the Title Arbitrator, the Houston office of the AAA
shall appoint the Title Arbitrator. The place of arbitration shall be Houston, Texas, and the
arbitration shall be conducted in accordance with the AAA Rules, to the extent such rules do not
conflict with the terms of this Section 5.3(j)(iii). The Title Arbitrator’s determination shall be
made within thirty (30) days after submission of Title Disputes and shall be final and binding
upon all Parties, without right of appeal. In making his determination with respect to any Title
Dispute, the Title Arbitrator shall be bound by the rules set forth in Section 5.3(g) and
Section 5.3(h) and, subject to the foregoing, may consider such other matters as in the opinion of
the Title Arbitrator are necessary to make a proper determination. The Title Arbitrator, however,
may not award (A) Buyer a greater Title Defect Amount than the Title Defect Amount claimed
by Buyer in its applicable Title Defect Notice or (B) Seller a greater Title Benefit Amount than
the Title Benefit Amount claimed by Seller in the applicable Title Benefit Notice, if any. The
Title Arbitrator shall act for the limited purpose of determining the specific Title Disputes
submitted by either Party, and the Title Arbitrator may not award damages, interest or penalties
to either Party with respect to any Title Dispute. Seller and Buyer shall each bear its own legal
fees and other costs of presenting its case to the Title Arbitrator. Seller, on the one hand, and
Buyer, on the other hand, shall each bear one-half of the costs and expenses of the Title Arbitrator.

                       (iv)   Promptly upon receipt of the Title Arbitrator’s decision with
respect to any Title Dispute:

                               (A)     With respect to each decision relating to a Title Defect or
                                       Title Defect Amount, Seller shall promptly notify Buyer of
                                       which remedy under Section 5.3(d) it elects with respect to
                                       such Title Defect.

                               (B)     To the extent such decision relates to a Title Defect for which
                                       the affected Title Defect Property was excluded from
                                       Closing pursuant to the first sentence of Section 5.3(j)(i),
                                       then, within five (5) Business Days of receipt of notice of
                                       Seller’s election pursuant to clause (A) above, either (i) if
                                       Seller elects to reduce the Purchase Price in respect of such
                                       Title Defect in accordance with Section 5.3(d)(i) then Seller
                                       shall convey the applicable Title Defect Property to Buyer,
                                       effective as of the Effective Time, pursuant to an assignment
                                       substantially in the form of the Assignment and Buyer shall
                                       pay Seller the Allocated Value of such Title Defect Property
                                       as adjusted in accordance with the Title Arbitrator’s decision
                                       and Section 3.3 through the date of such assignment (taking
                                       into account operation of Section 5.3(i)) or (ii) if Seller


                                                 21
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 41 of 118



                                      elects to retain such Title Defect Property in accordance with
                                      Section 5.3(d)(ii) then the applicable Title Defect Property
                                      shall permanently become an Excluded Asset.

                              (C)     To the extent such decision relates to a Title Defect for which
                                      the affected Title Defect Property was included in the
                                      interests conveyed to Buyer at Closing pursuant to clause (b)
                                      of Section 5.3(j)(i), then, within five (5) Business Days of
                                      receipt of notice of Seller’s election pursuant to clause (A)
                                      above, either (i) if Seller elects to reduce the Purchase Price
                                      in respect of such Title Defect in accordance with Section
                                      5.3(d)(i) the Parties shall jointly instruct the Escrow Agent
                                      to release all amounts deposited in the Defect Escrow
                                      Account in respect of such Title Defect to Seller and/or
                                      Buyer in accordance with such Agreement (taking into
                                      account operation of Section 5.3(i)) or (ii) if Seller elects to
                                      retain the affected Title Defect Property in accordance with
                                      Section 5.3(d)(ii) then Buyer shall reassign, effective as of
                                      the Effective Time, to Seller, with special warranty of title
                                      against claims by, through or under Buyer, but not otherwise,
                                      the affected Title Defect Property, Seller shall repay Buyer
                                      all portions of the Purchase Price paid to Seller at Closing in
                                      respect of such Title Defect Property and the Parties shall
                                      jointly instruct the Escrow Agent to release all amounts
                                      deposited in the Defect Escrow Account in respect of such
                                      Title Defect to Buyer.

                              (D)     To the extent such decision relates to a Title Benefit and the
                                      Title Arbitrator’s decision entitles Seller to additional
                                      amounts in respect of such Title Benefit Property (as a result
                                      of the operation of Section 5.3(e)), then, within five (5) days
                                      of receipt of the Title Arbitrator’s decision, Buyer shall pay
                                      to Seller all additional amounts due in respect of such Title
                                      Benefit.

                       (v)     All payments by any Party pursuant to this Section 5.3(j) in respect
of any Title Defect or Title Benefit shall be considered adjustments to the Purchase Price.

       5.4     Preferential Purchase Rights and Consents.

       (a)     With respect to each Preferential Purchase Right set forth on Schedule 7.9 or
otherwise identified prior to Closing, Seller shall, within seven (7) Business Days after (x) the
Execution Date or (y) the identification of such Preferential Purchase Rights, to the extent not set
forth on Schedule 7.9, send to the holder of each such Preferential Purchase Right a notice in
material compliance with the contractual provisions applicable to such Preferential Purchase
Right. If any such Preferential Purchase Right is timely exercised prior to the Closing Date, then
the Asset subject to such Preferential Purchase Right shall be excluded from the Assets to be


                                                22
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 42 of 118



assigned or conveyed to Buyer at Closing and the Purchase Price shall be reduced by the Allocated
Value of such Asset (or portion thereof). Except as set forth in the preceding sentence, no Asset
shall be excluded from Closing due to the existence of any Preferential Purchase Right and, at
Closing, Buyer will assume all obligations to comply with any Preferential Purchase Rights
affecting the Assets assigned or conveyed to it and Buyer will be entitled to the compensation
owed, if any, under the applicable Preferential Purchase Right. If the holder of any exercised
Preferential Purchase Right in respect of which Assets were withheld from Closing fails to
consummate the purchase of such Assets (or portion thereof) within 90 days after Closing (A)
Seller shall have the option to notify Buyer of such fact and (B) upon receipt of such notification,
Seller shall, subject to the other terms of this Agreement, assign or convey, effective as of the
Effective Time, such Assets (or portion thereof) that was so excluded to Buyer pursuant to an
instrument in substantially the same form as the Assignment and Buyer shall, subject to the other
terms of this Agreement, pay to Seller the Allocated Value associated with such Assets (or portion
thereof) that was so excluded (as adjusted pursuant to Section 3.3 through the date of such
assignment).

        (b)     With respect to each Consent set forth on Schedule 7.9 or otherwise identified prior
to Closing, Seller shall, within seven (7) Business Days after (x) the Execution Date or (y) the
identification of such Consent, to the extent not set forth on Schedule 7.5, send to the holder of
each such Consent a notice in material compliance with the contractual provisions applicable to
such Consent seeking such holder’s consent to assign the Assets in connection with the
transactions contemplated hereby. If any Consent other than a Punitive Consent is not obtained,
waived or satisfied prior to Closing, the Assets affected by such Consent shall nevertheless be
conveyed to Buyer at Closing. If any Punitive Consent (as defined below) is not obtained, waived
or satisfied prior to Closing and is applicable to the transactions contemplated hereby
(notwithstanding any order of the Bankruptcy Court), then, at the option of Buyer, the Assets (or
portions thereof) affected by such Punitive Consent shall be excluded from the Assets to be
assigned or conveyed to Buyer at Closing, and the Purchase Price shall be reduced by the sum of
the Allocated Value of such Assets (or portions thereof) so excluded. In the event that any such
Punitive Consent with respect to which any Asset was excluded pursuant to this Section 5.4(b) is
obtained within one hundred eighty (180) days after the Closing Date, then, on or before the tenth
(10th) Business Day after such Punitive Consent is obtained, Seller shall convey, effective as of
the Effective Time, the Assets (or portions thereof) that were so excluded as a result of such
previously un-obtained Consent to Buyer pursuant to an instrument in substantially the same form
as the Assignment and Buyer shall pay to Seller the Allocated Value associated with such Assets
(or portions thereof) that were so excluded (as adjusted pursuant to Section 3.3 through the date of
such assignment). From and after Closing, to the extent Seller has complied with its obligations
under this Section 5.4(b) and subject to Buyer’s remedies for a breach of Seller’s representations
in Section 7.5, Buyer shall defend, release, indemnify and hold harmless the Seller Indemnified
Parties from and against any Liabilities arising out of the failure to obtain any Consent in respect
of the transfer of the Assets pursuant to this Agreement. As used herein, the term “Punitive
Consent” shall mean any Consent (i) where the applicable Lease or Contract does not provide by
its express terms that such Consent may not be unreasonably withheld or (ii) the failure of which
to obtain would (A) cause the assignment of an Asset to Buyer to be void or voidable, (B) trigger
an express termination or right of termination of any Asset or (C) trigger any express monetary fee
or penalty.



                                                23
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 43 of 118



                                     ARTICLE VI
                               ENVIRONMENTAL MATTERS

       6.1     Environmental Defects.

        (a)      Environmental Defect Notices. On or before the Defect Claim Date, Buyer may
deliver claim notices to Seller meeting the requirements of this Section 6.1(a) (each, an
“Environmental Defect Notice”) setting forth any matters which Buyer reasonably asserts as an
Environmental Defect pursuant to this Section 6.1. For all purposes of this Agreement and
notwithstanding anything herein to the contrary but subject to Section 7.16 and remedies for a
breach thereof, Buyer shall be deemed to have waived, and Seller shall have no liability for, any
Environmental Defect that Buyer fails to assert as an Environmental Defect by an Environmental
Defect Notice received by Seller on or before the Defect Claim Date. To be effective, each
Environmental Defect Notice shall be in writing, and shall include (i) a description of the alleged
Environmental Defect(s) (including the applicable Environmental Law violated or implicated
thereby), (ii) a description of the Assets that are affected by the alleged Environmental Defect
(“Environmental Defect Property”), (iii) Buyer’s assertion of the Allocated Value of the
Environmental Defect Property affected by the alleged Environmental Defect, (iv) supporting
documents reasonably necessary for Seller to verify the existence of the alleged Environmental
Defect and (v) a calculation of the Remediation Amount (itemized in reasonable detail) that Buyer
asserts is attributable to such alleged Environmental Defect. Buyer’s calculation of the
Remediation Amount included in the Environmental Defect Notice must describe in reasonable
detail all assumptions used by Buyer in calculating the Remediation Amount. Without prejudice
to Buyer’s rights and remedies hereunder, Buyer agrees to use commercially reasonable efforts to
give Seller, on or before the end of each calendar week prior to the Defect Claim Date, written
notice of all alleged Environmental Defects discovered by Buyer during the preceding calendar
week, which notice may be preliminary in nature and supplemented prior to the Defect Claim Date;
provided, however, that Buyer’s failure to supply Seller with weekly notice(s) shall not be deemed
to be a waiver by Buyer of any Environmental Defects. Seller shall at its sole discretion have the
right, but not the obligation, to cure any claimed Environmental Defect on or before Closing.

        (b)     Remedies for Environmental Defects. Subject to Seller’s continuing right to
dispute the existence of an Environmental Defect and/or the Remediation Amount asserted with
respect thereto, in the event that any Environmental Defect timely asserted by Buyer in accordance
with Section 6.1(a) is not waived in writing by Buyer or cured prior to Closing, Buyer shall, at its
sole option, elect to, subject to Section 6.1(d):

                       (i)     reduce the Purchase Price by the Remediation Amount; or

                         (ii)   no later than five (5) Business Days prior to Closing, elect to
exclude the Environmental Defect Property that is subject to such Environmental Defect from the
transaction contemplated hereunder (and all directly associated Assets) as Excluded Assets and
reduce the Purchase Price by an amount equal to the Allocated Value thereof; provided, that this
clause (ii) shall only be applicable to the extent that (X) the sum of (A) the Remediation Amounts
of all Environmental Defects affecting such Environmental Defect Property and (B) the Title
Defect Amounts of all Title Defects affecting such Environmental Defect Property exceed fifty
percent (50%) of its Allocated Value or (Y) in the event the Environmental Defect Property does


                                                24
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 44 of 118



not have an Allocated Value, the Remediation Amounts of all Environmental Defects affecting
such Environmental Defect Property exceed $250,000. With respect to any Environmental Defect
in respect of which Buyer elects to reduce the Purchase Price pursuant to clause (i) above and in
respect of which the affected Environmental Defect Property is held out of Closing pursuant to
Section 6.1(e)(i), Seller, rather than Buyer, shall have the option, upon receipt of the
Environmental Arbitrator’s decision in respect of such Environmental Defect to elect to exclude
the Environmental Defect Property that is subject to such Environmental Defect from the
transaction contemplated hereunder (and all directly associated Assets) as an Excluded Asset.

To the extent Buyer elects the option set forth in clause (i) above, Buyer shall be deemed to have
assumed responsibility for all costs and expenses attributable to the Remediation of the applicable
Environmental Defect and Buyer’s obligations with respect to the foregoing shall be deemed to
constitute Assumed Obligations. To the extent that Buyer, prior to Closing, elects the option set
forth in clause (ii) above, Seller shall have the option, in its sole discretion, to terminate this
Agreement upon providing Buyer with written notice of such termination two (2) Business Days
following Buyer’s election of the option set forth in clause (ii) above; provided, that if Buyer elects
the option set forth in clause (ii) above and Seller subsequently elects to terminate this Agreement
as a result of Buyer electing the option in clause (ii) above, then Buyer will have the option, in its
sole discretion, to rescind its election under clause (ii) above within two (2) Business Days after
receipt of Seller’s election to terminate this Agreement, and if Buyer rescinds its election under
clause (ii) above then this Agreement will remain in full force and effect in accordance with the
terms hereof.

        (c)    Exclusive Remedy. Notwithstanding any other provision of this Agreement, but
subject to Section 7.16 and remedies for a breach thereof, Section 6.1(b) shall be the exclusive
right and remedy of Buyer with respect to any Environmental Defect, and Buyer hereby waives
any and all other rights or remedies with respect thereto (including any claim relating to
environmental matters that otherwise would be covered under any other representation and
warranty or covenant contained herein (other than Section 7.16)).

         (d)    Environmental Recovery Limitations. Notwithstanding anything to the contrary,
(i) in no event shall there be any adjustments to the Purchase Price or other remedies provided by
Seller hereunder for any Environmental Defect if the associated Remediation Amount does not
exceed $50,000 (the “Individual Environmental Defect Threshold”) and (ii) in no event shall
there be any adjustments to the Purchase Price or other remedies provided by Seller hereunder for
any Environmental Defect unless the sum of (A) all Remediation Amounts which are not excluded
as a result of the operation of the Individual Environmental Defect Threshold and (B) all Title
Defect Amounts which are not excluded as a result of the operation of the Individual Title Defect
Threshold exceeds the Aggregate Defect Deductible, after which point Buyer shall be entitled to
remedies for such Environmental Defects only to the extent of such excess. For the avoidance of
doubt, no Remediation Amounts in respect of any Environmental Defect Property retained by
Seller pursuant to Article V, Article VI or otherwise will be counted towards the Aggregate Defect
Deductible.

       (e)     Pending Environmental Matters at Closing; Environmental Dispute Resolution.




                                                  25
     Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 45 of 118



                        (i)      Subject to Section 6.1(d) above, any Environmental Defect
Property in respect of timely asserted Environmental Defects described in an Environmental
Defect Notice in accordance with this Section 6.1 that have not been cured to Buyer’s reasonable
satisfaction prior to Closing shall be excluded from the Assets to be assigned or conveyed to
Buyer at Closing and the Purchase Price shall be reduced by the Allocated Value of such
Environmental Defect Property unless Buyer elects to reduce the Purchase Price by the
Remediation Amount in respect of such Environmental Defect pursuant to Section 6.1(b)(i) and
has agreed with Seller upon the Remediation Amount in respect thereof. The exclusion of any
Environmental Defect Property and associated adjustments to the Purchase Price for purposes of
Closing pursuant to the first sentence of this Section 6.1(e)(i) shall not be deemed a waiver by
any Party of any rights in respect of the associated Environmental Defects. From and after
Closing, all disputes as to the existence or cure of any Environmental Defect or the amount of any
Remediation Amount (collectively “Environmental Disputes”) shall be resolved pursuant to
Section 6.1(e)(ii) below unless otherwise agreed by the Parties.

                        (ii)    All Environmental Disputes shall be exclusively and finally
resolved pursuant to this Section 6.1(e)(ii) including as described in Section 14.1(c) regarding a
failure of the condition to Close in Section 10.4 or Section 11.4 with respect to an Environmental
Dispute. There shall be a single arbitrator, who shall be an environmental attorney with at least
ten (10) years of experience in environmental matters involving oil and gas producing properties
of similar size and value, and who has not represented either of the Parties or their Affiliates
during the five (5) year period prior to his or her appointment as arbitrator hereunder, in each case
as selected by mutual agreement of Buyer and Seller within fifteen (15) days after the Closing
Date or, in the event the Parties are in dispute as to the satisfaction of the conditions set forth in
Section 10.4 or Section 11.4 (as described in Section 14.1(c)) with respect to an Environmental
Dispute, within two (2) days of the date the Parties would have otherwise been required to Close
pursuant to Section 12.1 but for such dispute (and assuming the satisfaction of all other conditions
to Closing set forth in Article X and Article XI) (the “Environmental Arbitrator”). If the Parties
are unable to mutually agree upon the Environmental Arbitrator, the Houston office of the AAA
shall appoint the Environmental Arbitrator. The place of arbitration shall be Houston, Texas, and
the arbitration shall be conducted in accordance with the AAA Rules, to the extent such rules do
not conflict with the terms of this Section 6.1(e)(ii). The Environmental Arbitrator’s
determination shall be made within thirty (30) days after submission of Environmental Disputes
and shall be final and binding upon all Parties, without right of appeal. In making his
determination with respect to any Environmental Dispute, the Environmental Arbitrator shall be
bound by the rules set forth in this Section 6.1 and, subject to the foregoing, may consider such
other matters as in the opinion of the Environmental Arbitrator are necessary to make a proper
determination. The Environmental Arbitrator, however, may not award Buyer a greater
Remediation Amount than the Remediation Amount claimed by Buyer in its applicable
Environmental Defect Notice. The Environmental Arbitrator shall act for the limited purpose of
determining the specific Environmental Disputes submitted by either Party, and the
Environmental Arbitrator may not award damages, interest or penalties to either Party with
respect to any Environmental Dispute. Seller and Buyer shall each bear its own legal fees and
other costs of presenting its case to the Environmental Arbitrator. Seller, on the one hand, and
Buyer, on the other hand, shall each bear one-half of the costs and expenses of the Environmental
Arbitrator.



                                                 26
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 46 of 118



                     (iii) Promptly upon receipt of the Environmental Arbitrator’s decision
with respect to any Environmental Dispute, to the extent such decision determines that an
Environmental Defect exists:

                              (A)     Seller shall promptly notify Buyer of which remedy under
                                      Section 6.1(b) it elects with respect to such Environmental
                                      Defect.

                              (B)     Within five (5) Business Days of receipt of notice of Seller’s
                                      election pursuant to clause (A) above, either (i) if Seller
                                      elects to reduce the Purchase Price in respect of such
                                      Environmental Defect in accordance with Section 6.1(b)(i)
                                      then Seller shall convey the applicable Environmental
                                      Defect Property to Buyer pursuant to an assignment
                                      substantially in the form of the Assignment and Buyer shall
                                      pay Seller the Allocated Value of such Environmental
                                      Defect Property as adjusted in accordance with the
                                      Environmental Arbitrator’s decision and Section 3.3 through
                                      the date of such assignment (taking into account operation
                                      of Section 6.1(d)) or (ii) if Seller elects to retain such
                                      Environmental Defect Property in accordance with Section
                                      6.1(b)(ii) then the applicable Environmental Defect Property
                                      shall permanently become an Excluded Asset.

       (f)   All payments by any Party pursuant to this Section 6.1(e) in respect of any
Environmental Defect shall be considered adjustments to the Purchase Price.

        6.2    NORM, Wastes and Other Substances. Subject to and without limitation of
Buyer’s remedies under this Agreement, Buyer acknowledges that the Lands and Surface Interests
have been used for exploration, development and production of oil and gas and that there may be
petroleum, produced water, wastes or other substances or materials located in, on or under such
Lands and Surface Interests or other interests included in or associated with the Assets. Equipment
and sites included in the Assets may contain asbestos, NORM or other Hazardous Substances.
NORM may affix or attach itself to the inside of wells, materials and equipment as scale, or in
other forms. The wells, materials and equipment located on the Assets or included in the Assets
may contain NORM and other wastes or Hazardous Substances. NORM containing material
and/or other wastes or Hazardous Substances may have come in contact with various
environmental media, including surface water, ground water, soils or sediment. Special
procedures may be required for the assessment, remediation, removal, transportation or disposal
of environmental media, wastes, asbestos, NORM and other Hazardous Substances from the
Assets. Notwithstanding anything herein to the contrary, no Seller Indemnified Party shall have,
and Buyer shall not assert against any Seller Indemnified Party any claims of, any Liability on the
account of the presence of NORM in, on or under the Lands and Surface Interests or other interests
included in or associated with the Assets if the same does not currently violate or require
Remediation under Laws, including Environmental Laws, or under Surface Agreements or
Applicable Contracts, and no such condition shall be considered an Environmental Defect if the



                                                27
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 47 of 118



same does not currently violate or require Remediation under Laws, including Environmental
Laws, or under Surface Agreements or Applicable Contracts.

                               ARTICLE VII
                 REPRESENTATIONS AND WARRANTIES OF SELLER

       7.1     Generally.

        (a)     Subject to this Section 7.1, the disclaimers and waivers contained herein and the
other terms and conditions of this Agreement, Seller represents and warrants to Buyer as set forth
in Section 7.2 through Section 7.26.

        (b)   Inclusion of a matter on a Schedule in relation to a representation or warranty shall
not be deemed an indication that such matter necessarily would, or may, breach such representation
or warranty absent its inclusion on such Schedule or that any matter disclosed on any Schedule is
or may be material. Matters may be disclosed on a Schedule for information purposes only.

        (c)     If any fact, condition, or matter disclosed in any Schedule applies to more than one
provision of this Article VII, a single disclosure of such fact, condition, or matter on any Schedule
shall constitute disclosure with respect to all sections of this Article VII which are expressly
referenced in such disclosure, regardless of which Schedule in which such fact, condition, or other
matter is described.

        7.2     Organization; Existence. Each Seller is a limited liability company or limited
partnership, as the case may be, duly formed, validly existing and in good standing under the Laws
of the State of Delaware, and has all requisite power and authority to own and operate its property
(including the Assets) and to carry on its business as now conducted in all material respects, and
is duly licensed or qualified to do business as a foreign limited liability company and in good
standing in all jurisdictions in which such qualification is required by Law, including all
jurisdictions in which the Assets are located.

        7.3     Authorization; Enforceability. Seller and its Affiliates have full power and
authority to enter into and perform this Agreement and the Transaction Documents to which they
are, or will be, a party and the transactions contemplated herein and therein, subject to the
provisions of the Bankruptcy Code. Subject to requisite Bankruptcy Court approvals, the
execution, delivery and performance by Seller and its Affiliates of this Agreement and the
Transaction Documents, as applicable, have been duly and validly authorized and approved by all
necessary action on the part of Seller and such Affiliates. Subject to requisite Bankruptcy Court
approvals, this Agreement is, and the Transaction Documents to which Seller or any of its
Affiliates are or will be a party, when executed and delivered by Seller or such Affiliates will be,
the valid and binding obligation of Seller or such Affiliates, as applicable, and enforceable against
Seller and such Affiliates, as applicable, in accordance with their respective terms, subject to the
effects of bankruptcy, insolvency, reorganization, moratorium and similar Laws, as well as to
principles of equity (regardless of whether such enforceability is considered in a proceeding in
equity or at law). Seller has all requisite corporate authority needed to cause all of its Applicable
Affiliates to comply and otherwise perform all of the obligations set forth in this Agreement
(including the obligation to sell each such Applicable Affiliate’s ownership interest in the



                                                 28
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 48 of 118



applicable Assets). Additionally, other than the Applicable Affiliates and Sheridan I (solely with
respect to the Sheridan I Jointly Owned Assets), there is no Affiliate of any Seller that owns any
interest in any Asset.

        7.4     No Conflicts. Except as disclosed on Schedule 7.4 and assuming the receipt of all
requisite Bankruptcy Court approvals, Consents, the waiver of all Preferential Purchase Rights,
and the expiration or termination of the applicable waiting period under the HSR Act, the
execution, delivery and performance by Seller and its Affiliates, as applicable, of this Agreement
and the Transaction Documents to which Seller and its Affiliates are a party and the consummation
of the transactions contemplated herein will not (a) conflict with or result in a breach of any
provisions of the organizational documents or other governing documents of Seller or its Affiliates,
as applicable, (b) except for Permitted Encumbrances, result in the creation of any Encumbrance
on any of the Assets, (c) result in any material default or give rise to any right of termination,
cancellation or acceleration under any of the terms, conditions or provisions of any Assigned
Lease, Applicable Contract, note, bond, mortgage or indenture to which Seller is a party or by
which Seller or the Assets may be bound or (d) other than the HSR Act, violate in any material
way any Law applicable to Seller or any of the Assets.

        7.5    Consents. Except (a) as set forth on Schedule 7.5, (b) for Customary Post-Closing
Consents, (c) under any maintenance of uniform interest provisions contained in any operating or
other agreements, (d) for any Preferential Purchase Rights and (e) for the expiration or termination
of the applicable waiting period under the HSR Act, there are no Consents.

         7.6     Litigation. Except as set forth on Schedule 7.6, there is no (a) lawsuit, action or
litigation by or before any Governmental Authority, pending, or to Seller’s Knowledge, threatened
in writing, against Seller or its Affiliates, or (b) administrative or arbitration proceedings, pending,
or to Seller’s Knowledge, threatened in writing, against Seller or its Affiliates that relates to
Seller’s or its Affiliates’ ownership or operation of the Assets or would affect the ability of Seller
or its Affiliates to consummate the transactions contemplated by this Agreement.

       7.7     Material Contracts.

        (a)      Schedule 7.7(a) sets forth as of the Execution Date all Applicable Contracts of the
types described below (excluding, for the avoidance of doubt, any Excluded Assets) to which any
of Seller or its Affiliates is a party or by which the Assets are bound and that will be binding on
Buyer or the Assets after Closing (collectively, the “Material Contracts”):

                       (i)   any Applicable Contract that can reasonably be expected to result
in aggregate payments by Buyer after Closing of more than $100,000 in any fiscal year or
$250,000 in the aggregate over the term of such Applicable Contract (in each case, based solely
on the terms thereof and without regard to any expected increase in volumes or revenues);

                        (ii)   any Applicable Contract that can reasonably be expected to result
in aggregate revenues to Buyer after Closing of more than $100,000 in any fiscal year or $250,000
in the aggregate over the term of such Applicable Contract (in each case, based solely on the terms
thereof and without regard to any expected increase in volumes or revenues);




                                                  29
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 49 of 118



                      (iii) any Hydrocarbon purchase and sale, marketing, transportation,
dedication, balancing, gathering, treating, processing or similar Applicable Contract that is not
terminable without penalty on thirty (30) days or less notice;

                      (iv)   any obligation to make any take or pay payment, advance payment
or other similar payment (other than gas balancing arrangements), to deliver Hydrocarbons, or
proceeds from the sale thereof, attributable to the Assets at some future time without receiving
payment therefor at market or higher rates at or after the time of delivery;

                        (v)     any indenture, mortgage, loan, note, credit, sale-leaseback or
similar Applicable Contract (in each case) to which any of the Assets are subject (whether Seller
is the borrower, or the lender) and all related security agreements or similar agreements associated
therewith;

                       (vi)   any Applicable Contract obligating Seller to sell, acquire, lease,
farmout, farmin, grant, convey, carry any Third Party interest, offer or provide to any Third Party
a back-in working interest, or otherwise dispose of any of its interests in any of the Assets other
than conventional rights of reassignment;

                      (vii) any operating agreement, exploration agreement, development
agreement, participation agreement, joint venture agreement, partnership agreement, drilling
obligation, rig agreement, farmout agreement, farmin agreement, unitization agreement, pooling
agreement, surface use agreement, plant agreement, injection, repressuring or recycling
agreement or other similar agreement;

                         (viii) any agreement that creates any area of mutual interest with respect
to the acquisition of any interest in any oil, gas, minerals, lands or assets, or agreement that
restricts Seller’s ability to compete;

                        (ix)   any agreement entered into by Seller or its Affiliates to acquire or
shoot seismic;

                        (x)    any agreement entered into by Seller or its Affiliates that contains
a call on production;

                     (xi)    any agreement that evidences a lease or rental of any land, building
or other improvements or portion thereof, excluding any oil and gas lease; and

                      (xii) any Applicable Contract with any Affiliate of Seller that will be
binding on Buyer after the Closing Date.

       (b)      Except as set forth on Schedule 7.7(b), there exist no material defaults or breaches
under any Material Contract by Seller or its Affiliates or, to Seller’s Knowledge, by any other
Person that is a party to such Material Contract. To Sellers’ Knowledge, there are no events, which
with notice, the passage of time or both, would constitute such material defaults or breaches under
any Material Contract. Seller has not received any written notice (i) that any of the other parties
to the Material Contracts will cancel, terminate or fail to perform such party’s obligations under



                                                30
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 50 of 118



any of the Material Contracts, or (ii) that such other parties believe Seller or its Affiliates are in
breach or default of any Material Contract.

         (c)     True, correct and complete copies of all Material Contracts (including all
amendments or modifications thereto) have, to the extent in the possession or control of Seller or
its Affiliates, been provided or otherwise made available by Seller to Buyer prior to the Execution
Date.

       7.8     No Violation of Laws. Except as set forth on Schedule 7.8, (x) neither Seller nor
any of its Affiliates is in material violation of any Laws with respect to Seller’s ownership or
operation of the Assets as of the Execution Date and (y) with respect to Properties which are not
operated by Seller or its Affiliates, to Seller’s Knowledge, neither Seller nor any of its Affiliates
is in material violation of any Laws with respect to Seller’s ownership of the Assets as of the
Execution Date. This Section 7.8 does not include any matters with respect to Environmental
Laws.

       7.9     Preferential Rights. Except as set forth on Schedule 7.9, there are no preferential
purchase rights, rights of first refusal or other similar rights that are applicable to the transfer of
the Assets in connection with the transactions contemplated hereby (each a “Preferential
Purchase Right”).

        7.10 Payment of Burdens. Except for the Suspended Funds or as set forth in Schedule
7.6 or Schedule 7.10, all Burdens due from Seller (or its Affiliates) with respect to their interest in
the Assets, or as operator of the Assets, have been paid in all material respects or, if not paid, are
being contested in good faith in the normal course of business. Seller does not owe any material
amounts to Governmental Authorities under escheat or unclaimed property laws with respect to
funds (including the Suspended Funds) or property received in connection with owning or
operating the Assets. Schedule 7.10 sets forth all Burdens that are being contested. Schedule 9.11
sets forth a true and correct list of all Suspended Funds as of the Execution Date.

        7.11 Current Commitments. Schedule 7.11 sets forth, as of the Execution Date, all
approved authorities for expenditures and other approved capital commitments (“Current AFEs”)
relating to the Assets for which all of the activities anticipated in such Current AFEs have not been
completed by the Execution Date and the remaining costs (net to Seller’s and its Affiliates’
aggregate interest) are reasonably expected to exceed $100,000.

        7.12 Taxes. Except as disclosed on Schedule 7.12, (a) Seller has timely filed or caused
to be timely filed on its behalf all Asset Tax Returns required to be filed by it or its Affiliates
(taking into account any valid extension of the due date for filing), (b) all Asset Taxes (whether or
not shown on a Tax Return) that have become due and payable by Seller or its Affiliates have been
timely paid (other than any Asset Taxes that are being contested in good faith), (c) there are no
liens on any of the Assets attributable to Taxes other than statutory liens for Taxes that are not yet
due and payable, (d) no audit, litigation or other proceeding with respect to Asset Taxes has been
commenced or is presently pending, and Seller has not received written notice of any pending
Claim against it (in each case, which remains outstanding) from any applicable Governmental
Authority for assessment of Asset Taxes and, to Seller’s Knowledge, no such Claim has been
threatened, (e) Seller has withheld and paid all Taxes required to have been withheld and paid in


                                                  31
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 51 of 118



connection with any amounts paid or owing to any employee, independent contractor, creditor
stockholder, or other party, (f) to Seller’s Knowledge, none of the Assets is subject to any tax
partnership agreement or is otherwise treated, or required to be treated, as held in an arrangement
requiring a partnership income Tax Return to be filed under Subchapter K of Chapter 1 of Subtitle
A of the Code, (g) neither Seller nor any of its Affiliates have filed any Tax Returns as if there is
a tax partnership agreement or other arrangement requiring a partnership income Tax Return to be
filed under Subchapter K of Chapter 1 of Subtitle A of the Code burdening the Assets covered by
such Tax Return, (h) none of the Assets are covered by or subject to any Tax-related agreements
with any Governmental Authority, including any Tax abatement or Tax credit agreements, which
would be binding on Buyer or any of its Affiliates, (i) neither Seller nor any of its Affiliates have
waived any statute of limitations in respect of Asset Taxes or agreed to any extension of time with
respect to any Asset Tax assessment or deficiency and (j) neither Seller nor any of its Affiliates is
a party to any Tax allocation or sharing agreement with respect to the Assets, or has any liability
for any Asset Taxes of any Person (other than Seller or such Affiliate) under the federal
consolidated tax return rules (or any similar provision of state, local, or non-U.S. Law), as a
transferee or successor, by contract, or otherwise.

        7.13 Imbalances. Schedule 7.13 sets forth all Imbalances associated with the Assets as
of the Effective Time and as of the date specified therein.

        7.14 Permits. Except as set out on Schedule 7.14, with respect to Assets currently
operated by Seller or its Affiliates, (i) Seller (or its applicable Affiliate) has obtained all federal,
state and local governmental licenses, permits, and certificates (other than Environmental Permits)
that are required for its operation of such Assets in compliance in all material respects with
applicable Laws and (ii) such Assets have been operated in material compliance with such licenses,
permits and certificates.

       7.15 Brokers’ Fees. Neither Seller nor any of its Affiliates has incurred any Liability,
contingent or otherwise, for brokers’ or finders’ fees relating to the transactions contemplated by
this Agreement or the Transaction Documents for which Buyer or its Affiliates shall have any
responsibility.

        7.16 Environmental Matters. Except as set forth in Schedule 7.16 (i) neither Seller
nor its Affiliates have received written notice of any pending or threatened claim, proceeding, suit
or action regarding any alleged or actual breach of Environmental Laws, Environmental Permits,
or the environmental provisions of Assigned Leases, Applicable Contracts or Surface Agreements
in respect of the ownership or operation of the Assets, or of any release of Hazardous Substances
from the Assets or operations conducted in connection therewith; (ii) with respect to the Assets,
Seller has not entered into and is not a party to, and the Assets are not subject to, any agreements,
consent decrees, orders or judgments of or with Governmental Authorities based on any
Environmental Laws relating to the future use of the Assets; (iii) as to each disposal well, during
Seller’s and/or its Affiliates’ period of operation, no disposal well has accepted waste or materials
that were not authorized by its Environmental Permits and were not characterized under applicable
Environmental Laws as non-hazardous oilfield waste or saltwater; and (iv) to Seller’s Knowledge,
NORM is not present on at or any of the Assets in quantities or concentrations requiring
Remediation; provided, however, except for remedies otherwise arising under this Agreement
pursuant to Section 13.2 (including those arising under Section 3.11), Buyer shall be deemed to


                                                  32
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 52 of 118



have waived, and Seller will have no liability for, any remedy pursuant to Section 13.2 for any
breach of this Section 7.16 of which Buyer had Knowledge on or before the Defect Claim Date
and which constitutes, or the facts giving rise to such breach constitutes, an Environmental Defect.

       7.17    Employee Matters.

        (a)     Neither Seller nor any of its Affiliates has incurred any material Liabilities with
respect to non-compliance with labor or employment Laws with respect to any employee of Seller
or any of its Affiliates that has performed work in connection with the Assets. None of Seller or
any of its Affiliates has made any commitments or representations to any of its employees
inconsistent with the terms of this Agreement regarding (i) potential employment by Buyer or any
Affiliate of Buyer, or (ii) any terms and conditions of such potential employment by Buyer or any
Affiliate thereof. No labor union or similar organization represents any of employees of Seller or
its Affiliates and, to Seller’s Knowledge, no labor union or similar organization is attempting to
organize any such employees, or has within the past five (5) years attempted to organize any
individual with respect to work that he or she performed with respect to the Assets.

        (b)      There does not now exist, nor do any circumstances exist that could result in, any
Controlled Group Liabilities of Seller that could be a Liability of Buyer following the Closing
Date. In addition, the consummation of the transactions contemplated by this Agreement will not,
either alone or in combination with any other event, result in Buyer or any of its Affiliates incurring
any Liability with respect to any Employee Benefit Plan sponsored, maintained, or contributed to
by Seller or any of its ERISA Affiliates.

         7.18 Insurance. Schedule 7.18 sets forth a list of all insurance policies maintained by
or for the benefit of Seller with respect to the Assets. All premiums due on such insurance policies
have either been paid or, if not yet due, accrued. All such insurance policies are in full force and
effect and enforceable in accordance with their terms. Seller is not in default under, and has not
otherwise failed to comply with, any material provision contained in any such insurance policy.

        7.19 Plugging and Abandonment. Except as described on Schedule 7.19, (i) there are
no dry holes, or shut in or otherwise inactive Wells that are located on the Assets that Seller or its
Affiliates are currently obligated by Law or Contract to plug and abandon or, to Seller’s
Knowledge, the relevant Third Party operator thereof is currently obligated by Law or Contract to
plug and abandon and (ii) there are not any Wells that have been plugged and abandoned by Seller
or, to Seller’s Knowledge, by other Third Parties, in a manner that does not comply in all material
respects with all Laws and Contracts.

         7.20 Access. Except as set forth on Schedule 7.20, none of the Leases are subject to any
restrictions on use of the surface in connection with operations that would materially affect such
use or operations as currently conducted. None of the Leases are subject to any restrictions on use
of the surface in connection with operations that would materially affect such use or operations as
currently conducted. Seller has a legal right of access to all of the Leases and Equipment as would
allow the use of any of the Assets in the manner for which such Asset is currently owned and
operated.




                                                  33
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 53 of 118



        7.21 Qualified Operator.          Seller is qualified pursuant to all regulations of
Governmental Authorities and other Laws to own the Assets, and SPC is qualified pursuant to all
regulations of Governmental Authorities and other Laws to operate all Assets for which SPC is
the operator. SPC and Seller, as applicable, have all lease bonds, area-wide bonds or other surety
bonds as may be required by, and in accordance with, all Laws governing the ownership of the
Assets and has filed any and all currently required reports necessary for such ownership with all
Governmental Authorities having jurisdiction over such ownership.

         7.22 Leases and Surface Agreements. Each Surface Agreement is valid, binding and
in full force and effect against Seller and, to Seller’s Knowledge, each other party thereto. Except
as set forth on Schedule 7.22, Seller has, and to Seller’s Knowledge, each other party to the Leases
and Surface Agreements has, complied in all material respects with the terms of the Leases and
Surface Agreements, as applicable. Except as set forth on Schedule 7.22, no written claim adverse
to the rights of Seller as lessee or assignee under any of such Leases or Surface Agreements has
been received by Seller, and no party to any Lease or Surface Agreement or any successor to the
interest of such party has filed or, to Seller’s Knowledge, threatened to file any action to terminate,
cancel, rescind or procure judicial reformation of any Lease and/or Surface Agreement.

         7.23 Wells and Payout Balances. Schedule 7.23 contains a complete and accurate list
of the status of any “payout” balance, as of the Effective Time, to which the interests of Seller (or
its Affiliates) in any of the Assets is subject that would result in a reversion or other adjustment at
some level of cost recovery or payout (or passage of time or other event other than termination of
a Lease by its terms). Except as set forth on Schedule 7.23, Seller does not have any unfulfilled
drilling obligations affecting the Leases by virtue of a Contract.

        7.24 Cure Costs. Schedule 7.24, which shall be completed ten (10) Business Days prior
to the Bankruptcy Court hearing to approve the Plan, will set forth Seller’s good faith estimate of
Cure Costs with respect to all of the Leases and Applicable Contracts, as of such date.
        7.25 Hedging. There are no futures, options, swaps or other derivatives with respect to
the sale of Hydrocarbons from the Properties that are or will be binding on the Properties at any
time after the Closing Date.
        7.26 Perdido Litigation Wells. Seller and/or its Applicable Affiliates own a Working
Interest throughout the entire productive subsurface interval for each Perdido Litigation Well.

                                ARTICLE VIII
                  REPRESENTATIONS AND WARRANTIES OF BUYER

       Buyer represents and warrants to Seller as follows:

        8.1    Organization; Existence. Buyer is a limited liability company, duly formed,
validly existing and in good standing under the Laws of the State of its formation and has all
requisite power and authority to own and operate its property and to carry on its business as now
conducted in all material respects. Buyer is or prior to Closing will be duly licensed or qualified
to do business in all jurisdictions in which it carries on business and such qualification is required
by Law except where such failure to be so qualified would not reasonably be expected to have a




                                                  34
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 54 of 118



material adverse effect upon the ability of Buyer to consummate the transaction contemplated by
this Agreement.

        8.2     Authorization; Enforceability. Buyer and its Affiliates have full power and
authority to enter into and perform this Agreement and the Transaction Documents to which they
are, or will be, a party and the transactions contemplated herein and therein. The execution,
delivery and performance by Buyer and its Affiliates of this Agreement and the Transaction
Documents, as applicable, has been duly and validly authorized and approved by all necessary
action on the part of Buyer and such Affiliates. This Agreement is, and the Transaction Documents
to which Buyer or any of its Affiliates are, or will be, a party when executed and delivered by
Buyer or such Affiliates will be, the valid and binding obligation of Buyer or such Affiliates, as
applicable, and enforceable against Buyer and such Affiliates, as applicable, in accordance with
their respective terms, subject to the effects of bankruptcy, insolvency, reorganization, moratorium
and similar Laws, as well as to principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

        8.3    No Conflicts. Subject to Article X and Section 12.3, the execution, delivery, and
performance by Buyer and its Affiliates, as applicable, of this Agreement and the Transaction
Documents to which Buyer and its Affiliates are a party and the consummation of the transactions
contemplated herein will not (a) conflict with or result in a breach of any provisions of the
organizational or other governing documents of Buyer or its Affiliates, as applicable, (b) result in
a material default or give rise to any material right of termination, cancellation or acceleration
under any of the terms, conditions or provisions of any note, bond, mortgage or indenture to which
Buyer is a party or by which Buyer or any of its property may be bound or (c) assuming the
expiration or termination of the applicable waiting period under the HSR Act violate in any
material way any Law applicable to Buyer or any of its property.

       8.4    Bankruptcy. There are no bankruptcy, reorganization or receivership proceedings
pending against Buyer.

       8.5     Litigation. There is no investigation, lawsuit, action or litigation by or before any
Governmental Authority to which Buyer or any of its Affiliates is a party, and no legal,
administrative, or arbitration proceedings pending, or to Buyer’s Knowledge, threatened against
Buyer or any of its Affiliates, that in each case would reasonably be expected to have a material
adverse effect upon the ability of Buyer to consummate the transactions contemplated in this
Agreement.

        8.6    Regulatory. At Closing, Buyer shall be qualified pursuant to all regulations of
Governmental Authorities and other Laws to own the Assets, and the consummation of the
transactions contemplated in this Agreement will not cause Buyer to be disqualified as such an
owner. Buyer currently has, or at Closing will have obtained, lease bonds, area-wide bonds or
other surety bonds as may be required by, and in accordance with, all Laws governing the
ownership of the Assets and has filed, or by Closing will file, any and all currently required reports
necessary for such ownership with all Governmental Authorities having jurisdiction over such
ownership.




                                                 35
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 55 of 118



       8.7    Financing. Buyer shall have, as of the Closing Date, sufficient financing with
which to pay the Adjusted Purchase Price and consummate the transactions contemplated by this
Agreement.

        8.8     Independent Evaluation. Buyer is sophisticated in the evaluation, purchase,
ownership and operation of oil and gas properties and related facilities. In making its decision to
enter into this Agreement and to consummate the transactions contemplated hereby, Buyer (a) has
relied or shall rely solely on its own independent investigation and evaluation of the Assets and
the advice of its own legal, tax, economic, environmental, engineering, geological and geophysical
advisors and the express provisions of this Agreement and not on any comments, statements,
projections or other materials made or given by any representatives or consultants or advisors
engaged by Seller and (b) has satisfied or shall satisfy itself through its own due diligence as to the
environmental and physical condition of and contractual arrangements and other matters affecting
the Assets.

       8.9      Brokers’ Fees. Neither Buyer nor any of its Affiliates has incurred any Liability,
contingent or otherwise, for brokers’ or finders’ fees relating to the transactions contemplated by
this Agreement or the Transaction Documents for which Seller or its Affiliates shall have any
responsibility.

       8.10 Accredited Investor. Buyer is an “accredited investor,” as such term is defined in
Regulation D of the Securities Act of 1933, as amended, and will acquire the Assets for its own
account and not with a view to a sale or distribution thereof in violation of the Securities Act of
1933, as amended, and the rules and regulations thereunder, any applicable state blue sky Laws or
any other applicable securities Laws.

                                       ARTICLE IX
                                   CERTAIN AGREEMENTS

       9.1     Conduct of Business. Except (x) for the operations covered by the Current AFEs
and other capital commitments or actions set forth on Schedule 7.11 and (y) as expressly
contemplated by this Agreement or expressly consented to in advance in writing by Buyer (which
consent shall not be unreasonably delayed, withheld or conditioned), Seller agrees that, during the
Interim Period, Seller will (and/or cause its Affiliates to):

       (a)     operate those Assets for which Seller (or its Affiliates) serves as operator as a
reasonably prudent operator, and in accordance with all Applicable Contracts and Laws in all
material respects and consistent with past practice;

       (b)    not (i) enter into any Applicable Contract that if entered into on or prior to the
Execution Date would have been a Material Contract, (ii) amend any Applicable Contract, (iii)
amend any Material Contract, or (iv) terminate or reject, or take any action in respect thereof or
that may cause termination or rejection as to, any Applicable Contract;

        (c)    not transfer, sell, mortgage, pledge, farmout, convey, assign, abandon, encumber,
cancel, or otherwise dispose of (or permit any Affiliate to do any of the foregoing) all or any
portion of the Assets, or any equity interest in Seller or any of its Affiliates, other than sales of
production and tangible inventory in the ordinary course of business;


                                                  36
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 56 of 118



       (d)    use commercially reasonable efforts to maintain in full force and effect each Lease
and Surface Agreement and all permits and licenses with Governmental Authorities;

       (e)     perform in all material respects all of its obligations under the Applicable Contracts;

         (f)    promptly notify Buyer if Seller receives actual written notice of any material claim,
suit, action or other proceeding, or any threat thereof, of any kind relating, in whole or in part, to
the Assets or Seller;

      (g)     upon receipt thereof, promptly furnish Buyer with copies of all authority for
expenditures pertaining to the Assets;

       (h)     not relinquish voluntarily Seller’s position as operator with respect to any Asset;

        (i)      not waive, release, assign, settle or compromise any claim or action relating to the
Assets for which Buyer shall have any responsibility or that would otherwise affect the ownership
or operation of the Assets after the Effective Time (other than the Perdido Litigation Matter and
any attendant claims by Oxy in respect of the Perdido Litigation Wells, to the extent such release,
assignment, settlement or compromise (i) does not decrease the Net Revenue Interest Seller is
entitled to with respect to such Perdido Litigation Well in an amount below the Net Revenue
Interest set forth on Exhibit E, (ii) does not obligate Seller to bear more than the Working Interest
specified for such Perdido Litigation Well as shown on Exhibit E, except increases to the extent
that such increases are accompanied by a proportionate increase in the Net Revenue Interest of
Seller or (iii) does not materially detract from the ownership, operation or development of such
Perdido Litigation Well from and after the Effective Time;

       (j)    other than the Plan, not enter into a plan of consolidation, merger, share exchange
or other reorganization or change of control transaction with any Person or adopt a plan of
complete or partial liquidation;

       (k)     maintain all insurance now in effect with respect to the Assets in all material
respects;

       (l)    timely pay or cause to be paid its proportionate shares of all expenses incurred in
connection with the ownership or operation of the Assets;

        (m)      not approve or incur any expenditure (i) in excess of $50,000 individually or (ii) in
excess of $150,000 in the aggregate (in each case, net to Seller’s and its Affiliates’ aggregate
interest), in each case, with respect to any individual Property;

       (n)     provide Buyer access to or copies of data and information as reasonably requested
regarding the operation of the Assets from and after the Execution Date, including lease operating
statements;

       (o)     not make any non-consent elections with respect to operations affecting the Assets;
or

       (p)     not fail to contest, authorize, seek, commit or agree to do any of the foregoing.


                                                 37
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 57 of 118



Buyer acknowledges that Seller may own undivided interests in certain of the Assets with respect
to which neither Seller nor any Affiliate of Seller is the operator, and Buyer agrees that the acts or
omissions of the other owners (including the operators) who are not Seller or an Affiliate of Seller
shall not constitute a breach of the provisions of this Section 9.1, nor shall any action required by
a vote of owners constitute such a breach so long as Seller has voted its interest in a manner that
complies with the provisions of this Section 9.1.

        9.2      Governmental Bonds. The bonds, letters of credit and guarantees posted by Seller
or its Affiliates and relating to the Assets are set forth on Schedule 9.2. Buyer acknowledges that
none of such bonds, letters of credit and guarantees will be transferred to Buyer. At or prior to
Closing, Buyer shall deliver to Seller evidence of the posting of bonds or other security to replace
such bonds, letters of credit and guarantees set forth on Schedule 9.2, to the extent required to own
the Assets.

        9.3    Reports. Seller and Buyer agree to cooperate with each other in connection with
the preparation by such Parties of any report to any Governmental Authorities that are required of
such Parties as the result of the execution and delivery of this Agreement or the consummation of
the transactions contemplated hereby.

        9.4      HSR Act. If compliance with the HSR Act is required in connection with the
transactions contemplated by this Agreement, as promptly as practicable and in any event not later
than ten (10) Business Days after the Execution Date, each Party shall file with the Federal Trade
Commission and the Department of Justice, as applicable, the required notification and report
forms and shall as promptly as practicable furnish any supplemental information that may be
requested in connection therewith. Each Party shall request, and take all reasonable steps to
achieve, early termination of applicable waiting periods. Buyer shall bear all filing fees under the
HSR Act and each Party shall bear its own costs for the preparation of any such filing and its other
costs associated with compliance with the HSR Act. The Parties shall have the right to review,
provide comments on and discuss in advance all characterizations of the information relating to
this Agreement and the transactions contemplated hereby that appear in any filing made with a
Governmental Authority as contemplated herein. The Parties agree to respond promptly to any
inquiries from Governmental Authorities, including the Department of Justice or the Federal Trade
Commission, concerning such filings and to substantially comply with the filing requirements of
the HSR Act or other applicable Law. The Parties shall cooperate with and assist each other and,
subject to the terms of the Confidentiality Agreement, shall promptly furnish all information to the
other Party that is necessary in connection with the Parties’ compliance with the HSR Act or other
applicable Law. The Parties shall keep each other fully apprised with respect to any requests from
or communications with Governmental Authorities, including the Department of Justice or the
Federal Trade Commission, concerning such filings and shall consult and discuss in advance with
each other, and consider in good faith the views of each other, with respect to all responses or
submissions thereto. Neither Party shall participate in any meeting or discussion with a
Governmental Authority with respect to the HSR Act unless it consults with the other Party in
advance and, to the extent permitted by such Governmental Authority, gives the other Party the
opportunity to attend and participate thereat. Each Party shall use its reasonable best efforts to take
or cause to take all actions reasonably necessary, proper, or advisable in connection with any HSR
Act or other applicable Law filing to consummate the transactions contemplated hereby as
promptly as practicable. Notwithstanding anything to the contrary in this Agreement, neither Party


                                                  38
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 58 of 118



shall not voluntarily extend any waiting period or other applicable time period under the HSR Act
or enter into any agreement with any Governmental Authority to delay, or otherwise not to
consummate as soon as practicable the transactions contemplated hereby, except with the prior
written consent of the other Party, which consent may be withheld in the sole discretion of the non-
requesting Party.

        9.5     Amendment to Schedules. Buyer agrees that, with respect to the representations
and warranties of Seller contained in this Agreement, Seller shall have the right until three (3)
Business Days prior to Closing to add, supplement or amend the Schedules to its representations
and warranties. For all purposes of this Agreement, including for purposes of determining whether
the conditions set forth in Article X have been fulfilled, the Schedules to Seller’s representations
and warranties contained in this Agreement shall be deemed to include only that information
contained therein on the Execution Date and shall be deemed to exclude all information contained
in any addition, supplement or amendment thereto; provided, however, that if the matters disclosed
in such additions, supplements or amendments (individually or in the aggregate) could reasonably
be expected to cause a failure of a condition set forth in Section 10.1 or Section 10.2, Buyer shall
have the right to refuse to proceed to Closing, and in the event Buyer proceeds with Closing, then
such matters disclosed pursuant to any such addition, supplement or amendment at or prior to
Closing shall be deemed waived, and Buyer shall not be entitled to make a claim with respect
thereto pursuant to the terms of this Agreement or otherwise.

        9.6     Operatorship. Seller makes no representations or warranties to Buyer as to
transferability or assignability of operatorship with respect to any of the Assets. Rights and
obligations associated with operatorship of such Assets are governed by the applicable operating
and similar agreements and will be determined in accordance with the terms of such agreements.
Notwithstanding the foregoing, Seller and its Affiliates shall use commercially reasonable efforts
at and after the Closing to provide Buyer assistance to be named as successor operator of any
portion of the Assets (other than the Sheridan I Jointly Owned Assets) of which Seller or any of
its Affiliates was operator immediately prior to the Closing, including by voting for Buyer as
successor operator if permitted to do so by the applicable operating agreement; provided that Seller
shall not be obligated to pay any money in support of Buyer’s efforts to be named operator of any
Asset. Buyer shall, promptly following Closing, file all appropriate forms and declarations or
bonds with federal and state agencies relative to its assumption of operatorship. For all Assets for
which Seller or its Affiliates currently serves as operator (other than properties for which SPC
serves as operator on behalf of any entity other than Seller), Seller shall execute and deliver at
Closing, and Buyer shall promptly file, the appropriate forms with the applicable regulatory agency
transferring operatorship of such Assets to Buyer. Buyer agrees that, following Closing, as
between Buyer and Holdco I, Holdco I shall be the operator of the Sheridan I Jointly Owned Assets
(other than those operated by a Third Party). Within sixty (60) days after Closing, Seller shall
cause Holdco I to deliver and execute, and Buyer will execute, a mutually acceptable (in good
faith) joint operating agreement or similar agreement (which shall include the right of access to
the Surface Interests if reasonably necessary for Buyer to conduct operations thereon) covering
any Sheridan I Jointly Owned Assets that are not otherwise subject to a joint operating agreement
at Closing, which joint operating agreement shall designate Sheridan I as the operator thereunder.

       9.7    Post-Closing Revenues. If Closing occurs, (a) Buyer shall be entitled to all
production and products from or attributable to the Assets from and after the Effective Time and


                                                39
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 59 of 118



the proceeds thereof, and to all other income, proceeds, receipts, and credits earned with respect
to the Assets on or after the Effective Time and (b) Seller shall be entitled to all production and
products from or attributable to the Assets prior to the Effective Time and the proceeds thereof,
and to all other income, proceeds, receipts, and credits earned with respect to the Assets prior to
the Effective Time. From and after Closing, for a period of 12 months after the Closing Date, if
any Party receives amounts to which the other Party is entitled pursuant to this Agreement such
amount shall be remitted or forwarded to the other Party unless accounted for in the Preliminary
Settlement Statement or the Final Settlement Statement.

         9.8     Profits Interest Documents. Prior to the Closing, the Parties will use reasonable
best efforts to cooperate with one another to facilitate the negotiation, execution and delivery of
the Third Amended and Restated Limited Liability Company Agreement (the “CRE LLCA”) of
Crossing Rocks Energy II, LLC (“CRE II”) at the Closing by the contemplated parties thereto,
which agreement will incorporate the terms set forth in Exhibit I hereto. Notwithstanding anything
to the contrary herein (including Sections 10.2, 10.7, 11.2, 11.7, 12.3(s) and 12.3(t)), (a) neither
the finalization and delivery of such agreement by the parties thereto nor the issuance of the
applicable profits interests in accordance therewith is a condition to Closing, (b) no Party, its
Affiliates, or any of their respective stockholders, partners, members, directors, officers, managers,
employees, attorneys, agents and representatives will incur or be subject to any Liability
whatsoever if such agreement is not finalized or entered into (whether before or after Closing),
and (c) the terms set forth in Exhibit I are non-binding in accordance with the section titled “Non-
Binding Effect” therein; provided that, if Buyer materially breaches its obligations in this
Section 9.8 and does not cure or otherwise remedy such breach within ten (10) Business Days of
Holder providing written notice to Buyer of such breach, describing such breach in reasonable
detail, then upon the occurrence of a Liquidity Event (as defined below) following the Closing,
and subject to the occurrence thereof, Buyer will place into an escrow account an amount equal to
the proceeds, if any, that would have been distributed to Holder (as defined in Exhibit I) with
respect to the Series C Units (as defined in Exhibit I) had such Series C Units been issued to Holder
at the Closing (taking into account the terms set forth in Exhibit I, all relevant events, including
additional capital contributions and equity issuances that occur following the Closing), and upon
a final determination that Buyer committed such material breach (including the final resolution of
all appeals of any such judgment), Holder will be entitled to recover the amounts held in such
escrow account. Notwithstanding anything to the contrary contained in this Agreement, Holder’s
right to receive the proceeds held in such escrow account, if any, is conditioned on Holder timely
providing the requisite notice of breach to Buyer and such escrowed proceeds will serve as
Holder’s sole and exclusive source of recovery for claims of breach of this Section 9.8 (and all
other remedies are hereby deemed expressly waived and disclaimed), and EACH PARTY (AND
BY ENFORCING ANY OF ITS RIGHTS HEREUNDER, HOLDER THEREBY)
ACKNOWLEDGES AND AGREES THAT DAMAGES RESULTING FROM THE FAILURE
TO ISSUE THE SERIES C UNITS AT THE CLOSING TO HOLDER WOULD BE DIFFICULT,
IF NOT IMPOSSIBLE TO CALCULATE, AND THE PROCEEDS HELD IN SUCH ESCROW
ACCOUNT, IF ANY, ARE A FAIR AND REASONABLE ESTIMATE OF DAMAGES IN
LIGHT OF THE UNCERTAINTIES IN CALCULATING THE ACTUAL DAMAGES THAT
WILL BE SUFFERED UPON SUCH FAILURE TO ISSUE THE SERIES C UNITS. Holder
(upon its formation) will be an express third party beneficiary of the preceding proviso.
Notwithstanding the foregoing, no Party will have any obligation to proceed with negotiating the
CRE LLCA if any other Person whose agreement is necessary for the applicable parties to enter


                                                 40
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 60 of 118



into such agreement requests terms that conflict or are otherwise inconsistent with those set forth
in Exhibit I. “Liquidity Event” means the occurrence of any of the following: (a) a merger,
business combination or consolidation of Buyer with a third party that is not an Affiliate of either
(i) Buyer or (ii) any member of Buyer that (together with its Affiliates) holds at least 40% of the
Series A Units of Buyer as of the Closing Date, following which the members of Buyer or their
respective Affiliates immediately preceding such merger, business combination or consolidation
do not hold equity interests representing the right to receive more than 5% of the distributions
payable upon a hypothetical liquidation of Buyer (or its successor), or the right to appoint any of
the Persons serving on the board or similar governing body, of the Person surviving or resulting
from such merger, business combination or consolidation; (b) the sale or disposition, whether in a
single transaction or a series of related transactions, of assets that represent at least 95% of the
value of all of the assets held by Buyer (together with all of its Subsidiaries) prior to such sale or
disposition to a third party that is not an Affiliate of either (A) Buyer or (B) any member of Buyer
that (together with its Affiliates) holds at least 40% of the Series A Units of Buyer as of the Closing
Date, followed promptly by the dissolution or liquidation of Buyer; (c) the transfer to a third party
that is not either (i) Buyer or (ii) any member of Buyer that (together with its Affiliates) holds at
least 40% of the Series A Units of Buyer as of the Closing Date, whether in a single transaction or
a series of related transactions, of at least 95% of the capital interests (based on value) in Buyer
(by merger, exchange, consolidation or otherwise); or (d) the winding up, dissolution or liquidation
of Buyer. For the avoidance of doubt, none of (1) an internal reorganization or restructuring of
Buyer and its Subsidiaries, (2) recapitalization of Buyer and its Subsidiaries, or (3) a public
offering of securities in Buyer (or its successor, any parent entity or Subsidiary) shall be deemed
a Liquidity Event for purposes of this Agreement, and if following a Liquidity Event the Series C
Units would not be entitled to any of the proceeds that would have been distributable with respect
thereto had the applicable parties entered into the CRE LLCA at the Closing, then no amount will
be set aside in an escrow account and Holder will not be entitled to any payments hereunder. The
board of directors or similar governing body of CRE II (or its successor), in its sole discretion, will
conclusively determine the value of any non-cash property that is distributed by CRE II (or its
successor) to its equityholders for purposes of determining whether a distribution is required to
such escrow account, and, if so, the value of any property, if any, to which Holder would be entitled
pursuant to the terms hereof, to be placed in such escrow account; provided, any such non-cash
property will have the same value that is used in connection with determining the amount
distributable with respect to any other profits interests issued by CRE II (or its successor). If CRE
II (or its successor) proposes to make both cash and non-cash distributions and a portion of such
distributions is payable into such escrow account, then CRE II’s board of directors or similar
governing body will conclusively determine in its sole discretion the proportions and types of
property to be paid into such escrow account.

        9.9     Change of Name. Within ninety (90) days after Closing, Buyer shall eliminate the
name “Sheridan” and any other variants thereof from the Assets (except for Assets for which SPC
will remain as contract operator following Closing on behalf of Affiliates of SPC (other than
Seller)) which are acquired by Buyer pursuant to this Agreement and shall have no right to use any
logos, trademarks or trade names belonging to Seller or its Affiliates. For avoidance of doubt,
Buyer shall not eliminate the name “Sheridan” from assets operated by SPC as contract operator
for any entity other than Seller.




                                                  41
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 61 of 118



        9.10 Casualty Loss. Subject to Section 10.4 and Buyer’s termination rights in
connection therewith, if, after the Effective Time but prior to Closing, a portion of the Assets is
damaged or destroyed by fire or other casualty, or is taken or threatened to be taken in
condemnation or under the right of eminent domain, (with such event being a “Casualty Loss”),
Buyer shall nevertheless purchase such Asset(s) at Closing for their Allocated Value without any
adjustment for such Casualty Loss; provided, however, Seller shall either (i) cure such Casualty
Loss, at Seller’s sole cost and expense, to the reasonable satisfaction of Buyer prior to Closing and
replace any personal property that is the subject of a Casualty Loss with equipment of similar grade
and utility, or (ii) elect to reduce the Purchase Price by the cost to repair such Casualty Loss in an
amount reasonably acceptable to Buyer. Any and all insurance or other third party proceeds
received by Seller (or its Affiliates) in recompense for any Casualty Loss shall be retained by
Seller.

        9.11 Suspended Funds. At Closing, the amount otherwise payable by Buyer shall be
reduced by the aggregate balance of all positive amounts held by Seller (or its Affiliates)
representing monies payable to royalty owners, mineral owners, and other parties with an interest
in production of Hydrocarbons from the Assets that Seller has not paid because such parties cannot
be located, the identity of such parties is unknown, or any other reason, which funds are more
particularly described on Schedule 9.11 as of the date specified therein (“Suspended Funds”). At
Closing, Buyer shall assume full and complete responsibility for proper handling and payment of
all Suspended Funds.

       9.12    Bankruptcy Actions.

        (a)     Seller and Buyer shall promptly take all actions as are reasonably necessary or
requested by the other to obtain the entry by the Bankruptcy Court of the Confirmation Order
and/or any other order reasonably necessary in connection with the transactions contemplated by
this Agreement as promptly as practicable, including furnishing affidavits, financial information
or other documents or information for filing with the Bankruptcy Court and responding to and
resolving all objections thereto. If the Confirmation Order or any other orders of the Bankruptcy
Court relating to this Agreement or the transactions contemplated hereby are appealed by any
Person (or if any petition for certiorari or motion for reconsideration, amendment, clarification,
modification, vacation, stay, rehearing or reargument shall be filed with respect thereto), Seller
shall use best efforts to prosecute or defend such appeal, petition or motion and obtain an expedited
resolution of any such appeal, petition or motion such that the Confirmation Order or other order
is not modified and remains in full force and effect. In the event that the entry of the Confirmation
Order or any other order reasonably necessary in connection with the transactions contemplated
by this Agreement is timely appealed, Buyer shall use its reasonable commercial efforts to
cooperate with Seller in the defense of such appeal; provided, however, that any such appeal of
the Confirmation Order shall not delay or affect the timing of the Closing unless the Bankruptcy
Court or the court with jurisdiction over the appeal issues a stay of the Confirmation Order or any
action or portion of the transactions contemplated by this Agreement.

       (b)    Subject to Seller’s compliance with the terms and conditions of this Agreement and
the Lender Consent, Buyer shall (i) support entry of the Confirmation Order, (ii) not object to,
delay, impede, or take any other action to interference with acceptance, implementation, or
consummation of the transactions contemplated by, or other provisions of, the Confirmation Order,


                                                 42
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 62 of 118



and (iii) not file any motion, pleading, or other document (including any modifications or
amendments thereof) with the Bankruptcy Court or any other court that, in whole or in part, is
materially inconsistent with this Agreement or the Plan.

        (c)     By the Execution Date, Seller shall file with the Bankruptcy Court and serve a
notice by first class mail on all non-Seller counterparties to all of Seller’s Applicable Contracts
and Assigned Leases and provide a copy of the same to Buyer. The notice shall (i) inform each
recipient that its respective Applicable Contract or Assigned Lease may be designated to be
assumed and assigned to Buyer, (ii) set forth the proposed Cure Costs, and (iii) inform each
recipient of the requirement to file and duly serve any objections to assumption and assignment
and Cure Costs, as well as the deadline to file and serve any objections.

        (d)      The Parties shall consult with each other regarding pleadings that any of them
intends to file with the Bankruptcy Court in connection with, or which might reasonably affect the
Bankruptcy Court’s approval of the Confirmation Order, including, with respect to Seller, sharing
in advance any drafts thereof with reasonable time for Buyer’s review and comment, which
comments shall be considered by Seller in good faith. Each Seller shall promptly provide Buyer
and its counsel with copies of all notices, filings and orders of the Bankruptcy Court that such
Seller has in its possession (or receives) pertaining to the Confirmation Order, or any other notice,
filings or order related to any of the transactions contemplated hereby, but only to the extent such
papers are not publicly available on the docket of the Bankruptcy Court or otherwise made
available to Buyer and its counsel. No Seller shall seek any modification to the Confirmation
Order by the Bankruptcy Court or any other Governmental Authority of competent jurisdiction to
which a decision relating to the Bankruptcy Case has been appealed, in each case, without the prior
written consent of Buyer (not to be unreasonably withheld, conditioned or delayed).

                                     ARTICLE X
                           BUYER’S CONDITIONS TO CLOSING

        The obligations of Buyer to consummate the acquisition of the Assets provided for herein
is subject, at the option of Buyer, to the fulfillment by Seller or written waiver by Buyer, on or
prior to Closing of each of the following conditions:

        10.1 Representations. The representations and warranties of Seller set forth in Article
VII shall be true and correct in all material respects (without regard to materiality or material
adverse effect qualifiers) as of the date of Closing as though made on and as of such date (other
than representations and warranties that refer to a specified date, which need only be true and
correct on and as of such specified date).

        10.2 Performance. Seller shall have performed or complied in all material respects with
all obligations, agreements and covenants contained in this Agreement as to which performance
or compliance by Seller is required prior to or at the Closing Date.

        10.3 No Legal Proceedings. No suit, action or other proceeding instituted by a non-
Affiliated Third Party shall be pending by or before any Governmental Authority seeking to, and
no determination by a Governmental Authority or Law shall have been enacted, issued,




                                                 43
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 63 of 118



promulgated, entered or enforced that purports to, restrain, prohibit, enjoin or declare illegal, or
seeking substantial damages in connection with, the transactions contemplated by this Agreement.

        10.4 Title Defects, Environmental Defects, Consents, and Preferential Purchase
Rights. The sum of (a) (i) all Title Defect Amounts and Remediation Amounts in respect of Title
Defects and Environmental Defects which Buyer has timely asserted in good faith (taking into
account the operation of Section 5.3(d)(i) and Section 6.1(d) and excluding any Title Defect
Amounts or Remediation Amounts in respect of any Title Defect Property or Environmental
Defect Property that is excluded from the Assets pursuant to Article V or Article VI) less (ii) all
Title Benefit Amounts in respect of Title Benefits which Seller has timely asserted in good faith,
plus (b) any reductions in the Purchase Price for Casualty Losses pursuant to Section 9.10, plus
(c) the Allocated Value of all Assets excluded from Closing pursuant to Sections 5.3(d)(ii), 5.4
and/or 6.1(b)(ii), shall be less than twenty percent (20%) of the Purchase Price.

       10.5 HSR Act. Consummation of the transactions contemplated under the terms of this
Agreement is not prevented from occurring by (and the required waiting period, if any, has expired
or terminated under) the HSR Act and the rules and regulations of the Federal Trade Commission
and the Department of Justice.

        10.6 Confirmation Order. The Bankruptcy Court shall have entered the Confirmation
Order approving the transactions contemplated by this Agreement on the terms as set out in this
Agreement (including Section 2.3) or on such other terms, in each case, as the Buyer approves in
its reasonable discretion, and such order shall not be subject to a stay of any kind.

        10.7 Closing Deliverables. Seller shall have delivered (or be ready, willing and able to
deliver at Closing) to Buyer the documents and other items required to be delivered by Seller under
Section 12.3.

                                     ARTICLE XI
                           SELLER’S CONDITIONS TO CLOSING

        The obligations of Seller to consummate the transfer of the Assets provided for herein is
subject, at the option of Seller, to the fulfillment by Buyer or written waiver by Seller, on or prior
to Closing of each of the following conditions:

        11.1 Representations. The representations and warranties of Buyer set forth in Article
VIII shall be true and correct in all material respects (without regard to materiality or material
adverse effect qualifiers) as of the date of Closing as though made on and as of such date (other
than representations and warranties that refer to a specified date, which need only be true and
correct on and as of such specified date).

       11.2 Performance. Buyer shall have performed or complied in all material respects
with all obligations, agreements, and covenants contained in this Agreement as to which
performance or compliance by Buyer is required prior to or at the Closing Date.

        11.3 No Legal Proceedings. No suit, action or other proceeding instituted by a non-
Affiliated Third Party shall be pending by or before any Governmental Authority seeking to, and
no determination by a Governmental Authority or Law shall have been enacted, issued,


                                                 44
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 64 of 118



promulgated, entered or enforced that purports to, restrain, prohibit, enjoin or declare illegal, or
seeking substantial damages in connection with, the transactions contemplated by this Agreement.

        11.4 Title Defects, Environmental Defects, Consents, and Preferential Purchase
Rights. The sum of (a) (i) all Title Defect Amounts and Remediation Amounts in respect of Title
Defects and Environmental Defects which Buyer has timely asserted in good faith (taking into
account the operation of Section 5.3(i) and Section 6.1(d) and excluding any Title Defect Amounts
or Remediation Amounts in respect of any Title Defect Property or Environmental Defect Property
that is excluded from the Assets pursuant to Article V or Article VI) less (ii) all Title Benefit
Amounts in respect of Title Benefits which Seller has timely asserted in good faith, plus (b) any
reductions in the Purchase Price for Casualty Losses pursuant to Section 9.10, plus (c) the
Allocated Value of all Assets excluded from Closing pursuant to Sections 5.3(d)(ii), 5.4 and/or
6.1(b)(ii), but excluding any reductions in the Purchase Price for exercised Preferential Purchase
Rights pursuant to Section 5.4(a), shall be less than twenty percent (20%) of the Purchase Price.

       11.5 HSR Act. Consummation of the transactions contemplated under the terms of this
Agreement is not prevented from occurring by (and the required waiting period, if any, has expired
or terminated under) the HSR Act and the rules and regulations of the Federal Trade Commission
and the Department of Justice.

       11.6 Confirmation Order. The Bankruptcy Court shall have entered the Confirmation
Order and such order shall not be subject to a stay of any kind.

        11.7 Closing Deliverables. Buyer shall have delivered (or be ready, willing and able to
deliver at Closing) to Seller the documents and other items required to be delivered by Buyer under
Section 12.3.

                                          ARTICLE XII
                                           CLOSING

        12.1 Date of Closing. Subject to the conditions stated in this Agreement and Article
XIV, the consummation of the purchase and sale of the Assets to Buyer pursuant to this Agreement
(the “Closing”) shall occur on the later to occur of (a) January 31, 2020, or (b) if all conditions to
Closing in Article X and Article XI have not yet been satisfied or waived by that date, then five
(5) Business Days after such conditions have been satisfied or waived, or such other date as Buyer
and Seller may agree upon in writing; provided, however, that subject to the satisfaction of the
conditions set forth in Article X and Article XI, the Closing shall occur concurrently with the
Effective Date (as defined in the Plan). The date on which Closing actually occurs is referred to
herein as the “Closing Date.”

       12.2 Place of Closing. Closing shall be held at the offices of Seller in Houston, Texas,
or such other location as Buyer and Seller may agree upon in writing.

        12.3 Closing Obligations. At Closing, the following documents shall be delivered and
the following events shall occur, the execution of each document and the occurrence of each event
being a condition precedent to the others and each being deemed to have occurred simultaneously
with the others:



                                                 45
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 65 of 118



        (a)    Seller (and the Applicable Affiliates) and Buyer shall execute, acknowledge and
deliver the Assignment, in sufficient counterparts to facilitate recording, covering the Assets;

        (b)    Seller (and the Applicable Affiliates) and Buyer shall execute, acknowledge (as
applicable) and deliver assignments, on appropriate governmental forms, of state, federal and tribal
leases comprising portions of the Assets, if any, in sufficient counterparts to facilitate filing with
the applicable Governmental Authority;

       (c)     (A) Buyer shall deliver evidence (including evidence of satisfaction of all
applicable bonding requirements set forth on Schedule 9.2) that Buyer is qualified with the
applicable authorities to succeed Seller as the owner and, where applicable, operator of the
Properties and (B) Seller (and the Applicable Affiliates) and Buyer shall execute, such change of
operator and related forms prepared by Seller pursuant to Section 9.6 for filing with the applicable
Governmental Authorities to reflect Buyer’s assumption of operatorship and plugging and
abandonment liabilities with respect to the Wells and the Units;

         (d)   Seller and Buyer shall execute and deliver the Preliminary Settlement Statement;

        (e)    Buyer shall deliver to Seller, to the account designated in the Preliminary
Settlement Statement, by direct bank or wire transfer in same day funds, the Preliminary Adjusted
Purchase Price, less (i) the amounts required to be delivered to the Escrow Agent as described in
Section 12.3(f) and 12.3(g), (ii) the Deposit, (iii) the amount of any Suspended Funds as provided
in Section 9.11, (iv) the Adjustment Holdback Amount, (v) the Additional Indemnity Holdback
Amount and (vi) the amount set forth in Schedule 3.11;

        (f)     Buyer shall deliver to the Escrow Agent all amounts in accordance with the Escrow
Agreement required pursuant to Section 5.3(j)(i) (in respect of Title Disputes) and Section 6.1(e)(i)
(in respect of Environmental Disputes);

       (g)    Buyer shall deliver to the Escrow Agent the Adjustment Holdback Amount and the
Additional Indemnity Holdback Amount required pursuant to Section 3.10 and Section 13.4;

         (h)   Buyer shall deliver to the Escrow Agent the amount set forth in Schedule 3.11;

       (i)    Seller shall deliver an executed statement described in Treasury Regulation §
1.1445-2(b)(2) certifying that Seller is not a foreign person within the meaning of the Code and
the Treasury Regulations promulgated thereunder;

        (j)    Seller (and its applicable Affiliates) shall execute and deliver letters in lieu of
transfer orders, substantially in the form attached hereto as Schedule 12.3(j), directing all
purchasers of production to pay Buyer the proceeds attributable to production from each Asset
from and after the Effective Time (except as otherwise agreed in the Transition Services
Agreement);

         (k)   Seller shall deliver a copy of the Confirmation Order, as entered by the Bankruptcy
Court;




                                                 46
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 66 of 118



       (l)   Seller shall deliver a completed and executed Texas Statement of Occasional Sale
(Form 01-917), dated as of the Closing Date;

       (m)    An authorized officer of Seller shall execute and deliver a certificate dated as of the
Closing Date certifying on behalf of Seller that the conditions set forth in Section 10.1 and Section
10.2 have been satisfied or waived by the appropriate Party;

       (n)     An authorized officer of Buyer shall execute and deliver a certificate dated as of
the Closing Date certifying on behalf of Buyer that the conditions set forth in Section 11.1 and
Section 11.2 have been satisfied or waived by the appropriate Party;

        (o)   Seller shall cause to be delivered releases of any liens, claims, encumbrances and/or
interests on or with respect to the Assets arising under or in connection with financing
arrangements of Seller or its Affiliates;

        (p)     Seller shall cause Fund II-B to execute, acknowledge and deliver reconveyances of
all Affiliate NPIs to Seller, on forms of reconveyance reasonably acceptable to Buyer, effective as
of a time immediately preceding the Effective Time, in sufficient counterparts to facilitate
recording;

       (q)    Buyer and SPC shall execute and deliver, or cause their respective Affiliates to
execute and deliver, the Transition Services Agreement;

      (r)      Seller and Buyer (along with Escrow Agent) shall execute and deliver the Escrow
Agreement;

        (s)    Seller and Buyer (and their applicable Affiliates) shall execute and deliver any other
Transaction Documents that are required by other terms of this Agreement to be executed and/or
delivered at Closing; and

       (t)    Seller and Buyer shall execute and deliver all other documents and instruments
reasonably requested by either Party as are reasonably necessary to transfer the Assets to Buyer.

        12.4 Delivery of Records. Subject to the Transition Services Agreement, no later than
thirty (30) days following the Closing Date, Seller shall make the Records available to Buyer for
pick up at Seller’s offices in Houston, Texas or, in the case of Records maintained at any field
office acquired included in the Assets, at such field office. Seller may, at its option, retain copies
of all or any portion of the Records. Buyer will not destroy or otherwise dispose of any Records
for a period of seven (7) years after Closing unless Buyer first gives Seller reasonable notice and
an opportunity to retain or copy the Records to be destroyed. From and after the Closing Date,
solely for purposes of Seller’s indemnification obligations hereunder, Seller shall have the right to
review and copy all Records in Buyer’s (or its Affiliates’) possession or control during standard
business hours upon reasonable notice for so long as Buyer retains the Records.




                                                 47
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 67 of 118



                                  ARTICLE XIII
                     ASSUMPTION; INDEMNIFICATION; SURVIVAL

        13.1 Assumed Obligations. Without duplication of amounts borne by Buyer as
adjustments to the Purchase Price pursuant to Section 3.3, and without limiting Buyer’s rights to
indemnity under this Article XIII, or its remedies with respect to Title Defects under Article V or
Environmental Defects under Article VI, or to adjustments to the Purchase Price under Section
3.3, from and after Closing, Buyer assumes and hereby agrees to fulfill, perform, pay and discharge
(or cause to be fulfilled, performed, paid and discharged) all obligations and Liabilities, known or
unknown, of Seller and its Affiliates to the extent arising from, based upon, related to or associated
with the Assets, regardless of whether such obligations or Liabilities arose prior to, on or after the
Closing Date, including such obligations (i) to pay Burdens attributable to sales of Hydrocarbons
produced from the Assets, including those held in suspense, (ii) under the Assigned Leases,
Applicable Contracts, Surface Agreements, and applicable Laws with respect to ownership or
operation of the Assets, (iii) arising out of any environmental condition of, or relating to, the Assets
or otherwise relating to the disposal, release, discharge or emission in, on, under or from the Assets
of Hazardous Substances regardless of when occurring, (iv) to plug and abandon all Wells and
reclaim all well sites located on the Lands, (v) relating to any Imbalances or the Suspended Funds
and (vi) except for Buyer’s remedies set forth in Section 3.11, those matters identified on Part I of
Schedule 7.6 (and, for the avoidance of doubt, Buyer shall be entitled to assume control and
defense of all such matters from and after Closing); provided that, notwithstanding anything to the
contrary, Buyer does not assume, and shall acquire the Assets Free and Clear of, any Cure Costs
and/or Retained Liabilities (all of said obligations and Liabilities as limited as provided above
herein being referred to as the “Assumed Obligations”). Notwithstanding anything herein to the
contrary, Seller acknowledges and agrees that Buyer shall not assume any Employee Benefit Plan
in any way or accept any transfer of assets or liabilities (and such liabilities shall not constitute
Assumed Obligations) with respect to any Employee Benefit Plan, and that same are excluded
from the Assumed Obligations.

        13.2 Indemnification by Seller. Effective as of the Closing Date, subject to the
limitations set forth in Sections 13.4, 13.6, 13.8, 13.9 and 13.11, Seller shall be responsible for and
hereby agrees to defend, release, indemnify and hold harmless Buyer and its Affiliates, and all of
its and their respective stockholders, partners, members, directors, officers, managers, employees,
attorneys, agents and representatives (collectively, the “Buyer Indemnified Parties”) from and
against any and all Liabilities to the extent arising from, based upon, related to or associated with:

        (a)   any breach by Seller or its Affiliates of their representations or warranties contained
in this Agreement or the Transaction Documents;

      (b)     any breach by Seller or its Affiliates of their covenants and agreements under this
Agreement or the Transaction Documents; and

       (c)     the Specified Liabilities.

        13.3 Indemnification by Buyer. Effective as of the Closing Date, subject to the
limitations set forth in Sections 13.6, 13.8, 13.9 and 13.11, Buyer and its successors and assigns
shall be responsible for and hereby agree to defend, release, indemnify and hold harmless Seller


                                                  48
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 68 of 118



and its Affiliates, and all of their respective stockholders, partners, members, directors, officers,
managers, employees, attorneys, agents and representatives (collectively, the “Seller Indemnified
Parties”) from and against any and all Liabilities to the extent arising from, based upon, related to
or associated with:

        (a)   any breach by Buyer or its Affiliates of their representations or warranties contained
in this Agreement or the Transaction Documents;

      (b)     any breach by Buyer or its Affiliates of their covenants and agreements under this
Agreement or the Transaction Documents; or

       (c)     the Assumed Obligations.

       13.4    Indemnity Holdback; Limitations on Liability.

        (a)     In order to provide security for Seller’s indemnification obligations under this
Agreement or the Special Warranty, the Deposit and the Additional Indemnity Holdback Amount
shall be held by Escrow Agent from and after Closing and thereafter, collectively, shall be deemed
to be the Indemnity Holdback Amount, which shall be disbursed by Escrow Agent pursuant to the
Escrow Agreement in accordance with this Section 13.4(a) and the Escrow Agreement. With
respect to each claim for breach of the Special Warranty or indemnification asserted by Buyer (on
its own behalf or on behalf of the Buyer Indemnified Parties) against Seller pursuant to Section
13.2 during the period from and after the Closing Date until the twelve (12) month anniversary of
the Closing Date, upon final resolution or determination of such an indemnity or Special Warranty
claim by the Parties, Buyer and Seller shall jointly instruct Escrow Agent to disburse to Buyer the
amount set forth in such joint instruction, which will be that portion of the Indemnity Holdback
Amount being held in the Escrow Account as would satisfy such finally resolved or determined
indemnity or Special Warranty claim. On the six (6) month anniversary of the Closing Date, Seller
shall, subject to the remainder of this sentence, be entitled to receive one-half (1/2) of the
Indemnity Holdback Amount as of such time, and within two (2) Business Days after such date,
Seller and Buyer shall execute and deliver to Escrow Agent joint written instructions to distribute
such amount to Seller pursuant to the terms of the Escrow Agreement; provided, however, that
Seller at such time shall not be entitled to, and Escrow Agent shall retain, any amounts in excess
of the would-be balance of the Indemnity Holdback Amount (after such contemplated distribution
to Seller) necessary to satisfy any unresolved indemnity or Special Warranty claims that have been
timely delivered by Buyer (which amounts shall remain in the Escrow Account until such
indemnity or special warranty claims are finally resolved). On the twelve (12) month anniversary
of the Closing Date, Seller shall, subject to the remainder of this sentence, be entitled to receive
the balance of the Indemnity Holdback Amount as of such time, and within two (2) Business Days
after such date, Seller and Buyer shall execute and deliver to Escrow Agent joint written
instructions to distribute such amount to Seller pursuant to the terms of the Escrow Agreement;
provided, however, that Seller at such time shall not be entitled to, and Escrow Agent shall retain,
any amounts necessary to satisfy any unresolved indemnity or Special Warranty claims that have
been timely delivered by Buyer (which amounts shall remain in the Escrow Account until such
indemnity or Special Warranty claims are finally resolved). If there are any portions of the
Indemnity Holdback Amount remaining in escrow after the resolution of all previously outstanding



                                                 49
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 69 of 118



indemnity or Special Warranty claims, then Seller and Buyer shall promptly jointly instruct
Escrow Agent to release the remaining account balance to Seller.

      (b)     Notwithstanding anything to the contrary contained in this Agreement, the
Indemnity Holdback Amount will serve as Buyer’s sole and exclusive source of recovery for
indemnity claims under Section 13.2 or the Special Warranty.

      13.5 EXPRESS NEGLIGENCE.          THE INDEMNIFICATION, RELEASE,
ASSUMED OBLIGATIONS, WAIVER AND LIMITATION OF LIABILITY PROVISIONS
PROVIDED FOR IN THIS AGREEMENT SHALL BE APPLICABLE WHETHER OR NOT
THE LIABILITIES, LOSSES, COSTS, EXPENSES AND DAMAGES IN QUESTION AROSE
OR RESULTED SOLELY OR IN PART FROM THE GROSS, SOLE, ACTIVE, PASSIVE,
CONCURRENT OR COMPARATIVE NEGLIGENCE, STRICT LIABILITY OR OTHER
FAULT OR VIOLATION OF LAW OF OR BY ANY INDEMNIFIED PARTY. BUYER AND
SELLER ACKNOWLEDGE THAT THIS STATEMENT COMPLIES WITH THE EXPRESS
NEGLIGENCE RULE AND IS CONSPICUOUS.

        13.6 Exclusive Remedies. Notwithstanding anything to the contrary contained in this
Agreement, from and after Closing, Sections 4.1(c), 5.2, 5.4(b), 13.2 (subject to the limitations in
Section 13.4) and 13.3 contain the Parties’ exclusive remedies against each other with respect to
breaches of the representations, warranties, covenants and agreements of the Parties and their
Affiliates contained in this Agreement and the Transaction Documents. Except for the remedies
contained in Sections 4.1(c), 5.2, 5.4(b), 13.2 (subject to the limitations in Section 13.4) and 13.3,
from and after Closing, Seller and Buyer release, remise and forever discharge the other and the
Buyer Indemnified Parties (in the case of Seller) and the Seller Indemnified Parties (in the case of
Buyer) from any and all Liabilities at law or in equity, known or unknown, which such Parties
might now or subsequently may have, based on, relating to or arising out of this Agreement, the
Transaction Documents, the consummation of the transactions contemplated hereby, the
ownership, use or operation of the Assets prior to Closing, or the condition, quality, status or nature
of the Assets prior to Closing, including rights to contribution under the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended, breaches of
statutory or implied warranties, nuisance or other tort actions, rights to punitive damages, common
law rights of contribution and rights under insurance maintained by Seller or its Affiliates. The
Parties acknowledge and agree that the foregoing in no way shall be deemed to prejudice or
otherwise limit the rights and remedies of the Parties under Sections 3.5, 3.6, Article V and/or
Article VI, the exercise of which may occur after Closing; provided further, each Party shall have
the non-exclusive right to specific performance and other equitable remedies available at law or
equity (including injunctive relief) for the breach or failure of the other Party to perform its
obligations hereunder required to be performed after Closing.

        13.7 Indemnification Procedures. All claims for indemnification under Sections
4.1(c), 5.4(b), 13.2, and 13.3 shall be asserted and resolved as follows:

       (a)    For purposes of Sections 4.1(c) and 5.4(b) and this Article XIII, the term
“Indemnifying Party” when used in connection with particular Liabilities shall mean the Party
having an obligation to indemnify another Party or Person(s) with respect to such Liabilities
pursuant to Section 4.1(c) and this Article XIII, and the term “Indemnified Party” when used in


                                                  50
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 70 of 118



connection with particular Liabilities shall mean the Party or Person(s) having the right to be
indemnified with respect to such Liabilities by another Party pursuant to Section 4.1(c) and 5.4(b)
and this Article XIII.

        (b)     To make a claim for indemnification under Sections 4.1(c), 5.4(b), 13.2 or 13.3, an
Indemnified Party shall notify the Indemnifying Party in writing of its claim under this Section
13.7, including the specific details of and specific basis under this Agreement for its claim (the
“Claim Notice”). In the event that the claim for indemnification is based upon a claim by a Third
Party against the Indemnified Party (a “Third Party Claim”), the Indemnified Party shall provide
its Claim Notice promptly after the Indemnified Party has actual knowledge of the Third Party
Claim and shall enclose a copy of all papers (if any) served with respect to the Third Party Claim;
provided that the failure of any Indemnified Party to give notice of a Third Party Claim as provided
in this Section 13.7 shall not relieve the Indemnifying Party of its obligations under
Sections 4.1(c), 5.4(b), 13.2 or 13.3 (as applicable) except to the extent such failure results in
insufficient time being available to permit the Indemnifying Party to defend against the Third Party
Claim or otherwise materially prejudices the Indemnifying Party’s ability to defend against the
Third Party Claim. In the event that the claim for indemnification is based upon an inaccuracy or
breach of a representation, warranty, covenant or agreement, the Claim Notice shall specify the
representation, warranty, covenant or agreement that was inaccurate or breached.

        (c)    In the case of a claim for indemnification based upon a Third Party Claim, the
Indemnifying Party shall have thirty (30) days from its receipt of the Claim Notice to notify the
Indemnified Party whether it admits or denies its obligation to defend the Indemnified Party
against such Third Party Claim at the sole cost and expense of the Indemnifying Party. The
Indemnified Party is authorized, prior to and during such thirty (30) day period, at the expense of
the Indemnifying Party, to file any motion, answer or other pleading that it shall deem necessary
or appropriate to protect its interests or those of the Indemnifying Party and that is not prejudicial
to the Indemnifying Party.

        (d)     If the Indemnifying Party agrees to defend the Indemnified Party against a Third
Party Claim, it shall have the right and obligation to diligently defend, at its sole cost and expense,
such Third Party Claim. The Indemnifying Party shall have full control of such defense and
proceedings, including any compromise or settlement thereof. If requested by the Indemnifying
Party, the Indemnified Party agrees to cooperate in contesting any Third Party Claim which the
Indemnifying Party elects to contest at its expense. The Indemnified Party may participate in, but
not control, at its own expense, any defense or settlement of any Third Party Claim controlled by
the Indemnifying Party pursuant to this Section 13.7(d). An Indemnifying Party shall not, without
the written consent of the Indemnified Party, (i) settle any Third Party Claim or consent to the
entry of any judgment with respect thereto which does not include an unconditional written release
of and a statement of no admission of liability by the Indemnified Party from all Liabilities in
respect of such Third Party Claim or (ii) settle any Third Party Claim or consent to the entry of
any judgment with respect thereto in any manner that may materially and adversely affect the
Indemnified Party (other than as a result of money damages covered by the indemnity).

       (e)     If the Indemnifying Party does not agree to defend the Indemnified Party against
the Third Party Claim, or fails to diligently prosecute or settle such Third Party Claim, then the
Indemnified Party shall have the right to defend against the Third Party Claim at the sole cost and


                                                  51
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 71 of 118



expense of the Indemnifying Party, with counsel of the Indemnified Party’s choosing; provided,
however, the Indemnifying Party may later admit its liability and assume the defense of the Third
Party Claim at any time prior to settlement or final determination thereof. If the Indemnifying
Party has not yet admitted its liability to defend the Indemnified Party against the Third Party
Claim, the Indemnified Party shall send written notice to the Indemnifying Party of any proposed
settlement and the Indemnifying Party shall have the option for ten (10) days following receipt of
such notice to (i) admit in writing its liability to indemnify the Indemnified Party from and against
the liability and consent to such settlement, (ii) if liability is so admitted, reject, in its reasonable
judgment, the proposed settlement or (iii) deny liability. Any failure to respond to such notice by
the Indemnified Party shall be deemed to be an election under clause (i) above.

        (f)     In the case of a claim for indemnification not based upon a Third Party Claim, the
Indemnifying Party shall have thirty (30) days from its receipt of the Claim Notice to (i) cure the
Liabilities complained of, or (ii) dispute the claim for such Liabilities. If the Indemnifying Party
does not notify the Indemnified Party within such thirty (30) day period that it has cured the
Liabilities or that it disputes the claim for such Liabilities, the amount of such Liabilities shall
conclusively be deemed a liability of the Indemnifying Party hereunder.

        (g)    Notwithstanding anything to the contrary contained in this Agreement, for purposes
of determining the amount of damages for which any Party is obligated to indemnify or entitled to
indemnity under this Article XIII (but not for the purpose of determining whether or not a
representation or warranty has been breached), qualifiers as to materiality set forth in any such
representation or warranty herein shall be disregarded.

        13.8    Survival.

        (a)     The representations and warranties of Seller and its Affiliates contained in this
Agreement and the Transaction Documents and the covenants and obligations of Seller in Sections
9.1 and 12.4 shall terminate on the date that is twelve (12) months after the Closing Date. Subject
to the foregoing and as set forth in Section 13.8(b), all remaining covenants and obligations of
Seller and its Affiliates in this Agreement and the Transaction Documents shall expire at Closing
other than any covenants and obligations which, in accordance with their terms and provisions, are
to be performed after the Closing Date which shall survive for twelve (12) months after the Closing
Date, after which time such covenants and obligations shall expire. All other representations,
warranties, covenants and obligations of Buyer and its Affiliates in this Agreement and the
Transaction Documents shall survive the Closing Date for forty-eight (48) months.
Representations, warranties, covenants and obligations shall be of no further force and effect after
the date of their expiration and no claims can be made with respect thereto after the date of their
expiration; provided that there shall be no termination of any bona fide claim asserted pursuant to
this Agreement with respect to such a representation, warranty, covenant or agreement prior to its
expiration date.

        (b)    The indemnities in Sections 13.2(a), 13.2(b), 13.3(a) and 13.3(b) shall terminate as
of the termination date of each respective representation, warranty, covenant or agreement that is
subject to indemnification. The indemnities set forth in Sections 4.1(c), 5.4(b) and 13.3(c) shall
survive the Closing Date indefinitely. Seller’s indemnities set forth in Section 13.2(c) shall
terminate twelve (12) months after the Closing Date. Notwithstanding the foregoing, there shall


                                                   52
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 72 of 118



be no termination of any bona fide claim pursuant to the indemnities in Section 13.2 or
Section 13.3 asserted in a Claim Notice delivered in accordance with Section 13.7 prior to the date
of termination for such indemnity.

        13.9 Non-Compensatory Damages. None of the Buyer Indemnified Parties nor the
Seller Indemnified Parties shall be entitled to recover from Seller or Buyer, or their respective
Affiliates, any indirect, consequential, punitive, exemplary, remote or speculative damages arising
under or in connection with this Agreement or the transactions contemplated hereby, except to the
extent any such Party suffers such damages to a Third Party, which damages (including costs of
defense and reasonable attorneys’ fees incurred in connection with defending against such
damages) shall not be excluded by this provision as to recovery hereunder. Subject to the
preceding sentence, Buyer, on behalf of each of the Buyer Indemnified Parties, and Seller, on
behalf of each of the Seller Indemnified Parties, waive any right to recover punitive, special,
indirect, exemplary, consequential damages, remote or speculative arising in connection with or
with respect to this Agreement or the transactions contemplated hereby.

        13.10 Waiver of Right to Rescission. Seller and Buyer acknowledge that, following
Closing, the payment of money, as limited by the terms of this Agreement, shall be adequate
compensation for breach of any representation, warranty, covenant or agreement contained herein
or for any other claim arising in connection with or with respect to the transactions contemplated
by this Agreement. As the payment of money shall be adequate compensation, following Closing,
Buyer and Seller waive any right to rescind this Agreement or any of the transactions contemplated
hereby.

       13.11 Insurance. The aggregate amount of Liabilities for which any Buyer Indemnified
Party or Seller Indemnified Party is entitled to indemnification under this Agreement or in
connection with or with respect to the transactions contemplated by this Agreement shall be
reduced by any corresponding insurance proceeds received by or on behalf of such Buyer
Indemnified Party or Seller Indemnified Party with respect to such Liabilities. Buyer agrees to use
commercially reasonable efforts to pursue any proceeds available under any insurance policies
maintained by Buyer covering such Liabilities for which any Buyer Indemnified Party is so entitled
to indemnification, and Seller agrees to use commercially reasonable efforts to pursue any
proceeds available under any insurance policies maintained by Seller covering such Liabilities for
which any Seller Indemnified Party is so entitled to indemnification.

        13.12 Treatment of Indemnity Payments. Any indemnity payments made by an
Indemnifying Party pursuant to this Article XIII shall be treated as an adjustment to the Purchase
Price for federal, state and local income Tax purposes unless otherwise required by Law.

                                 ARTICLE XIV
                       TERMINATION, DEFAULT AND REMEDIES

      14.1 Right of Termination. This Agreement and the transactions contemplated herein
may be terminated at any time prior to Closing:

       (a)     by the mutual prior written consent of Seller and Buyer;




                                                53
        Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 73 of 118



         (b)    by Buyer, upon delivery of written notice to Seller, if (i) the Bankruptcy Court has
not entered a Confirmation Order that complies with Section 2.3 on or before December 14, 2019,
or (ii) if the Bankruptcy Case (or a bankruptcy case of any Seller entity or Applicable Affiliate
jointly administered therewith) is dismissed or converted to a case under Chapter 7 of the
Bankruptcy Code, or if a trustee or examiner with expanded powers to operate or manage the
financial affairs or reorganization of a Seller entity or an Applicable Affiliate is appointed in the
Bankruptcy Case (or a bankruptcy case of any Seller entity or Applicable Affiliate jointly
administered therewith);

        (c)      by Buyer, upon delivery of written notice to Seller, if Seller has committed a breach
of this Agreement (including a breach of the representations and warranties contained in Article
VII) and such breach causes any of the conditions to Closing set forth in Article X not to be
satisfied on or before February 14, 2020 (or, if prior to Closing, such breach is of such a magnitude
or effect that it will not be possible for such condition to be satisfied);

        (d)      by Seller, upon delivery of written notice to Buyer, if Buyer has committed a breach
of this Agreement (including a breach of the representations and warranties contained in Article
VIII) and such breach causes any of the conditions to Closing set forth in Article XI not to be
satisfied on or before February 14, 2020 (or, if prior to Closing, such breach is of such a magnitude
or effect that it will not be possible for such condition to be satisfied);

         (e)   by either Seller or Buyer, if Closing has not occurred on or before February 14,
2020;

       (f)    by Buyer, if on the Execution Date, the Lender Consent shall not have been
delivered to Buyer, or the Asset Sale Notice shall not have been filed on the docket of the
Bankruptcy Case;

        (g)     by Buyer or Seller, if Seller or its Applicable Affiliate enters into an Alternative
Transaction, the Bankruptcy Court approves an Alternative Transaction, or automatically if an
Alternative Transaction is consummated; provided that Seller or its Applicable Affiliate shall only
enter into or consummate an Alternative Transaction and/or seek Bankruptcy Court approval
thereof, as applicable, if Seller reasonably determines in good faith, after consultation with its
professionals, that the Alternative Transaction is in the best interests of Seller’s bankruptcy estates
(giving due consideration to the Lender Consent and the fact that Buyer’s purchase is undertaken
with the purpose of continuing the operations of the Assets) and that the failure to enter into or
consummate an Alternative Transaction and/or seek Bankruptcy Court approval thereof, as
applicable, is reasonably expected to violate the fiduciary duties of Seller’s directors and officers
(or equivalent with respect to entities that are not corporations) under applicable Law; or

         (h)   by Seller as provided in Section 3.2;

provided, however, that (A) except pursuant to Section 14.1(a) or in the case of a Seller termination
under Section 14.1(g) above, no Party shall be entitled to terminate this Agreement if such Party
is in material breach of its covenants or agreements hereunder, (B) Buyer shall not be entitled to
terminate this Agreement if Buyer is in material breach of its representation in Section 8.7 as of
the date of such termination, and (C) other than with respect to Section 14.1(g), to the extent that



                                                  54
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 74 of 118



Closing has not occurred due to a Party asserting failure of the conditions set forth in Section 10.4
or Section 11.4 and whether or not such condition has been satisfied is in dispute, no Party shall
(unless Closing has failed to take place for a reason other than the asserted failure of such
condition) be entitled to terminate this Agreement under this Section 14.1 until such dispute has
been finally resolved by the earlier of the mutual agreement of the Parties or pursuant to Section
5.3(j)(iii) and/or Section 6.1(e)(ii), as applicable.

       14.2    Effect of Termination.

        (a)     If this Agreement is terminated prior to Closing, then, except for the provisions of
Article I, Sections 4.1(c) through 4.1(e), 4.2, 13.9, this Article XIV, Article XV (other than
Sections 15.2, 15.3, 15.4, 15.9, 15.10 and 15.14) and such of the defined terms in Appendix I to
give context to the surviving provisions, this Agreement shall forthwith become void and the
Parties shall have no liability or obligation hereunder.

         (b)    If Seller has the right to terminate this Agreement pursuant to (i) Section 14.1(d) or
(ii) Section 14.1(e), if at such time Seller could have terminated this Agreement pursuant to Section
14.1(d), then Seller shall have the right, at its sole discretion, to either (A) enforce, subject to the
Closing conditions in Articles X and XI specific performance by Buyer of this Agreement, without
posting any bond or the necessity of proving the inadequacy as a remedy of monetary damages, in
which event the Deposit will be applied as called for herein, or (B) terminate this Agreement, and
in such event, or, in the event that Buyer terminates this Agreement pursuant to Section 14.1(e) (if
at such time Seller could have terminated this Agreement pursuant to Section 14.1(d)), receive the
Deposit as liquidated damages (and not as a penalty) free of any claims by Buyer thereto, which
shall be Seller’s sole and exclusive remedy, all other remedies hereby being expressly waived. If
Seller elects to terminate this Agreement pursuant to this Section 14.2(b), and such purported
termination is not disputed within three (3) Business Days, Seller shall be free to enjoy
immediately all rights of ownership of the Assets and to sell, transfer, encumber, or otherwise
dispose of the Assets to any Person without any restriction under this Agreement. THE PARTIES
ACKNOWLEDGE AND AGREE THAT (X) DAMAGES RESULTING FROM
TERMINATION OF THIS AGREEMENT UNDER THE CIRCUMSTANCES DESCRIBED IN
THIS SECTION 14.2(b) WOULD BE DIFFICULT, IF NOT IMPOSSIBLE TO CALCULATE,
(Y) THE LIQUIDATED DAMAGES SET FORTH HEREIN ARE A FAIR AND REASONABLE
ESTIMATE OF LIQUIDATED DAMAGES IN LIGHT OF THE UNCERTAINTIES IN
CALCULATING THE ACTUAL DAMAGES THAT WILL BE SUFFERED UPON SUCH
TERMINATION AND (Z) SUCH LIQUIDATED DAMAGES ARE NOT A PENALTY.

        (c)     If Buyer has the right to terminate this Agreement pursuant to (i) Section 14.1(b)(i)
(if at such time Buyer could have terminated this Agreement pursuant to Section 14.1(c)), (ii)
Section 14.1(b)(ii), (iii) Section 14.1(c), (iv) Section 14.1(e) (if at such time Buyer could have
terminated this Agreement pursuant to Section 14.1(c)), (v) Section 14.1(f), or (vi) Section 14.1(g),
Buyer shall have the right, at its sole discretion, to either (A) except in the event of a termination
pursuant to Section 14.1(b)(i), Section 14.1(b)(ii) or Section 14.1(g), enforce, subject to the
Closing conditions in Articles X and XI and entry of the Confirmation Order, specific performance
by Seller of this Agreement, without posting any bond or the necessity of proving the inadequacy
as a remedy of monetary damages, in which event the Deposit will be applied as called for herein,
or (B) terminate this Agreement, and in such event, or, in the event that Seller terminates this


                                                  55
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 75 of 118



Agreement pursuant to Section 14.1(e) (if at such time Buyer could have terminated this
Agreement pursuant to Section 14.1(c)) or Section 14.1(g), then Buyer shall receive the return of
the Deposit plus liquidated damages (and not a penalty) equal to three percent (3%) of the Purchase
Price, and payment of the Expense Reimbursement as its sole remedy, which Seller shall pay
within one (1) Business Day of such termination by wire transfer to an account specified by Buyer,
in either case as Buyer’s sole and exclusive remedy, all other remedies hereby being expressly
waived, with such liquidated damages and Expense Reimbursement constituting an allowed
superpriority administrative expense claim in Seller’s Bankruptcy Case and protection pursuant to
sections 507 and 503(b) of the Bankruptcy Code without any further notice, order, or action.
Additionally, if Buyer has the right to terminate this Agreement pursuant to Section 14.1(b)(i) (but
at such time, Buyer could not have terminated this Agreement pursuant to Section 14.1(c)), then
in the event of such termination, Buyer shall receive the return of the Deposit plus payment of the
Expense Reimbursement as its sole remedy, which Seller shall pay within one (1) Business Day
of such termination by wire transfer to an account specified by Buyer, as Buyer’s sole and
exclusive remedy, with all other remedies hereby being expressly waived, with such Expense
Reimbursement constituting an allowed superpriority administrative expense claim in Seller’s
Bankruptcy Case and protection pursuant to sections 507 and 503(b) of the Bankruptcy Code
without any further notice, order, or action. If Buyer elects to terminate this Agreement pursuant
to this Section 14.2(c), after indefeasible payment of the Deposit, liquidated damages and Expense
Reimbursement to Buyer in full in cash, Seller shall be free to enjoy immediately all rights of
ownership of the Assets and to sell, transfer, encumber, or otherwise dispose of the Assets to any
Person without any restriction under this Agreement. THE PARTIES ACKNOWLEDGE AND
AGREE THAT (X) DAMAGES RESULTING FROM TERMINATION OF THIS
AGREEMENT UNDER THE CIRCUMSTANCES DESCRIBED IN THIS SECTION 14.2(c)
WOULD BE DIFFICULT, IF NOT IMPOSSIBLE TO CALCULATE, (Y) THE LIQUIDATED
DAMAGES SET FORTH HEREIN ARE A FAIR AND REASONABLE ESTIMATE OF
LIQUIDATED DAMAGES IN LIGHT OF THE UNCERTAINTIES IN CALCULATING THE
ACTUAL DAMAGES THAT WILL BE SUFFERED UPON SUCH TERMINATION AND (Z)
SUCH LIQUIDATED DAMAGES ARE NOT A PENALTY.

        (d)    If the transactions contemplated by this Agreement are terminated under any
circumstances other than as described in Section 14.2(b), Buyer shall be entitled to receive a return
of the Deposit within five (5) Business Days of such termination.

        (e)      Upon any termination of this Agreement, (i) the Parties shall, within three (3)
Business Days of such termination, execute and deliver joint instructions to the Escrow Agent
directing distribution of the Deposit to the applicable Party in accordance with this Article XIV
and (ii) after indefeasible payment (X) of the Deposit in accordance with this Article XIV and (Y)
to Buyer of any liquidated damages and any Expense Reimbursement in accordance with this
Article XIV in full in cash, Seller shall be free to enjoy immediately all rights of ownership of the
Assets and to sell, transfer, encumber, or otherwise dispose of the Assets to any Person without
any restriction under this Agreement.




                                                 56
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 76 of 118



                                         ARTICLE XV
                                       MISCELLANEOUS

       15.1 Appendices, Exhibits and Schedules. All of the Appendices, Exhibits and
Schedules referred to in this Agreement are hereby incorporated into this Agreement by reference
and constitute a part of this Agreement.

       15.2    Allocation of Asset Taxes.

         (a)      All Asset Taxes shall be allocated among the Parties as of the Effective Time. To
the extent possible, the apportionment of Asset Taxes between the Parties shall take place as an
adjustment to the Purchase Price pursuant to Article III, using estimates of such Asset Taxes if
actual numbers are not available. For purposes of allocating Asset Taxes, (i) Asset Taxes that are
oil and gas production or severance taxes, and any other similar Taxes applicable to hydrocarbons
produced and saved from or attributable to the Leases, Wells and Units (other than such Asset
Taxes described in clause (iii)) shall be allocated to the period in which the severance or production
giving rise to such Asset Taxes occurred, (ii) Asset Taxes that are based upon or related to sales
or receipts or imposed on a transactional basis (other than such Asset Taxes described in clause (i)
or (iii)), shall be allocated to the period in which the transaction giving rise to such Asset Taxes
occurred, and (iii) Asset Taxes that are ad valorem, property or other Asset Taxes imposed on a
periodic basis pertaining to a Straddle Period shall be allocated between the portion of such
Straddle Period ending on and including the Effective Time and the portion of such Straddle Period
beginning after the Effective Time by prorating each such Asset Tax based on the number of days
in the applicable Straddle Period that occur on and before the day on which the Effective Time
occurs, on the one hand, and the number of days in such Straddle Period that occur after the day
on which the Effective Time occurs, on the other hand.

          (b)     To the extent the actual amount of an Asset Tax is not determinable at the time an
adjustment to the Purchase Price is to be made with respect to such Asset Tax pursuant to Article
III, (i) Seller and Buyer shall utilize the most recent information available in estimating the amount
of such Asset Tax for purposes of such adjustment and (ii) upon the later determination of the
actual amount of such Asset Tax, timely payments will be made from Seller to Buyer or from
Buyer to Seller, as applicable, to the extent necessary to cause Seller and Buyer to bear the amount
of such Asset Tax that is allocable to it under this Section 15.2 (it being agreed that if such
determination occurs prior to finalization of the Final Price such payments shall be effected
through adjustments on the Final Settlement Statement).

       (c)     Seller agrees to prepare and file (or cause to be prepared and filed), consistently
with past practice except as otherwise required by Law all Asset Tax Returns due on or prior to
the Closing Date and pay all Asset Taxes set forth thereon and Buyer agrees to prepare and file all
Asset Tax Returns due after the Closing Date (including to the extent relating to periods prior to
the Effective Time) and, subject to the indemnification rights under Section 13.2, pay all Asset
Taxes set forth thereon.

        15.3 Transfer Taxes. To the maximum extent permitted by applicable law, the
Confirmation Order shall provide that all documentary, stamp, transfer, motor vehicle registration,
sales, use, value added, excise and other similar non-Income Taxes and all filing and recording


                                                 57
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 77 of 118



fees (and any penalties and interest associated with such Taxes and fees) arising from or relating
to the consummation of the transactions contemplated hereby (collectively, “Transfer Taxes”)
shall not be payable in accordance with the Bankruptcy Code. Seller and Buyer will consult and
cooperate in timely preparing and making all filings, Tax Returns, reports and forms as may be
required to comply with the provisions of the Laws relating to such Transfer Taxes, including by
recording the Transaction Documents, and will cooperate and otherwise take commercially
reasonable efforts to obtain any available refunds for or exemptions from such Transfer Taxes,
including preparing exemption certificates and other instruments as are applicable to claim
available exemptions from the payment of Transfer Taxes under applicable Law and executing
and delivering such affidavits and forms as are reasonably requested by the other Party. Seller
shall provide Buyer with a completed Texas Statement of Occasional Sale (Form 01-917) as of the
Closing Date. If a determination is ever made that a Transfer Tax applies, Buyer will bear the
entirety of such Transfer Tax.

        15.4 Cooperation on Tax Matters. After Closing, upon reasonable notice, Buyer and
Seller agree to reasonably cooperate, and afford or cause to be afforded to each other and their
representatives reasonable access, during normal business hours, to the personnel (without
substantial disruption of employment), books, records and information relating to the Assets that
are necessary or useful in connection with: (i) the filing of any Tax Return, any amended Tax
Return, Tax election or claim for refund, (ii) determining a Liability for Taxes or a right to refund
of Taxes, (iii) conducting any audit, litigation or other proceeding in respect of Taxes and (iv) in
connection with the implementation of Sections 15.2 and 15.3; provided, however, that such access
and assistance do not unreasonably disrupt the normal operations of Buyer or Seller and documents
requested by Buyer or Seller shall require a reasonable business purpose and shall be limited to
those documents that reasonably relate to such purpose. In the event that documents requested by
a Party include information that does not relate to the Assets, then the other Party shall be permitted
to redact such information in such documents. The Party requesting such personnel, books, records
and information shall bear all of the out-of-pocket costs and expenses of the other Party reasonably
incurred in connection with providing such personnel, books, records, and information.

         15.5 Assignment. Prior to Closing, no Party may assign this Agreement, or its rights or
obligations under this Agreement, without the written consent of the other Party, such consent not
to be unreasonably withheld, conditioned or delayed; provided, however, in connection with the
assignment of the Assets or the right to receive the Assets by Buyer, Buyer may assign this
Agreement and its rights and obligations under this Agreement to the applicable Affiliate identified
in the Profits Interests Documents without consent of Seller. Any attempt to make an assignment
contrary to the prior sentence shall be void ab initio. Notwithstanding any Party’s assignment of
all or a portion of its interests under this Agreement, such Party shall remain responsible for all of
its obligations under this Agreement, including its indemnity obligations. No assignment or
obligation shall increase the burden on any non-assigning Party or impose any duty on any non-
assigning Party to communicate with or report to any transferee, and each non-assigning Party may
continue to look to the assigning Party for all purposes under this Agreement.

        15.6 Preparation of Agreement. Seller and Buyer and their respective counsel
participated in the preparation of this Agreement. In the event of any ambiguity in this Agreement,
no presumption shall arise based on the identity of the draftsman of this Agreement.



                                                  58
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 78 of 118



        15.7 Publicity. Seller and Buyer shall consult with each other with regard to all press
releases or other public announcements issued or made concerning this Agreement or the
transactions contemplated herein, and, except as may be required by Law or the applicable rules
and regulations of any Governmental Authority or stock exchange, neither Buyer nor Seller shall
issue any such press release or other publicity without the prior written consent of the other Party,
which shall not be unreasonably withheld, conditioned or delayed.

        15.8 Notices. All notices and communications required or permitted under this
Agreement shall be in writing and addressed as set forth below. Any communication or delivery
hereunder shall be deemed to have been made and the receiving Party charged with notice when
received whether by (i) personal delivery, (ii) electronic mail, (iii) mail with delivery confirmation,
or (iv) overnight courier. All notices shall be addressed as set forth below. Any Party may, by
written notice so delivered to the other Party, change the address or individual to which delivery
shall thereafter be made.

       If to Seller:

       Sheridan Holding Company II, LLC
       1360 Post Oak Boulevard, Suite 2500
       Houston, Texas 77056
       Attention: Mark A. Miertschin, Vice President of Business Development and Marketing
       Telephone:    713 548-1022
       Fax:          713-548-1099
       Email:        mmiertschin@sheridanproduction.com

       with a copy to:

       Sheridan Holding Company II, LLC
       1360 Post Oak Boulevard, Suite 2500
       Houston, Texas 77056
       Attention: Cheryl S. Phillips, Vice President and General Counsel
       Telephone:    713 548-2105
       Email:        cheryl.phillips@sheridanproduction.com

       If to Buyer:

       Crossing Rocks Energy Operating, LLC
       301 Commerce St., Suite 2001
       Fort Worth, Texas 76102
       Attention: Bruce Selkirk, President & Chief Executive Officer
       Telephone:    (817) 708-3800
       Fax:          (817) 708-3888
       Email:        bselkirk@crossingrocksenergy.com

       With copies (which shall not constitute notice) to:

       Crossing Rocks Energy Operating, LLC



                                                  59
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 79 of 118



       301 Commerce St., Suite 2001
       Fort Worth, Texas 76102
       Attention: Philip Jordan, Executive Vice President – Land & General Counsel
       Telephone:     (817) 708-3802
       Fax:           (817) 708-3888
       Email:         pjordan@crossingrocksenergy.com

and

       Willkie Farr & Gallagher LLP
       600 Travis, Suite 2100
       Houston, Texas 77002
       Attention: Cody R. Carper; Jennifer Hardy
       Email:        ccarper@willkie.com; jhardy2@willkie.com

         15.9 Further Cooperation. After Closing, Buyer and Seller shall execute and deliver,
or shall cause to be executed and delivered from time to time, such further instruments of
conveyance and transfer, and shall take such other actions as any Party may reasonably request, to
consummate the transactions contemplated by this Agreement in accordance with the terms and
conditions of this Agreement. In addition, the Parties shall cooperate fully, as and to the extent
reasonably requested by the other Parties, in connection with the filing of Tax returns and any
audit, litigation, or other proceeding with respect to Taxes relating to the Assets.

       15.10 Filings, Notices and Certain Governmental Approvals. Promptly after Closing,
Buyer shall (i) record the Assignments of the Assets in the real property records for all applicable
counties and, if applicable, file any executed state, federal and tribal assignment forms with the
relevant agencies and (ii) actively pursue obtaining all Customary Post-Closing Consents from
applicable Governmental Authorities of the assignment of the Assets to Buyer. Buyer shall take
any and all customary action required by any Governmental Authority in order to obtain such
approval. Seller, when reasonably requested by Buyer, shall assist Buyer in all actions
contemplated by this Section 15.10 at Buyer’s expense.

     15.11 Entire Agreement; Non-Reliance; Conflicts. THIS AGREEMENT, THE
APPENDICES, EXHIBITS AND SCHEDULES HERETO, THE TRANSACTION
DOCUMENTS AND THE CONFIDENTIALITY AGREEMENT COLLECTIVELY
CONSTITUTE THE ENTIRE AGREEMENT AMONG THE PARTIES PERTAINING TO THE
SUBJECT MATTER HEREOF AND SUPERSEDE ALL PRIOR AGREEMENTS,
UNDERSTANDINGS, NEGOTIATIONS AND DISCUSSIONS, WHETHER ORAL OR
WRITTEN, OF THE PARTIES PERTAINING TO THE SUBJECT MATTER OF THIS
AGREEMENT. THERE ARE NO WARRANTIES, REPRESENTATIONS OR OTHER
AGREEMENTS AMONG THE PARTIES RELATING TO THE SUBJECT MATTER OF THIS
AGREEMENT EXCEPT AS SPECIFICALLY SET FORTH IN THIS AGREEMENT OR THE
TRANSACTION DOCUMENTS, AND NO PARTY SHALL BE BOUND BY OR LIABLE FOR
ANY ALLEGED REPRESENTATION, PROMISE, INDUCEMENT OR STATEMENTS OF
INTENTION NOT SO SET FORTH. EACH PARTY ACKNOWLEDGES THAT, IN
ENTERING INTO THIS AGREEMENT, IT HAS RELIED SOLELY ON THE PROMISES,
AGREEMENTS, STATEMENTS OR REPRESENTATIONS THAT ARE EXPRESSLY SET


                                                60
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 80 of 118



FORTH IN THIS AGREEMENT AND THE TRANSACTION DOCUMENTS AND THAT NO
PARTY HAD ANY DUTY TO MAKE ANY PROMISES, AGREEMENTS, STATEMENTS OR
REPRESENTATIONS THAT ARE NOT EXPRESSLY SET FORTH IN THIS AGREEMENT
OR IN THE TRANSACTION DOCUMENTS. EACH PARTY ALSO ACKNOWLEDGES
THAT, IN ENTERING THIS AGREEMENT, IT HAS NOT RELIED ON ANY PROMISES,
AGREEMENTS, STATEMENTS OR REPRESENTATIONS THAT ARE NOT EXPRESSLY
SET FORTH IN THIS AGREEMENT OR IN THE TRANSACTION DOCUMENTS.

        15.12 Successors and Permitted Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties and their successors and permitted assigns.

        15.13 Parties in Interest. Nothing in this Agreement shall entitle any Person other than
the Parties, or the Parties’ respective related Indemnified Parties hereunder, to any claim, cause of
action, remedy or right of any kind; provided that only a Party will have the right to enforce the
provisions of this Agreement on its own behalf or on behalf of its related Indemnified Parties (but
shall not be obligated to do so); provided that the “Holder” (as defined in Exhibit I) shall be entitled
to enforce the provisions of Section 9.8 in accordance therewith.

        15.14 Amendment. This Agreement may be amended, restated, supplemented or
otherwise modified only by an instrument in writing executed by all of the Parties and expressly
identified as an amendment, restatement, supplement or modification.

         15.15 Waiver; Rights Cumulative. Any of the terms, covenants, representations,
warranties or conditions hereof may be waived only by a written instrument executed by or on
behalf of the Party waiving compliance. No course of dealing on the part of any Party, or their
respective officers, employees, agents or representatives, or any failure by a Party to exercise any
of its rights under this Agreement shall operate as a waiver thereof or affect in any way the right
of such Party at a later time to enforce the performance of such provision. No waiver by any Party
of any condition, or any breach of any term, covenant, representation or warranty contained in this
Agreement, in any one or more instances, shall be deemed to be or construed as a further or
continuing waiver of any such condition or breach or a waiver of any other condition or of any
breach of any other term, covenant, representation or warranty. The rights of the Parties under this
Agreement shall be cumulative, and the exercise or partial exercise of any such right shall not
preclude the exercise of any other right.

     15.16 Governing Law; Jurisdiction; Venue; Jury Waiver. EXCEPT TO THE
EXTENT THE MANDATORY PROVISIONS OF THE BANKRUPTCY CODE APPLY, THIS
AGREEMENT AND THE LEGAL RELATIONS AMONG THE PARTIES SHALL BE
GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS (EXCEPT THAT, WITH RESPECT TO ISSUES RELATING TO REAL PROPERTY
FOR PROPERTIES LOCATED IN A SPECIFIC STATE, THE LAWS OF SUCH STATE
SHALL GOVERN), EXCLUDING ANY CONFLICTS OF LAW RULE OR PRINCIPLE THAT
MIGHT REFER CONSTRUCTION OF SUCH PROVISIONS TO THE LAWS OF ANOTHER
JURISDICTION. ALL OF THE PARTIES HERETO CONSENT TO THE EXERCISE OF
JURISDICTION IN PERSONAM BY THE BANKRUPTCY COURT, THE FEDERAL
COURTS OF THE UNITED STATES OF AMERICA LOCATED IN HOUSTON, TEXAS OR
THE STATE COURTS LOCATED IN HOUSTON, TEXAS FOR ANY ACTION ARISING


                                                  61
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 81 of 118



OUT OF THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR ANY
TRANSACTION CONTEMPLATED HEREBY OR THEREBY. ALL ACTIONS OR
PROCEEDINGS WITH RESPECT TO, ARISING DIRECTLY OR INDIRECTLY IN
CONNECTION WITH, OUT OF, RELATED TO OR FROM THIS AGREEMENT, THE
OTHER TRANSACTION DOCUMENTS OR ANY TRANSACTION CONTEMPLATED
HEREBY OR THEREBY SHALL BE EXCLUSIVELY LITIGATED IN (A) BEFORE THE
PETITION DATE, COURTS HAVING SITUS IN HOUSTON, TEXAS, AND (B) AFTER THE
PETITION DATE, THE BANKRUPTCY COURT AND ANY FEDERAL COURT TO WHICH
AN APPEAL FROM THE BANKRUPTCY COURT MAY VALIDLY BE TAKEN. EACH
PARTY HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION,
SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
OTHER TRANSACTION DOCUMENTS OR ANY TRANSACTION CONTEMPLATED
HEREBY OR THEREBY.

        15.17 Severability. If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of Law or public policy, all other conditions and provisions
of this Agreement shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any adverse manner to
any Party. Upon such determination that any term or other provision is invalid, illegal, or incapable
of being enforced, the Parties shall negotiate in good faith and modify this Agreement so as to
effect the original intent of the Parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the extent possible.

       15.18 Counterparts. This Agreement may be executed in any number of counterparts,
and each such counterpart hereof shall be deemed to be an original instrument, but all of such
counterparts shall constitute for all purposes one agreement. Any signature hereto delivered by a
Party by facsimile transmission or other electronic transmission shall be deemed an original
signature hereto.

              [Remainder of page intentionally left blank. Signature pages follow.]




                                                 62
     Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 82 of 118



        IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement on the date
first above written.

                                   SELLER:


                                   SHERIDAN HOLDING COMPANY II, LLC




                                   Name:
                                   Title:

                                   SHERIDAN PRODUCTION PARTNERS II-M, L.P.
                                   By: SPP II-M GP, LLC,
                                       its General Partner



                                   Name:
                                   Title:

                                   SHERIDAN PRODUCTION PARTNERS II-A, L.P.
                                   By: Sheridan Production Partners II, LLC,
                                       its General Partner



                                   Name:
                                   Title:




                                   BUYER:

                                   CROSSING ROCKS ENERGY OPERATING, LLC



                                   Name:
                                   Title:
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 83 of 118



                                           APPENDIX I

                                             Definitions

       “AAA” means the American Arbitration Association.

       “AAA Rules” means the Commercial Arbitration Rules of the AAA.

       “Accounting Arbitrator” has the meaning set forth in Section 3.6.

      “Additional Indemnity Holdback Amount” means an amount equal to the Indemnity
Holdback Amount less the Deposit.

       “Adjusted Purchase Price” has the meaning set forth in Section 3.3.

       “Adjustment Holdback Amount” has the meaning set forth in Section 3.10.

        “Affiliate” means, with respect to any Person, any other Person that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under common control with,
such Person, where “control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such Person, whether by ownership,
contract or otherwise. For the avoidance of doubt, Sheridan I shall be deemed to be an Affiliate
of Seller for all purposes under this Agreement.

        “Affiliate NPIs” means all net profits interests, overriding royalty interests and other
similar interests burdening the Assets that are owned by Fund II-B.

       “Aggregate Defect Deductible” has the meaning set forth in Section 5.3(i).

       “Agreement” has the meaning set forth in the first paragraph herein.

       “Allocable Amount” has the meaning set forth in Section 3.8.

       “Allocated Value” has the meaning set forth in Section 3.7.

       “Allocation Schedule” has the meaning set forth in Section 3.8.

        “Alternative Transaction” means (a) the sale, conveyance, transfer or assignment, directly
or indirectly, including through an asset sale, stock sale, cancellation of stock and re-issuance
thereof, merger, consolidation, business combination, amalgamation or other transaction, of all or
any material portion of the Assets, or equity in Seller or its Affiliates, in a transaction or a series
of transactions with one or more Persons other than Buyer, (b) a plan of reorganization or
liquidation that does not contemplate, or consummate in accordance therewith, the sale of the
Assets by Seller to Buyer in accordance with the terms of this Agreement, or (c) the Equitization
Restructuring (as defined in the Plan).

       “Applicable Affiliates” means Fund II-B and SPC.

       “Applicable Contracts” has the meaning set forth in Section 2.1(f).


                                           Appendix I - 1
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 84 of 118



        “Asset Sale Notice” means a notice, in form and substance acceptable to Buyer, filed by
the Debtors on the docket in the Bankruptcy Case confirming the Debtors’ and Required
Consenting Secured Lenders’ (each as defined in the Plan) irrevocable (subject only to Closing)
election to consummate the Asset Sale Restructuring (as defined in the Plan) by Closing on the
sale of Assets pursuant to the transactions contemplated in this Agreement, and shall constitute the
Asset Sale Election Notice (as defined in the Plan).

       “Asset Tax Return” shall mean any Tax Return with respect to Asset Taxes.

        “Asset Taxes” means all ad valorem, property, excise, net proceeds, severance, production,
sales, use and other Taxes based upon the operation or ownership of the Assets or the production
of, or receipt of proceeds from the sale of, Hydrocarbons therefrom, but excluding, for the
avoidance of doubt, (i) Income Taxes and (ii) Transfer Taxes.

       “Assets” has the meaning set forth in Section 2.1.

       “Assigned Lease” or “Assigned Leases” have the meaning set forth in Section 2.1(a).

        “Assignment” means the Assignment and Bill of Sale pertaining to the Assets, substantially
in the form attached to this Agreement as Exhibit F, with such modifications as may be necessary
for such instrument to be in a form suitable for recording in each county in which any of the
Properties are located.

       “Assumed Obligations” has the meaning set forth in Section 13.1.

       “Bankruptcy Case” has the meaning set forth in the recitals to this Agreement.

       “Bankruptcy Code” has the meaning set forth in the recitals to this Agreement.

       “Bankruptcy Court” has the meaning set forth in the recitals to this Agreement.

        “Burden” means any and all royalties (including lessor’s royalties), overriding royalties,
non-participating royalty interests, net revenue interests, net profits interests, reversionary
interests, carried interests and other burdens upon, measured by, or payable out of production
(including, without limitation, amounts due to mineral interest, working interest or similar interest
owners).

         “Business Day” means any day other than Saturday or Sunday or a day on which banking
institutions in Houston, Texas are authorized by Law to close.

       “Buyer” has the meaning set forth in the first paragraph herein.

       “Buyer Indemnified Parties” has the meaning set forth in Section 13.2.

       “Buyer’s Representatives” has the meaning set forth in Section 4.1(a).

       “Casualty Loss” has the meaning set forth in Section 9.10.




                                          Appendix I - 2
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 85 of 118



        “Claim” means any right to payment, whether or not such right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal,
equitable, secured or unsecured, known or unknown; or any other Claim as defined in Section
101(5) of the Bankruptcy Code.

       “Claim Notice” has the meaning set forth in Section 13.7(b).

       “Closing” has the meaning set forth in Section 12.1.

       “Closing Date” has the meaning set forth in Section 12.1.

       “Code” means the Internal Revenue Code of 1986, as amended.

      “Confidential Information” has the meaning ascribed to it in the Confidentiality
Agreement.

      “Confidentiality Agreement” means that certain Confidentiality Agreement, dated as of
May 21, 2019, by and between Seller and Crossing Rocks Energy II, LLC.

       “Confirmation Order” has the meaning set forth in the recitals to this Agreement.

       “Consent” means any approval, consent, ratification, waiver, or other authorization from
any Person that is required to be obtained in connection with the execution or delivery of this
Agreement or the consummation of the transactions contemplated hereby.

        “Contract” means any written contract, agreement, agreement regarding indebtedness,
indenture, debenture, note, bond, loan, collective bargaining agreement, lease, mortgage,
franchise, license agreement, purchase order, binding bid, commitment, letter of credit or any other
legally binding arrangement, including farmin and farmout agreements; participation, exploration
and joint development agreements; crude oil, condensate and natural gas purchase and sale,
gathering, transportation and marketing agreements; operating agreements; balancing agreements;
unitization agreements; processing agreements; facilities or equipment leases; platform use and
platform sharing agreements; production handling agreements and other similar contracts or
agreements; but, excluding, however, any Assigned Lease, easement, right-of-way, permit or other
instrument (other than acquisition or similar sales or purchase agreements) creating or evidencing
an interest in the Assets or any real or immovable property related to or used in connection with
the operations of any Assets.

        “Controlled Group Liabilities” means any and all Liabilities of Seller or any of its ERISA
Affiliates (i) under Title IV of ERISA, (ii) under Section 206(g), 302 or 303 of ERISA, (iii) under
Section 412, 430, 431, 436 or 4971 of the Code, (iv) as a result of the failure to comply with the
continuation of coverage requirements of Section 601 et seq. of ERISA and Section 4980B of the
Code, and (v) under corresponding or similar provisions of any foreign Laws.

       “CRE II” has the meaning set forth in Section 9.8.

       “CRE LLCA” has the meaning set forth in Section 9.8.



                                          Appendix I - 3
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 86 of 118



        “Cure Costs” means monetary amounts that must be paid under Sections 365(b)(1)(A) and
(B) of the Bankruptcy Code in connection with the assumption and assignment of any Applicable
Contract, Surface Agreement or Assigned Lease to Buyer at the Closing.

       “Cure Period” has the meaning set forth in Section 5.3(c).

       “Current AFEs” has the meaning set forth in Section 7.11.

        “Customary Post-Closing Consents” means the consents and approvals from
Governmental Authorities for the assignment of the Assets to Buyer, that are customarily obtained
after the assignment of properties similar to the Assets.

       “Defect Claim Date” has the meaning set forth in Section 5.3(a).

        “Defensible Title” means such good and valid title of Seller and the Applicable Affiliates,
in the aggregate, that:

        (a)     with respect to the currently producing, shut-in and behind pipe formations for each
Well identified on Exhibit E, entitles Seller, in the aggregate, to receive as of the Closing Date not
less than the Net Revenue Interest specified for such Well (subject to any reservations, limitations
or depth restrictions specified on Exhibit E), except for (i) decreases in connection with those
operations in which Seller or the Applicable Affiliates may from and after the Execution Date and
in accordance with the terms of this Agreement elect or be deemed to have elected to be a non-
consenting co-owner, (ii) decreases resulting from the establishment or amendment from and after
the Execution Date of pools or units in accordance with this Agreement, and (iii) decreases
required to allow other working interest owners in the Assets to make up past underproduction or
pipelines to make up past under deliveries of Hydrocarbons, in each case, in respect of which the
Purchase Price is adjusted pursuant to Section 3.3(c) either at Closing or in the Final Settlement
Statement;

       (b)     with respect to the currently producing, shut-in and behind pipe formations for each
Well identified on Exhibit E, obligates Seller and the Applicable Affiliates, in the aggregate, to
bear not more than the Working Interest specified for such Well as shown on Exhibit E, except (i)
increases resulting from contribution requirements with respect to defaulting co-owners under
applicable operating agreements, or (ii) increases to the extent that such increases are accompanied
by a proportionate increase in the Net Revenue Interest of Seller and the Applicable Affiliates;

        (c)    with respect to each Asset, is free and clear of all Encumbrances and defects (other
than the Permitted Encumbrances).

       “Deposit” has the meaning set forth in Section 3.2.

       “Defect Escrow Account” has the meaning set forth in Section 5.3(j)(i).

       “Dispute Notice” has the meaning set forth in Section 3.5.

       “Effective Time” means 7:00 a.m., Central Time, on June 1, 2019.



                                           Appendix I - 4
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 87 of 118



        “Employee Benefit Plan” means any “employee benefit plan” (as defined in Section 3(3)
of ERISA) or any other material employee benefit plan, program or policy, including any pension,
retirement, profit-sharing, bonus, incentive, stock option or other equity or equity-based
compensation, deferred compensation, equity purchase, severance pay, change of control,
vacation, disability, hospitalization, health or medical insurance, life insurance, fringe benefit,
welfare benefit, flexible spending account program or policy, in each case, sponsored, maintained
or contributed to by Seller or one of more of its Affiliates, or with respect to which Seller or any
of its ERISA Affiliates has, or could reasonably be expected to have, any direct or indirect
Liability.

        “Encumbrance” means any lien, mortgage, security interest, pledge, charge, deed of trust,
easement, right of way or other similar encumbrance upon any of the Assets, including, but not
limited to, any lien under Section 412 of the Code or Title IV of ERISA.

       “Environmental Arbitrator” has the meaning set forth in Section 6.1(e)(ii).

        “Environmental Defect” means (a) a condition or collection of similarly situated
conditions existing on or before the Defect Claim Date with respect to operations, the Assets, or
the air, soil, subsurface, surface waters, ground waters and/or sediments that causes an Asset or
Assets (or Seller or operations with respect to such Asset(s)) not to be in compliance with or subject
to Liability under any Environmental Law or (b) the existence on or before Defect Claim Date
with respect to any Asset or collection of Assets of any environmental pollution, contamination,
degradation, damage or injury caused by or related to such Asset(s) for which investigative,
remedial or corrective action or other response is presently required (or, if known, would be
presently required) under or to achieve compliance with Environmental Laws.

       “Environmental Defect Notice” has the meaning set forth in Section 6.1(a).

       “Environmental Defect Property” has the meaning set forth in Section 6.1(a).

       “Environmental Disputes” has the meaning set forth in Section 6.1(e).

         “Environmental Laws” means the following: the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; the Resource Conservation
and Recovery Act, 42 U.S.C. § 6901 et seq.; the Federal Water Pollution Control Act, 33 U.S.C.
§ 1251 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq. the Hazardous Materials Transportation
Act, 49 U.S.C. § 1471 et seq.; the Toxic Substances Control Act, 15 U.S.C. §§ 2601 through 2629;
the Oil Pollution Act, 33 U.S.C. § 2701 et seq.; the Emergency Planning and Community Right-
to-Know Act, 42 U.S.C. § 11001 et seq.; the Safe Drinking Water Act, 42 U.S.C. §§ 300f through
300j; the Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. § 136 et seq.; the Atomic
Energy Act, 42 U.S.C. § 2011 et seq.; and all applicable related Law, whether local, state,
territorial, or national, of any Governmental Authority having jurisdiction over the property in
question addressing (a) pollution or pollution control (including with respect to air, water or land),
(b) the protection of human health, safety, natural resources, the environment or biological
resources or (c) the generation, handling, treatment, storage, disposal or transportation of waste
materials or Hazardous Substances (or the spill, release, regulation of or exposure thereto) and all
regulations implementing the foregoing. The term “Environmental Laws” includes all judicial



                                           Appendix I - 5
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 88 of 118



and administrative decisions, orders, directives and decrees issued by a Governmental Authority
pursuant to the foregoing. The term “Environmental Laws” does not include (a) prudent, good or
desirable operating practices, policies, statements or standards that may be voluntarily employed
or adopted by other oil and gas well operators or recommended, but not required, by a
Governmental Authority or (b) the Occupational Safety and Health Act of 1970, 29 U.S.C. § 651
et seq., as amended, or any other Law governing worker safety or workplace conditions to the
extent not related to exposure to Hazardous Substances.

        “Environmental Permits” means all permits, licenses, certificates of authority, franchises,
concessions, registrations, exemptions, approvals, or similar qualification or authorization issued,
granted, or given by or under the authority of any Governmental Authority necessary to conduct
all current and/or currently authorized operations of the Assets as presently owned and operated
by Seller and/or its Affiliates in compliance with Environmental Laws.

       “Equipment” has the meaning set forth in Section 2.1(d).

       “ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

        “ERISA Affiliate” means, with respect to any Person, any other Person that is a member
of a group described in Section 414(b), (c), (m) or (o) of the Code.

      “Escrow Account” means the escrow account established pursuant to the Escrow
Agreement.

       “Escrow Agent” has the meaning set forth in Section 3.2.

       “Escrow Agreement” has the meaning set forth in Section 3.2.

       “Excluded Assets” has the meaning set forth in Section 2.2.

       “Execution Date” has the meaning set forth in the first paragraph herein.

        “Expense Reimbursement” means an amount, for which Seller shall be liable under the
circumstances set forth in Section 14.2, equal to the reasonable documented out-of-pocket costs
and expenses of Buyer (including reasonable, documented expenses of counsel, investment
bankers and other outside consultants, and other reasonable, documented expenses) related to
negotiating this Agreement, consummating the transactions contemplated hereby and investigating
Seller and the Assets in the aggregate up to a maximum amount of $2,000,000, which amount,
upon entry of the Confirmation Order, shall constitute an administrative expense of Seller under
section 364(c)(1) of the Bankruptcy Code, and be paid as set forth in Section 14.2.

       “Fee Mineral Interests” has the meaning set forth in Section 2.1(a).

       “Final Price” has the meaning set forth in Section 3.5.

       “Final Settlement Statement” has the meaning set forth in Section 3.5.




                                          Appendix I - 6
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 89 of 118



        “Free and Clear” means with respect to Assets of Seller and Fund II-B only (and not Assets
of SPC), free and clear of, and not encumbered by, any lien, claim (for purposes of this definition,
as that term is defined in Section 101 of the Bankruptcy Code), encumbrance, or interest (for
purposes of this definition, as that term is utilized in Section 363(f) of the Bankruptcy Code)
concerning, arising out of, or with respect to Retained Liabilities and/or Cure Costs.

       “Fund II-B” means Sheridan Production Partners II-B, L.P., a Delaware limited
partnership.

        “GAAP” means generally accepted accounting principles in the United States of America
as in effect from time to time.

        “Governmental Authority” means any federal, state, local, municipal, tribal or other
government; any governmental, regulatory or administrative agency, commission, body or other
authority exercising or entitled to exercise any administrative, executive, judicial, legislative,
regulatory or taxing authority or power; and any court or governmental tribunal, including any
tribal authority having or asserting jurisdiction.

        “Hazardous Substances” means any pollutants, contaminants, substances, materials,
wastes, constituents, compounds or chemicals that are regulated by, or may form the basis of
Liability under, any Environmental Laws, including NORM and other substances referenced in
Section 6.2, as well as any such items and things listed, defined, or designated as a “hazardous
substance”, “pollutant”, “contaminant”, “hazardous waste”, “solid waste”, “oil and gas waste”,
“hazardous material”, “regulated substance”, “hazardous chemical”, or “toxic chemical” under
Environmental Laws.

      “Holdco I” means Sheridan Holding Company I, LLC, a Delaware limited liability
company.

      “Holdco II” means Sheridan Holding Company II, LLC, a Delaware limited liability
company.

      “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the applicable rules and regulations promulgated thereunder.

       “Hydrocarbons” means oil and gas and other hydrocarbons (including condensate)
produced or processed in association therewith (whether or not such item is in liquid or gaseous
form), or any combination thereof, and any minerals produced in association therewith.

       “Imbalances” has the meaning set forth in Section 2.1(h).

       “Income Taxes” means any income, franchise and similar taxes.

       “Indemnified Party” has the meaning set forth in Section 13.7(a).

       “Indemnifying Party” has the meaning set forth in Section 13.7(a).




                                          Appendix I - 7
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 90 of 118



       “Indemnity Holdback Amount” means an amount equal to fifteen percent (15%) of the
Purchase Price.

       “Individual Environmental Defect Threshold” has the meaning set forth in Section 6.1(d).

       “Individual Title Defect Threshold” has the meaning set forth in Section 5.3(i).

       “Interim Period” means that period of time commencing with the Execution Date and
ending at Closing.

       “Inventory” means all hydrocarbons attributable to the Assets located in pipelines,
gathering lines, tanks, separators or other vessels at the Effective Time; provided however, that
Inventory shall not include tank bottoms.

        “Knowledge” means (a) with respect to Seller, the actual knowledge (without
investigation) of the following Persons: Lisa Stewart – Executive Chairman and Chief Executive
Officer, Thomas E. Voytovich – Vice President and Chief Operating Officer, Mark A. Miertschin
– Vice President – Business Development and Marketing, Michael T. Bose – Vice President
Operations, Bart P. Hartman – Vice President and Controller, Frank Belveal – Business
Development, Randy Ferrell – District Manager and Aimee Barriere – Land Manager and (b) with
respect to Buyer, the actual knowledge (without investigation) of the following Persons: Bruce
Selkirk.

       “Lands” has the meaning set forth in Section 2.1(a).

        “Law” means any applicable statute, law, rule, regulation, ordinance, order, code, ruling,
writ, injunction, decree or other official act requiring compliance of or by any Governmental
Authority.

       “Leases” has the meaning set forth in Section 2.1(a).

       “Lender Consent” means written confirmation by the Required Consenting Secured
Lenders indicating their irrevocable election to consummate the Asset Sale Restructuring by
Closing on the sale of Assets pursuant to the transactions contemplated in this Agreement.

        “Liabilities” means any and all claims, causes of actions, payments, charges, judgments,
assessments, liabilities, damages, penalties, fines or costs and expenses, including any attorneys’
fees, legal or other expenses incurred in connection therewith and including liabilities, costs and
damages for personal injury or death or property damage.

       “Liquidity Event” has the meaning set forth in Section 9.8.

       “Lowest Cost Response” means, with respect to an Environmental Defect, the response
required or allowed under Environmental Laws that addresses such Environmental Defect giving
good faith consideration to cost mitigation approaches allowed under Environmental laws that are
designed to permit the lowest reasonable cost of such response (considered as a whole, taking into
consideration any material negative impact such response may have on the operations of the
relevant Assets and any potential material additional costs that may likely arise as a result of such


                                          Appendix I - 8
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 91 of 118



response) as compared to any other response that is required or allowed under Environmental
Laws. The Lowest Cost Response may include taking no action, leaving the condition
unaddressed, periodic monitoring or the recording of notices in lieu of remediation, if such
responses are allowed under Environmental Laws and completely address and resolve the
applicable Environmental Defect. The Lowest Cost Response shall not include remedial or
corrective action that (i) would not have been required under Environmental Laws as they exist on
or before the Defect Claim Date or (ii) is designed to achieve standards that are more stringent
than those required for similar facilities or that fails to reasonably take advantage of applicable
risk reduction or risk assessment principles allowed under applicable Environmental Laws.

         “Material Contracts” has the meaning set forth in Section 7.7(a).

       “Multiemployer Plan” means each Seller Plan that is a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

        “Net Revenue Interest” means, with respect to any Property, the aggregate percentage
interest of a Person in and to all Hydrocarbons produced, saved and sold from or allocated to such
Property, after giving effect to all Burdens.

         “NORM” means naturally occurring radioactive material.

      “Oxy” means, collectively, OXY USA Inc., OXY USA WTP LP, Occidental Permian Ltd.,
Occidental Petroleum Corporation, and Occidental Oil and Gas Corporation.

         “Party” and “Parties” has the meaning set forth in the first paragraph herein.

         “Perdido” means Perdido Properties, LLC.

       “Perdido Litigation Matter” means the lawsuit set forth as item 2 to “Part I – Assumed
Obligations” of Schedule 7.6

      “Perdido Litigation Wells” means, collectively, the Wells described in “Part 1” of
Schedule 7.26.

         “Permitted Encumbrances” means, subject to the terms and the effect of the Confirmation
Order:

        (a)     the terms and conditions of all Assigned Leases and all Burdens provided that the
net cumulative effect of such Assigned Leases and Burdens do not cause Seller’s ownership
interest in the Assets to fail satisfy clauses (a) or (b) of the definition of Defensible Title;

         (b)    Preferential Purchase Rights not exercisable or exercised prior to Closing;

         (c)    liens for Asset Taxes not yet due that are payable post-Closing by Buyer;

         (d)    Customary Post-Closing Consents;




                                           Appendix I - 9
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 92 of 118



        (e)    conventional rights of reassignment that have not been triggered and will not be
triggered by the transactions contemplated hereby;

      (f)    such Title Defects as Buyer may have waived in writing or is deemed to have
waived pursuant to Section 5.3;

        (g)    all Laws and all rights reserved to or vested in any Governmental Authority (i) to
control or regulate any Asset in any manner; (ii) by the terms of any right, power, franchise, grant,
license or permit, or by any provision of Law, to terminate such right, power, franchise, grant,
license or permit or to purchase, condemn, expropriate or recapture or to designate a purchaser of
any of the Assets; (iii) to use such property in a manner which does not materially impair the use
of such property for the purposes for which it is currently owned and operated; or (iv) to enforce
any obligations or duties affecting the Assets to any Governmental Authority with respect to any
franchise, grant, license or permit;

        (h)     rights of a common owner of any interest in rights-of-way, permits or easements
held by Seller (or its Affiliates) and such common owner as tenants in common or through common
ownership which, in each case, do not materially impair the operation or use of the Assets as
currently operated and used;

        (i)     easements, conditions, covenants, restrictions, servitudes, permits, rights-of-way,
surface leases and other rights in the Assets for the purpose of pad or other operations, facilities,
pipelines, transmission lines, transportation lines, distribution lines, power lines, telephone lines
and other like purposes, or for the joint or common use of lands, rights-of-way, facilities and
equipment, which, in each case, do not materially impair the operation or use of the Assets as
currently operated and used;

       (j)     zoning and planning ordinances and municipal regulations;

        (k)     vendors, carriers, warehousemen’s, repairmen’s, mechanics’, workmen’s,
materialmen’s, construction or other like liens arising by operation of Law in the ordinary course
of business or incident to the construction or improvement of any property in respect of obligations
which are not yet due or which are being contested in good faith by appropriate proceedings by or
on behalf of Seller, which contested liens are set forth on Schedule I;

        (l)    liens created under Leases and/or operating agreements or by operation of Law in
respect of obligations that are not yet due or that are being contested in good faith by appropriate
proceedings by or on behalf of Seller, which contested liens are set forth on Schedule I;

        (m)    any Encumbrance affecting the Assets that is discharged or released at or prior to
Closing including (i) interests in the Assets (including the Affiliate NPIs) held by any Affiliate
that will be conveyed to Buyer at or prior to Closing and (ii) liens on the Assets arising under
financing arrangements of Seller or any of its Affiliates that are released at or prior to Closing;

       (n)     defects or irregularities in title which, in the opinion of a reasonably prudent
purchaser of oil and gas assets, would not materially interfere with the development or current
operation or use of any of the Assets impaired thereby;



                                          Appendix I - 10
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 93 of 118



       (o)     defects arising from any change in Law after the Execution Date;

       (p)    any encumbrance or loss of title resulting from Seller’s conduct of business after
the Execution Date in compliance with Section 9.1; and

       (q)     any Encumbrance affecting Perdido Litigation Wells caused by or attributable to
any Third Party’s ownership of the unleased mineral interests described on Part II of Exhibit 7.26.

It is understood that certain of the Permitted Encumbrances may not be embraced by the term
Encumbrance. The fact that any fact, circumstance or condition has been expressly included in
the definition of Permitted Encumbrance is not intended to suggest that it necessarily would be
included in the definition of Encumbrance and shall not be used to interpret the meaning of
Encumbrance.

        “Person” means any individual, corporation, company, partnership, limited partnership,
limited liability company, trust, estate, Governmental Authority or any other entity.

       “Petition Date” means the date of the filing of the Chapter 11 petition of Seller.

       “Phase I Environmental Site Assessment” means an environmental site assessment
performed pursuant to the American Society for Testing and Materials E1527 - 13, or any similar
environmental assessment.

       “Plan” has the meaning set forth in the recitals to this Agreement.

       “Preferential Purchase Right” has the meaning set forth in Section 7.9.

       “Preliminary Adjusted Purchase Price” has the meaning set forth in Section 3.4.

       “Preliminary Settlement Statement” has the meaning set forth in Section 3.4.

       “Property” means any individual Well identified on Exhibit E.

       “Punitive Consent” has the meaning set forth in Section 5.4(b).

       “Purchase Price” has the meaning set forth in Section 3.1.

       “Records” has the meaning set forth in Section 2.1(j).

       “Remediation” means, with respect to an Environmental Defect, the implementation and
completion of any investigative, remedial, removal, response, construction, closure, disposal or
other corrective or other actions, including monitoring, required or allowed under Environmental
Laws to correct, resolve, or remove such Environmental Defect.

        “Remediation Amount” means, with respect to an Environmental Defect, the cost (net to
Seller’s interest) of the Lowest Cost Response in respect of such Environmental Defect. The
Remediation Amount shall not include (i) costs of Buyer’s or its Affiliates’ employees, in-house
project manager(s) or in-house attorneys, (ii) expenses for matters that are ordinary costs of doing
business, e.g., those costs that would ordinarily be incurred in the day-to-day lawful operations of


                                         Appendix I - 11
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 94 of 118



the affected properties and not in response to or to correct or resolve such Environmental Defect,
(iii) internal overhead costs of Buyer or its Affiliates and/or (iv) costs or expenses relating to the
assessment, remediation, removal, abatement, transportation and disposal of any asbestos, asbestos
containing materials or NORM that does not violate or require Remediation under Environmental
Laws.

         “Retained Liabilities” means those matters included in clause (iii), (iv), (v), (vii), (viii),
(ix), (x), (xi) and (xii) of the definition of Specified Liabilities.

       “Seller” has the meaning set forth in the first paragraph herein.

       “Seller Indemnified Parties” has the meaning set forth in Section 13.3.

       “Sheridan I” means, collectively, Holdco I, Sheridan Production Partners I-A, L.P., a
Delaware limited partnership, Sheridan Production Partners I-M, L.P., a Delaware limited
partnership, and Sheridan Production Company I, LLC, a Delaware limited liability company.

       “Sheridan I Jointly Owned Assets” means all Assets located in Crosby and Lubbock
Counties, Texas, and Campbell County, Wyoming.

     “SPC” means (i) Sheridan Production Company, LLC and (ii) Sheridan Production
Company II, LLC, each a Delaware limited liability company.

       “Special Warranty” has the meaning set forth in Section 5.2(a).

       “Specified Counties” has the meaning set forth in Section 2.1(a).

         “Specified Liabilities” means all obligations and Liabilities to the extent arising from,
based upon, related to or associated with (i) the accounting for, failure to pay, or the improper
payment to any working interest owner or of Burdens (and escheat obligations and related
penalties) attributable to sales of Hydrocarbons produced from the Assets prior to the Closing Date
(other than in respect of the Suspended Funds), (ii) personal injury (including death) and property
damage (other than for Remediation of an Environmental Defect) claims attributable to Seller’s
(or its Affiliate’s) operation of the Assets prior to the Closing Date, (iii) (A) Asset Taxes for which
Seller is responsible pursuant to Section 15.2 (taking into account, and without duplication of, (x)
such Asset Taxes effectively borne by Seller as a result of the adjustments to the Purchase Price
made pursuant to Section 3.3 and (y) payments made from one Party to the other in respect of
Asset Taxes pursuant to Section 15.2), (B) Taxes in respect of Excluded Assets and (C) any Income
Taxes incurred by Seller or its Affiliates, (iv) disposal or transportation prior to the Closing Date
of any Hazardous Substances generated or used by Seller (or its Affiliates) and taken from the
Assets to any location that is not an Asset, (v) obligations owed to current or former employees of
Seller or its Affiliates relating to the employment (or termination of employment) of such
individuals by Seller or its Affiliates (including WARN Laws), (vi) fines or penalties imposed on
Seller or its Affiliates by any Governmental Authority with respect to the ownership or operation
of the Assets, (vii) other than those matters listed on Part I of Schedule 7.6, any action, suit or
proceeding pertaining to the Assets pending before any Governmental Authority or arbitrator as
of the Execution Date, including those listed on Part II of Schedule 7.6, (viii) any Withdrawal
Liability, (ix) any Controlled Group Liabilities, (x) Cure Costs attributable to periods prior to the


                                           Appendix I - 12
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 95 of 118



Effective Time, (xi) all Third Party Claims associated with Seller’s pre-Effective Time ownership
interest in the Perdido Litigation Wells (including, without limitation, any Claims related to actions
to quiet title, suits for an accounting from a co-tenant, and actions otherwise relating to subsurface
trespass), and/or (xii) all Claims arising out of or associated with Item 2 of Part II in Schedule 7.6.

        “Straddle Period” means any tax period beginning on or before and ending after the
Effective Time.

        “Surface Agreements” has the meaning set forth in Section 2.1(e).

        “Surface Interests” has the meaning set forth in Section 2.1(c).

        “Suspended Funds” has the meaning set forth in Section 9.11.

        “Tax” or “Taxes” means (i) all taxes, assessments, fees, and other charges of any kind
whatsoever imposed by any Governmental Authority, including any federal, state, local or foreign
income tax, franchise tax, production tax, severance tax, value added tax, withholding tax, gross
receipts tax, windfall profits tax, excess profits tax, ad valorem tax, property tax, sales tax, use tax,
transfer tax, excise tax, premium tax, stamp tax, motor vehicle tax, fuel tax, insurance tax,
environmental tax, capital stock tax, occupation tax, payroll tax, employment tax, unemployment
tax, escheat, abandoned and unclaimed property, disability tax, alternative or add-on minimum tax
and estimated tax, (ii) any interest, fine, penalty or additions to tax imposed by a Governmental
Authority in connection with any item described in clause (i), and (iii) any liability in respect of
any item described in clauses (i) or (ii) above, that arises by reason of a contract, assumption,
transferee or successor liability, operation of Law (including by reason of participation in a
consolidated, combined or unitary Tax Return) or otherwise.

        “Tax Return” means any return, declaration, report, information, return or statement
relating to Taxes, including any schedule or attachment thereto and any amendment thereof.

        “Third Party” means any Person other than a Party to this Agreement or an Affiliate of a
Party to this Agreement.

        “Third Party Claim” has the meaning set forth in Section 13.7(b).

        “Title Arbitrator” has the meaning set forth in Section 5.3(j)(iii).

        “Title Benefit” means any right, circumstance or condition that operates to:

        (a)      with respect to the currently producing, shut-in and behind pipe formations for each
Well identified on Exhibit E, increase the Net Revenue Interest of Seller and the Applicable
Affiliates, in the aggregate, above the Net Revenue Interest specified for such Well on Exhibit E
(to the extent that such right, circumstance or condition does not cause a proportionately greater
increase in the aggregate Working Interest of Seller and the Applicable Affiliates for such Well);
or

       (b)     with respect to the currently producing, shut-in and behind pipe formations for each
Well identified on Exhibit E, reduce the Working Interest of Seller and the Applicable Affiliates,


                                           Appendix I - 13
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 96 of 118



in the aggregate, below the Working Interest specified for such Well on Exhibit E (to the extent
that such right, circumstance or condition does not cause any decrease in the aggregate Net
Revenue Interest of Seller and the Applicable Affiliates for such Well below the Net Revenue
Interest set forth on Exhibit E for such Well).

       “Title Benefit Amount” has the meaning set forth in Section 5.3(h).

       “Title Benefit Notice” has the meaning set forth in Section 5.3(b).

       “Title Benefit Property” has the meaning set forth in Section 5.3(b).

        “Title Defect” means any Encumbrance, defect or other matter (including, for the
avoidance of doubt, Leases that are past their primary terms and have not been held by continuous
production in paying quantities, extension or renewal payments, lease amendments, or other
methods after the termination of such primary terms) that causes Seller and the Applicable
Affiliates not to have Defensible Title as of the Closing Date; provided that the following shall not
be considered Title Defects:

        (a)    defects in the chain of title consisting of omissions of successions of heirship or
estate proceedings, unless Buyer provides evidence that such defect results in another Person’s
superior claim of title;

        (b)    defects arising out of lack of survey, unless a survey is expressly required by Law
or is necessary for a valid legal description;

       (c)    defects arising out of lack of corporate or other entity authorization unless Buyer
provides evidence that such corporate or other entity action was not authorized and results in
another Person’s superior claim of title;

       (d)     defects that have been cured by Laws of limitations or proscription;

        (e)   defects or irregularities resulting from or related to probate proceedings or the lack
thereof, which defects or irregularities have been outstanding for five (5) years or more, unless
Buyer provides evidence that such defect results in another Person’s superior claim of title;

        (f)   defects arising from prior oil and gas leases that are not surrendered of record unless
Buyer provides evidence that any such prior oil and gas lease remains in force and effect and has
priority;

         (g)     defects arising from a mortgage encumbering the oil, gas or mineral estate of any
lessor, unless (i) such mortgage expressly provides that the grant of an oil and gas lease is void or
(ii) the surface of the lands covered by such lease is being used for oil and gas operations and such
mortgage is not subordinated to such lease;

       (h)     defects based solely on the absence of a document from Seller’s files;




                                          Appendix I - 14
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 97 of 118



       (i)      maintenance of uniform interest provisions contained in any operating or other
agreements, unless Buyer provides evidence that such defect results in another Person’s superior
claim of title;

       (j)   any limitation on the size of units, provided that, as to each Unit, such Unit is in
compliance with such size limitation; and

       (k)     defects solely with respect to the Perdido Litigation Wells.

       “Title Defect Amount” has the meaning set forth in Section 5.3(d)(i).

       “Title Defect Notice” has the meaning set forth in Section 5.3(a).

       “Title Defect Property” has the meaning set forth in Section 5.3(a).

        “Title Dispute Date” means on or before 5:00 p.m. Central Time on the date thirty (30)
days after the Cure Period; provided, that Seller may, by fifteen (15) days’ advance written notice
to Buyer, accelerate the Title Dispute Date to any earlier date that is after the Closing Date.

       “Title Disputes” has the meaning set forth in Section 5.3(j)(i).

        “Transaction Documents” means those documents executed and/or delivered by Buyer,
Seller or any of their Affiliates pursuant to or in connection with this Agreement including (a) the
certificates delivered by each Party at Closing pursuant to Section 12.3(m) or Section 12.3(n), (b)
any other documents delivered at Closing, (c) this Agreement, (d) the Lender Consent and (e) the
Confirmation Order, but excluding the CRE LLCA.

       “Transfer Taxes” has the meaning set forth in Section 15.3.

        “Transition Services Agreement” means a document relating to the transition of operations
as to the Assets in substantially the form of Exhibit G.

       “Treasury Regulations” means the regulations promulgated by the United States
Department of the Treasury pursuant to and in respect of provisions of the Code. All references
herein to Sections of the Treasury Regulations shall include any corresponding provision or
provisions of succeeding, similar, substitute, proposed or final Treasury Regulations.

       “Units” has the meaning set forth in Section 2.1(a).

       “WARN Laws” means the federal Worker Adjustment and Retraining Notification Act, or
any other similar applicable state Law.

       “Wells” has the meaning set forth in Section 2.1(b).

        “Withdrawal Liability” means liability to a Multiemployer Plan as a result of a “complete
withdrawal” or “partial withdrawal” from such Multiemployer Plan, as those terms are defined in
Part I of Subtitle E of Title IV of ERISA.




                                         Appendix I - 15
     Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 98 of 118



        “Working Interest” means, with respect to any Property, the interest in and to such
Property that is burdened with the obligation to bear and pay costs and expenses of maintenance,
development and operations on or in connection with such Property, but without regard to the
effect of any Burdens.




                                        Appendix I - 16
          Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 99 of 118
                                                                                                   CONFIDENTIAL
                                                                                     DRAFT - SUBJECT TO REVISION

                                                  Profits Interest Term Sheet
                                                   (Crossing Rocks Energy)

                                                      November [__], 2019

    THE FOLLOWING PROPOSED TERM SHEET IS NON-BINDING AND FOR DISCUSSION
    PURPOSES ONLY. NO AGREEMENT TO ENTER INTO A TRANSACTION WILL EXIST
    OR BE DEEMED TO EXIST UNTIL A DEFINITIVE AGREEMENT IS EXECUTED BY ALL
    PARTIES INVOLVED.



    Parties:                           The then existing members of Crossing Rocks Energy II, LLC (the
                                       “Company”) and [____]1 (“Holder”, and together with such members and
                                       the Company, the “Parties”).

    Transaction Overview:              As part of the consideration payable by Crossing Rocks Energy Operating,
                                       LLC (“OpCo”) pursuant to that certain Purchase and Sale Agreement to
                                       which this is attached as an Exhibit, at the closing of the contemplated
                                       transaction (the “Closing”) Holder will acquire the Series C Units (as
                                       defined below), subject to the terms set forth in this Term Sheet (this “Term
                                       Sheet”).

                                       Holder will enter into a Third Amended and Restated LLC Agreement of
                                       the Company (the “LLC Agreement”) that, among other things, will
                                       provide for the issuance of the Series C Units to Holder and include the other
                                       terms and conditions set forth in this Term Sheet.

    Units:                             Equity interests in the Company will initially be divided into three series of
                                       units (“Units”) referred to as “Series A Units”, “Series B Units” and
                                       “Series C Units”. Holder will neither have the right nor the obligation to
                                       make any capital contributions to the Company.

    Distribution Waterfall:            Subject to customary tax distributions payable to the holders of the Series
                                       A Units and the Series B Units and customary liquidation provisions to
                                       ensure creditors of the Company are paid before distributions are made to
                                       the members, all distributable property of the Company shall be distributed
                                       to the members at such time or times (if any) as the Board (as defined
                                       below), with the consent of certain holders of Series A Units, determines in
                                       its sole discretion and the holders of outstanding Series C Units shall be
                                       entitled to a portion of the distributable property as follows, with all other
                                       distributable property being allocated between the holders of Series A Units
                                       and Series B Units in accordance with the relative distribution sharing
                                       percentages currently in place between such holders such that distributions
                                       made to the holders of outstanding Series C Units are equally dilutive to the
                                       holders of Series A Units and Series B Units (for example, if 5% of the
                                       aggregate distribution is being paid to the holders of the Series C Units, then
                                       the percentage of the aggregate distribution payable to the holders of each
                                       of the Series A Units and the Series B Units will be reduced by 2.5%).


1   Note to Draft: Applicable creditors to form a single holding vehicle to hold all of the Series C Units.
       Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 100 of 118
                                                                                                                CONFIDENTIAL



                                     After the holders of outstanding Series A Units have received, with respect
                                     to each Series A Unit, aggregate distributions sufficient to achieve both (i)
                                     an eight percent (8%) IRR in respect of each such Series A Unit and (ii) at
                                     least 135% of the aggregate amount of Capital Contributions made in
                                     respect of such Series A Unit, 2.5% of any distributable property shall be
                                     paid to the holders of Series C Units. In addition, after the holders of
                                     outstanding Series A Units have received, with respect to each Series A
                                     Unit, aggregate distributions equal to 200% of the aggregate amount of
                                     Capital Contributions attributable to each Series A Unit2, an incremental
                                     2.5% of any such distributable amount shall be paid to the holders of Series
                                     C Units.

                                     For the avoidance of doubt, if a specified distribution threshold is achieved
                                     at one time, but at a later time such distribution threshold ceases to be
                                     achieved (for example, due to the passage of time or the contribution of
                                     additional capital), then such distribution threshold will not be deemed to
                                     have been achieved for purposes of subsequent distributions of distributable
                                     property, until such time as such distribution is again achieved taking into
                                     account such subsequent distributions.

 Defined Terms:                      “Capital Contributions” means, with respect to any member, the amount
                                     of money and the initial book value of any property contributed to the
                                     Company by such member, in accordance with the LLC Agreement. Any
                                     reference to the Capital Contributions of a member will include the Capital
                                     Contributions made by a predecessor holder of such member’s Units to the
                                     extent the Capital Contribution was made in respect of Units transferred to
                                     such member.

                                     “IRR” means, with respect to each Series A Unit, as of the time of
                                     determination, an actual annual pre-tax return of the specified percentage,
                                     compounded annually, on the Capital Contribution attributable to such
                                     Series A Unit. IRR with respect to each Series A Unit shall be calculated (a)
                                     assuming (i) the Capital Contribution in respect of such Series A Unit was
                                     paid on the date it was funded and (ii) all relevant distributions in respect of
                                     such Series A Unit pursuant to the distribution waterfall have been made on
                                     the date actually paid by the Company; and (b) using the XIRR function in
                                     the most recent version of Microsoft Excel (or if such program is no longer
                                     available, such other software program for calculating IRR determined by
                                     the Board).

 Governance of the                   The Company will be exclusively governed by its board of managers (the
 Company:                            “Board”) and certain holders of Series A Units. For the avoidance of doubt,
                                     Holder will not have (a) any right to appoint a manager to the Board, (b) any
                                     governance rights with respect to the Company or (c) except to the extent
                                     expressly set forth in this Term Sheet, any other rights with respect to the
                                     Company. The LLC Agreement will include customary provisions waiving



2 Note to Draft: After the holders of Series A Units have achieved the first distribution hurdle, the holders of Series A Units will

receive 78.75% of distributions until the second return threshold (the 2.0 ROI hurdle) has been achieved.


                                                                 2
    Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 101 of 118
                                                                                         CONFIDENTIAL



                         fiduciary duties and providing for the exculpation of the managers and
                         members to the maximum extent permitted by law.

Transfer Restrictions:   Holder will not transfer its Units without the prior consent of the Board,
                         except for transfers to another entity that is owned by the same direct and
                         indirect owners as Holder in the same proportions. Such prohibition on
                         transfer will apply to direct and indirect transfers by Holder and its ultimate
                         owners.

                         Certain holders of Series A Units will have customary drag-along rights,
                         which they may exercise at any time in their sole discretion, and regardless
                         of whether the holders of Series C Units would receive any proceeds in
                         connection with such transaction. Certain members holding Series A Units
                         may also compel Holder to transfer or exchange its Units as part of an
                         internal reorganization that is undertaken in connection with a drag-along
                         transaction, initial public offering or other liquidity event. Holder will grant
                         the Company a customary power of attorney with respect to any acts that
                         Holder may be obligated to take under the LLC Agreement.

Amendments to LLC        Certain holders of Series A Units and the Board will have the right to amend
Agreement:               or modify the LLC Agreement from time to time; provided, any such
                         amendment that alters the relative rights to distributions set forth in the
                         distribution waterfall as between the Series A Units and the Series C Units
                         in a manner that is materially adverse to one such series vis-à-vis the other
                         such series will require the consent of the members holding a majority of
                         the Units of the adversely affected series.

                         Notwithstanding the foregoing, no member approval will be required for
                         any amendment made by the Board or certain holders of Series A Units, as
                         applicable, that is made either (a) in connection with the transfer, creation
                         and issuance of additional or different classes or series of Units, (b) as part
                         of an internal restructure undertaken in connection with a drag-along
                         transaction, initial public offering or other liquidity event, (c) to address
                         venture capital operating company matters, (d) relating to certain tax
                         matters, or (e) curing any ambiguity or correcting or supplementing any
                         provision of the LLC Agreement that may be incomplete or inconsistent
                         with any other provision thereof; provided, in the case of an amendment
                         effected pursuant to clauses (a) or (e) such amendment does not alter the
                         relative rights to distributions set forth in the distribution waterfall as
                         between the Series A Units and the Series C Units in a manner that is
                         materially adverse to one such series vis-à-vis the other such series without
                         the consent of the members holding a majority of the Units of the adversely
                         affected series.

Information Rights       Subject to customary confidentiality protections, Holder will be entitled to
                         receive the consolidated annual financial statements of the Company and
                         other customary tax information (such as Form K-1s).

Confidentiality:         The contents of this Term Sheet are confidential. For the avoidance of
                         doubt, Holder (and its affiliates and their respective direct and indirect
                         owners) will be restricted from using any information relating to or received



                                                 3
    Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 102 of 118
                                                                                            CONFIDENTIAL



                           from the Company or its affiliates for any purpose other than its role as
                           Holder pursuant to the definitive documents.

Expenses:                  All fees and expenses incurred by the Company and its existing members in
                           connection with the negotiation of the transactions contemplated by this
                           Term Sheet will be borne by the Company, and all fees and expenses
                           incurred by Holder in connection with the negotiation of the transactions
                           contemplated by this Term Sheet will be borne by Holder.

Governing Law; Waiver The LLC Agreement will be governed by Delaware law (excluding its
of Jury Trial:        choice of law principles to the extent that they would direct the application
                      of the law of another jurisdiction) and will contain a customary waiver of
                      the right to jury trial and customary dispute resolution provisions involving
                      AAA arbitration.

Non-Binding Effect:        Neither this Term Sheet nor any action of the Parties with respect hereto is
                           intended, will be deemed or will constitute a legally binding obligation of
                           the Parties, nor can it be relied upon, or be enforced by any person or entity,
                           whether as a contract by estoppel or otherwise. It is understood and agreed
                           that (a) this Term Sheet creates no binding rights or obligations on the part
                           of any Party or any legal offer of any kind, (b) no legally binding agreement
                           will arise, directly or indirectly, as to the subject matter hereof unless and
                           until the definitive agreements for the transactions contemplated hereby are
                           negotiated, approved, executed and delivered by the Parties and (c) any legal
                           obligations of the Parties will arise solely from the execution and delivery
                           of such definitive agreements and any related agreements delivered pursuant
                           thereto. Prior to the execution and delivery of such definitive agreements,
                           the Parties may modify or withdraw from proceeding with the transactions
                           contemplated hereby at any time for any reason or no reason at all without
                           incurring any liability or obligation to the other Party or any of its respective
                           affiliates, directors, officers, employees, agents, advisors or equityholders.




                                                   4
     Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 103 of 118



                                            Exhibit I

                           Form of Plan Administrator Agreement

      Certain documents, or portions thereof, contained in this Exhibit I and the Plan
Supplement remain subject to continuing negotiations and review by the Debtors and the
Consenting Creditors.

        The respective rights of the Debtors and the Consenting Creditors are expressly reserved,
subject to the terms and conditions set forth in the Plan and the RSA, to alter, amend, modify, or
supplement the Plan Supplement and any of the documents contained therein in accordance with
the terms of the Plan, or by order of the Bankruptcy Court; provided that, if any document in the
Plan Supplement is altered, amended, modified, or supplemented in any material respect prior to
the Confirmation Hearing, the Debtors will file a redline of such document with the Bankruptcy
Court.
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 104 of 118
                                                                                                  DRAFT
                                                                                     SUBJECT TO REVISION
                              PLAN ADMINISTRATOR AGREEMENT

        This PLAN ADMINISTRATOR AGREEMENT (this “Agreement”), which shall
constitute the “Plan Administrator Agreement” under, as defined in, and for all purposes of the
Plan, unless and until it is replaced by an agreement with a successor “Plan Administrator”
appointed under the Plan pursuant to Art VII thereof, dated as of [●], 2019, by and among
(a) Sheridan Holding Company II, LLC, on behalf of itself and its Debtor affiliates (collectively,
the “Debtors”) and (b) AlixPartners, LLP (“AlixPartners”), which shall provide certain Plan
administration services and make available Barry Folse, a Managing Director, to serve as (and
who is deemed designated) the “Plan Administrator” under, as defined in, and for all purposes of
the Plan, until the Plan Administrator ceases to be the “Plan Administrator” hereunder (the “Plan
Administrator,” and with the Debtors, the “Parties”), sets forth the terms and conditions under
which the Plan Administrator shall effectuate the wind down, dissolution, and liquidation of the
Debtors’ Estates and to implement the terms and distributions under the Debtors’ Joint
Prepackaged Plan of Reorganization Pursuant to Chapter 11 of the Bankruptcy Code (Technical
Modifications) [Docket No. 103] (as may be amended from time to time and including all
supplements thereto, the “Plan”). 1 Capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to such terms in the Plan.

1.      Appointment. Effective as of the Effective Date, the Plan Administrator is appointed to
act as the Plan Administrator under the Plan to implement the Plan and wind down the business
and affairs of the Debtors and the Reorganized Debtors, subject to the terms and conditions set
forth in this Agreement, the Plan, and the Confirmation Order. The Debtors and the Plan
Administrator acknowledge that the Plan Administrator shall be a fiduciary for the Debtors’
Estates. The Plan Administrator, as Plan Administrator for all purposes of the Plan, shall act for
the Reorganized Debtors in the same fiduciary capacity as applicable to a board of managers,
directors, officers, general partner, or other governing body (each, a “Governing Body”), subject
to the provisions of the Plan (and all certificates of formation, membership agreements, partnership
agreements, and related documents are deemed amended by the Plan to permit and authorize the
same) and, on the Effective Date, shall succeed to the powers of the Reorganized Debtors’
Governing Bodies. The Plan Administrator shall be deemed a “representative” of the Debtors’
Estates as contemplated by section 1123(b)(3)(B) of the Bankruptcy Code and appointed to
enforce, in its reasonable business judgment, all claims, interests, or Retained Causes of Action,
held by the Debtors’ Estates on and after the Effective Date, unless any Retained Cause of Action
against an Entity is expressly waived, relinquished, exculpated, released, compromised, or settled
in the Plan or a Final Order, provided that the Reorganized Debtors, in consultation with the Plan
Administrator after the Effective Date, may prosecute any such Retained Cause of Action against
any party only in connection with their objection to and resolution of any Claim asserted by such
party and provided further that, for the avoidance of doubt, Retained Causes of Action shall not
include those causes of action transferred to Purchaser pursuant to the Asset Purchase Agreement.
The Plan Administrator shall be appointed the exclusive trustee of the assets of the Reorganized
Debtors for the purposes of 31 U.S.C. § 3713(b) and 26 U.S.C. § 6012(b)(3). The Plan
Administrator, is hereby appointed to make any disbursements under the Plan on and after the
Effective Date, subject to the terms and conditions set forth in this Agreement, the Plan, and the

1   Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Plan.


KE 64369596
     Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 105 of 118



Confirmation Order. From and after the Effective Date, the Debtors’ Estates shall be managed
and administered through the Plan Administrator as Plan Administrator for all purposes of the
Plan, who shall have full authority to administer the provisions of the Plan subject to the terms and
conditions of this Agreement, the Plan, and the Confirmation Order. To the extent necessary, on
and after the Effective Date, the Plan Administrator shall be deemed to be a judicial substitute
for the applicable Debtors as the party in interest in the Chapter 11 Cases, under the Plan, or in any
judicial proceeding or appeal to which any of the Debtors is a Party. For the avoidance of doubt,
the foregoing shall not limit the authority of the Plan Administrator to continue the employment
of any former manager or officer, pursuant to any transition services agreement entered into on or
after the Effective Date by and between the Reorganized Debtors and the Purchaser.

2.     Scope of Services. The Plan Administrator and AlixPartners are to provide post-Effective
Date administration, wind down, dissolution, and liquidation services that are necessary, required,
desirable, or advisable to effectuate the Wind Down and to make certain distributions under the
Plan. Without limiting the provisions of the Plan applicable to the Plan Administrator, the Plan
Administrator and AlixPartners will perform the following services for the Debtors’ or
Reorganized Debtors’ Estates (as such services may be further described in the Plan and/or
Confirmation Order, together with any other or additional tasks required to be performed by the
Plan Administrator as described in the Plan and/or the Confirmation Order):

               (a)    oversee the maintenance of the books, records, and accounts of the Debtors’
Estates and the wind down and dissolution of the Debtors after the Effective Date;

               (b)     be responsible for the ongoing administration of the Chapter 11 Cases;

               (c)     be responsible for all actions related to the closing of the Chapter 11 Cases,
except for one of the Chapter 11 Cases as determined by the Plan Administrator, the Reorganized
Debtors, and the Required Consenting Secured Lenders;

                (d)     pursue the Retained Causes of Action in an efficacious manner and only to
the extent the benefits of such enforcement or prosecution are reasonably believed to outweigh the
costs associated therewith, subject to the terms and conditions set forth in this Agreement, the Plan,
and the Confirmation Order;

              (e)    in connection with making any distributions under the Plan, comply with all
withholding and reporting requirements imposed by any federal, state, local, or foreign taxing
authority;

               (f)   liquidating, receiving, holding, investing, supervising, and protecting the
assets of the Reorganized Debtor in accordance with the [Wind-Down Milestones and] Wind-
Down Budget;

                (g)     taking all steps to execute all instruments and documents necessary to
effectuate the distributions to be made under the Plan in accordance with the Wind-Down Budget;

               (h)     making distributions as contemplated under the Plan;


                                                  2
     Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 106 of 118



               (i)     establishing and maintaining bank accounts in the name of the Reorganized
Debtors;

                (j)     subject to the terms set forth in the Plan, employing, retaining, terminating,
or replacing professionals to represent it with respect to its responsibilities or otherwise
effectuating the Plan to the extent necessary, provided that the Plan Administrator shall be
permitted to pay such professionals in the ordinary course of business and without any further
notice to or action, order, or approval of the Bankruptcy Court solely from the Plan Administrator
Assets and subject to the Wind-Down Budget;

             (k)     paying all reasonable fees, expenses, debts, charges, and liabilities of the
Reorganized Debtors on and after the Effective Date;

               (l)     administering and paying taxes of the Reorganized Debtors, including filing
tax returns;

               (m)     representing the interests of the Reorganized Debtors or the Estates before
any taxing authority in all matters, including any action, suit, proceeding, or audit;

              (n)     oversee all other tax compliance matters, such as the filing of tax returns,
payment of taxes, and pursuing tax refunds as necessary;

               (o)     make all necessary filings in accordance with any applicable law, statute, or
regulation;

               (p)     prepare and file quarterly reports and other filings with the Bankruptcy
Court; and

               (q)    exercising such other powers as may be vested in it pursuant to order of the
Bankruptcy Court or pursuant to the Plan, or as it reasonably deems to be necessary and proper to
carry out the provisions of the Plan, in each case of the forgoing clauses, strictly in accordance
with the [Wind-Down Milestones and] Wind-Down Budget.

3.     Timing and Fees.

              (a)      The Plan Administrator will commence its responsibilities as the Plan
Administrator for all purposes of the Plan on the Effective Date.

                (b)   The Plan Administrator and AlixPartners shall be compensated for their
services out of the Wind-Down Budget and Plan Administrator Assets.

               (c)     The Plan Administrator and AlixPartners shall be compensated at
AlixPartners’ current standard hourly rates, subject to periodic adjustments in the ordinary course
of business:




                                                  3
     Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 107 of 118




                                 Title                  Hourly Rate
                          Managing Director             $960 – $1,165
                               Director                 $775 – $945
                         Senior Vice President          $615 – $725
                            Vice President              $440 – $600
                              Consultant                $160 – $435
                           Paraprofessional             $285 – $305

               (d)    Any professionals retained by the Plan Administrator pursuant to the terms
of this Agreement shall be paid as set forth in the applicable professional’s engagement letter,
which shall be payable from the Plan Administrator Assets, subject to the Wind-Down Budget, in
accordance with the terms of this Agreement, the Plan, and the Confirmation Order.

4.      Relationship of the Parties. The Parties intend that an independent contractor relationship
shall be created by this Agreement. The Plan Administrator shall not be entitled to receive from
the Debtors or its Estates any vacation pay, sick leave, retirement, pension or social security
benefits, workers’ compensation, disability, unemployment insurance benefits, or any other
employee benefits.

5.      Confidentiality. The Plan Administrator shall treat confidentially all information not
publicly available which is received by the Plan Administrator in connection with this engagement
or that is developed during this engagement, and the Plan Administrator shall not disclose such
information except as required by a court order or other legal process.

6.      Exculpation; Indemnification; Insurance; Liability Limitation. On and after the Effective
Date, the Plan Administrator and all professionals retained by the Plan Administrator, each in their
capacities as such, shall be deemed exculpated and indemnified, except for fraud, willful
misconduct, or gross negligence, in all respects by the Debtors. The Plan Administrator may
obtain, at the expense of the Debtors, but solely from the Plan Administrator Assets and pursuant
to the Wind-Down Budget, commercially reasonable liability or other appropriate insurance with
respect to the indemnification obligations of the Debtors. The Plan Administrator may rely upon
written information previously generated by the Debtors. For the avoidance of doubt,
notwithstanding anything to the contrary contained herein, the Plan Administrator in its capacity
as such, shall have no liability whatsoever to any party for the liabilities and/or obligations,
however created, whether direct or indirect, in tort, contract, or otherwise, of the Debtors.

7.      Relationship to the Plan. The principal purpose of this Agreement is to aid in the
implementation of the Plan and, therefore, this Agreement incorporates and is, in all respects,
subject to the provisions of the Plan and the Confirmation Order. In the event that any provision
of this Agreement is found to be inconsistent with a provision of the Plan or the Confirmation
Order, the provisions of the Plan or the Confirmation Order, as applicable, shall control.

8.      Retention of Jurisdiction. Notwithstanding the occurrence of the Effective Date, and to
the fullest extent permitted by law, the Bankruptcy Court shall retain exclusive jurisdiction over
the Debtors after the Effective Date, including, without limitation, jurisdiction to resolve any and

                                                 4
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 108 of 118



all controversies, suits, and issues that may arise in connection therewith, including, without
limitation, this Agreement, or any entity’s obligations incurred in connection herewith, including
without limitation, any action against the Plan Administrator or any professional retained by the
Plan Administrator, in each case in its capacity as such. Each party to this Agreement hereby
irrevocably consents to the exclusive jurisdiction of the Bankruptcy Court in any action to enforce,
interpret, and/or construe any provision of this Agreement or of any other agreement or document
delivered in connection with this Agreement, and also hereby irrevocably waives any defense of
improper venue, forum non conveniens, or lack of personal jurisdiction to any such action brought
in the Bankruptcy Court. Each party further irrevocably agrees that any action to enforce, interpret,
or construe any provision of this Agreement will be brought only in the Bankruptcy Court. Each
party hereby irrevocably consents to the service by certified or registered mail, return receipt
requested, of any process in any action to enforce, interpret or construe any provision of this
Agreement.

9.      Termination; Effect of Termination. The Plan Administrator may resign at any time upon
30 days’ written notice delivered to the Bankruptcy Court; provided that such resignation shall
only become effective upon the appointment of a permanent or interim successor Plan
Administrator in accordance with this Agreement. Upon its appointment, the successor Plan
Administrator, without any further act, shall become fully vested with all of the rights, powers,
duties, and obligations of its predecessor (as set forth in this Agreement) and all responsibilities of
the predecessor Plan Administrator relating to the Debtors or Reorganized Debtors in this
Agreement shall be terminated.

              (a)       This Agreement may be terminated for cause shown pursuant to a Final
Order entered by the Bankruptcy Court after notice and a hearing; provided that in the event that
this Agreement is terminated before its automatic termination as provided herein, the Debtors (with
the consent of the Required Consenting Secured Lenders) shall appoint a successor Plan
Administrator to fill the vacancy left by the termination of this Agreement.

                (b)   Upon termination of this Agreement or resignation of the Plan
Administrator, the Plan Administrator shall be entitled to all fees and expenses accrued to that date
pursuant to this Agreement, including any travel or related expenses incurred in returning from the
location of the services being provided under this Agreement prior to the termination date or
resignation date.

10.    Effectiveness. This Agreement shall be effective upon the Effective Date.

11.     Notice. All invoices, notices, requests, demands, and other communications permitted or
required to be given or delivered under or by reason of the provisions of this Agreement shall be
in writing and shall be deemed conclusively to have been given: (a) when personally delivered;
(b) when sent by facsimile (with hard copy to follow) during a Business Day (or on the next
Business Day if sent after the close of normal business hours or on any non-Business Day);
(c) when sent by electronic mail (with hard copy to follow) during a Business Day (or on the next
Business Day if sent after the close of normal business hours or on any non-Business Day); (d) one
(1) Business Day after being sent by reputable overnight express courier (charges prepaid); or
(e) three (3) Business Days following mailing by certified or registered mail, postage prepaid and


                                                  5
      Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 109 of 118



return receipt requested. Unless another address is specified in writing, notices, requests, demands,
and communications to the Parties hereto shall be sent to the addresses indicated below:

               (a)     if to the Debtors, to:

                       Sheridan Holding Company II, LLC
                       1360 Post Oak Blvd., Suite 2500
                       Houston, Texas 77056
                       Attention: Cheryl S. Phillips, Vice President and General Counsel
                       Email address: cheryl.phillips@sheridanproduction.com

                       with copies to:

                       Kirkland & Ellis LLP
                       601 Lexington Avenue
                       New York, New York 10022
                       Facsimile: (212) 446-4900
                       Attention: Joshua A. Sussberg, P.C. and Steven N. Serajeddini
                       E-mail addresses: joshua.sussberg@kirkland.com and
                                         steven.serajeddini@kirkland.com

                       -and-

                       Kirkland & Ellis LLP
                       300 North LaSalle
                       Chicago, Illinois 60654
                       Facsimile: (312) 862-2200
                       Attention: Spencer A. Winters
                       E-mail address: spencer.winters@kirkland.com

               (b)     if to the Plan Administrator, to:

                       AlixPartners, LLP
                       300 North LaSalle
                       Suite 1900
                       Chicago, Illinois 60654
                       Attention.: [Barry Folse]
                       E-mail address: [bfolse@alixpartners.com]

12.    Miscellaneous.

                (a)   Sections 5, 6, and all other provisions necessary to the enforcement of the
intent of this Agreement will survive the termination or expiration of this Agreement.

               (b)     In the event of an inconsistency between this Agreement and the Plan, the
terms of the Plan shall control in all respects.


                                                 6
     Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 110 of 118



               (c)    If any portion of this Agreement shall be determined to be invalid or
unenforceable, the remainder of this Agreement shall be valid and enforceable to the maximum
extent provided by applicable law.

               (d)     Neither this Agreement nor any of the rights, interests, or obligations under
this Agreement shall be assigned by any of the Parties (whether by operation of law or otherwise)
without the prior written consent of the other Party.

                (e)    This Agreement is governed by and shall be construed in accordance with
the laws of the State of New York without regard to choice of law or principles thereof. In any
court proceeding arising out of or related to this Agreement, each of the Parties hereby waive any
right to trial by jury. Each of the Parties hereby submits to the exclusive jurisdiction of the
Bankruptcy Court for purposes of any proceeding arising from or related to this Agreement, and
each of the Parties agrees not to commence any action, suit, or proceedings relating thereto except
in the Bankruptcy Court.

               (f)    This Agreement, the Plan, and the Confirmation Order encompass all of the
terms and conditions between the Debtors and the Plan Administrator concerning the subject
matter hereof. This Agreement may not be amended or modified in any respect except in a writing
signed by each of the Parties.

               (g)     This Agreement may be executed in counterparts, each of which shall be
deemed an original, but all of which together shall be deemed to be one and the same Agreement.
A signed copy of this Agreement delivered by facsimile, e-mail, or other means of electronic
transmission (.pdf) shall be deemed to have the same legal effect as delivery of an original signed
copy of this Agreement.



                               [SIGNATURE PAGES FOLLOW]




                                                 7
Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 111 of 118



                                 THE DEBTORS:

                                 Sheridan Holding Company II, LLC, on behalf of
                                 itself and its Debtor affiliates

                                 By: _______________________________________
                                 Name: Lisa A. Stewart
                                 Title: Executive Chairman, President, Chief
                                 Investment Officer, and Chief Executive Officer




              Signature Page to Plan Administrator Agreement
Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 112 of 118



                                 THE PLAN ADMINISTRATOR:



                                 By: _______________________________________
                                 Name: [Barry Folse]
                                 Title: Managing Director
                                        AlixPartners, LLP




              Signature Page to Plan Administrator Agreement
     Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 113 of 118



                                            Exhibit J

                                   Asset Sale Election Notice

      Certain documents, or portions thereof, contained in this Exhibit J and the Plan
Supplement remain subject to continuing negotiations and review by the Debtors and the
Consenting Creditors.

        The respective rights of the Debtors and the Consenting Creditors are expressly reserved,
subject to the terms and conditions set forth in the Plan and the RSA, to alter, amend, modify, or
supplement the Plan Supplement and any of the documents contained therein in accordance with
the terms of the Plan, or by order of the Bankruptcy Court; provided that, if any document in the
Plan Supplement is altered, amended, modified, or supplemented in any material respect prior to
the Confirmation Hearing, the Debtors will file a redline of such document with the Bankruptcy
Court.
        Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 114 of 118



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                       §
    In re:                                                             § Chapter 11
                                                                       §
    SHERIDAN HOLDING COMPANY II, LLC, et al.,1                         § Case No. 19-35198 (MI)
                                                                       §
                                       Debtors.                        § (Jointly Administered)
                                                                       §
                                                                       §

                            NOTICE OF ASSET SALE RESTRUCTURING


       PLEASE TAKE NOTICE that, on September 15, 2019, Sheridan Holding Company II,
LLC and the other above-captioned debtors and debtors in possession (collectively, the “Debtors”)
filed voluntary petitions for relief under chapter 11 of title 11 of the United States Code,
11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”).
       PLEASE TAKE FURTHER NOTICE that, on September 15, 2019, the Debtors filed
the Debtors’ Joint Prepackaged Plan of Reorganized Pursuant to Chapter 11 of the Bankruptcy
Code [Docket No. 10].
        PLEASE TAKE FURTHER NOTICE that, on September 24, 2019, the Debtors filed
the Debtors’ Joint Prepackaged Plan of Reorganized Pursuant to Chapter 11 of the Bankruptcy
Code (Technical Modifications) [Docket No. 103] (as modified, amended, or supplemented from
time to time, the “Plan”).2
       PLEASE TAKE FURTHER NOTICE that, on September 24, 2019, the Debtors filed
the Notice of Proposed Assumption or Assumption and Assignment of Executory Contracts or
Unexpired Leases and Cure Amount [Docket No. 112] (the “Notice of Proposed
Assumption/Assignment”).
       PLEASE TAKE FURTHER NOTICE that, pursuant to the Notice of Proposed
Assumption/Assignment, objections to the proposed assumption or the assumption and assignment
of an Assumed Contract, including any objection relating to cure costs were due to be filed no later
than October 15, 2019.

1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Sheridan Holding Company II, LLC (7040); Sheridan Investment Partners II GP, LLC (8298);
      Sheridan Investment Partners II, L.P. (9405); Sheridan Production Partners II, LLC (8034); Sheridan Production
      Partners II-A, L.P. (8813); Sheridan Production Partners II-B, L.P. (9232); Sheridan Production Partners II-M,
      L.P. (9084); SPP II-B GP, LLC (8554); and SPP II-M GP, LLC (0488). The location of the Debtors’ service
      address is: 1360 Post Oak Blvd., Suite 2500, Houston, Texas 77056.
2
      Capitalized terms used but not defined in this Notice shall have the meanings ascribed to them in the Plan.
     Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 115 of 118



       PLEASE TAKE FURTHER NOTICE that, pursuant to the Plan and subject to the
approval of the Debtors’ governing bodies, the Required Consenting Secured Lenders, and the
Purchaser’s board of directors:
       (a)    the Debtors will elect to effectuate the Asset Sale Restructuring and consummate
       the Asset Sale in accordance with the Plan; and
       (b)     the Debtors, subject to the consent of the Required Consenting Secured Lenders,
       intend to sell or transfer substantially all of the Debtors’ assets under the Plan to Crossing
       Rocks Energy Operating, LLC (the “Purchaser”), which shall be the “Purchaser” as defined
       in the Plan and the Notice of Proposed Assumption/Assignment
       PLEASE TAKE FURTHER NOTICE that the Debtors reserve the right to withdraw this
Asset Sale Election Notice at any time prior to confirmation of the Plan.
       PLEASE TAKE FURTHER NOTICE that, in accordance with the terms set forth in the
Plan, contemporaneously herewith, the Debtors filed the form of Purchase and Sale Agreement
Between Sheridan Holding Company II, LLC, et al. and Crossing Rocks Energy Operating, LLC
(as modified, amended, or supplemented from time to time, the “Asset Purchase Agreement”),
which shall be the Asset Purchase Agreement as defined in the Plan.
       PLEASE TAKE FURTHER NOTICE that, pursuant to the Notice of Proposed
Assumption/Assignment, the Debtors intend to assume and assign to Purchaser the executory
contracts or unexpired leases set forth in the Notice of Proposed Assumption/Assignment (each,
an “Assigned Contract”) pursuant to section 365 of the Bankruptcy Code on the effective date of
the Plan.

         PLEASE TAKE FURTHER NOTICE that, pursuant to the Notice of Proposed
Assumption/Assignment, any recipient of this notice may object to the proposed assumption and
assignment of an Assumed Contract, including to adequate assurance of the Purchaser’s future
ability to perform, but excluding the cure amount. Objections must: (i) be in writing; (ii) comply
with the Bankruptcy Code, Bankruptcy Rules and Local Bankruptcy Rules; (iii) state, with
specificity, the legal and factual bases thereof, and (iv) be filed by no later than
November 12, 2019 at 2:00 p.m. (prevailing Central Time).

        PLEASE TAKE FURTHER NOTICE that the deadline by which parties in interest may
file any brief in support of confirmation of the Plan and reply to any objections is extended to
November 8, 2019.

       PLEASE TAKE FURTHER NOTICE that, subject to Bankruptcy Court approval and
availability, a hearing to consider final approval of the adequacy of the disclosure statement and
confirmation of the Plan, including the Asset Sale Restructuring, shall be held on November 12,
2019 at 2:00 p.m. (prevailing Central Time).
        PLEASE TAKE FURTHER NOTICE that this notice, the Asset Purchase Agreement,
and the Notice of Proposed Assumption/Assignment remain subject to Bankruptcy Court approval
and other approvals as set forth in this Notice and remain subject to further change and revision in
all respects.


                                                 2
         Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 116 of 118



Houston, Texas
November 5, 2019

/s/ Matthew D. Cavenaugh
Matthew D. Cavenaugh (TX Bar No. 24062656)   Joshua A. Sussberg, P.C. (admitted pro hac vice)
JACKSON WALKER L.L.P.                        Steven N. Serajeddini (admitted pro hac vice)
1401 McKinney Street, Suite 1900             KIRKLAND & ELLIS LLP
Houston, Texas 77010                         KIRKLAND & ELLIS INTERNATIONAL LLP
Telephone:      (713) 752-4200               601 Lexington Avenue
Facsimile:      (713) 752-4221               New York, New York 10022
Email:          mcavenaugh@jw.com            Telephone:      (212) 446-4800
                                             Facsimile:      (212) 446-4900
Co-Counsel to the Debtors                    Email:          joshua.sussberg@kirkland.com
and Debtors in Possession                                    steven.serajeddini@kirkland.com

                                             -and-

                                             Spencer A. Winters (admitted pro hac vice)
                                             KIRKLAND & ELLIS LLP
                                             KIRKLAND & ELLIS INTERNATIONAL LLP
                                             300 North LaSalle Street
                                             Chicago, Illinois 60654
                                             Telephone:       (312) 862-2000
                                             Facsimile:       (312) 862-2200
                                             Email:           spencer.winters@kirkland.com

                                             Co-Counsel to the Debtors
                                             and Debtors in Possession
     Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 117 of 118



                                             Exhibit K

                                       Wind-Down Budget

        Certain documents, or portions thereof, contained in this Exhibit K and the Plan
Supplement are drafts and remain subject to continuing negotiations among the Debtors and
interested parties with respect thereto.

        The Wind-Down Budget is not final and remains subject to negotiation among the Debtors
and the Required Consenting Senior Secured Lenders. The draft attached herein
(the “Draft Wind-Down Budget”) is subject to material revision in all respects. The final form of
the Wind-Down Budget shall be subject to the terms and conditions of the Plan and the RSA,
including all consent rights therein, and the Debtors and each interested party (solely to the extent
such party has consent rights over the Wind-Down Budget) reserve all rights to amend (in whole
or in part), revise, or supplement the Draft Wind-Down Budget, and any of the documents and
designations contained therein, at any time before the Effective Date of the Plan, or any such other
date as may be permitted by the Plan or by order of the Bankruptcy Court.
         Case 19-35198 Document 206 Filed in TXSB on 11/05/19 Page 118 of 118
                                              Confidential - Subject to Material Change - Subject to FRE 408


Sheridan Fund II - Wind Down Budget
Bidder B Sale
November 5, 2019

             Category                  Cost Estimate

  Severance                        $           3,400,000
  Employee Compensation (1)        $           8,200,000
  Corporate Leases                 $           4,000,000
  Professional Fees (2)            $           1,150,000
  Plan Administrator               $           2,500,000
  Operating Cash (3)               $          15,000,000
  Contingency Reserve (4)          $          37,500,000
  Total                            $          71,750,000



(1) Includes 30 days of WARN compensation
(2) Not inclusive of Professional Fee Escrow
(3) One month working capital
(4) The Debtors and the Required Consenting Lenders have not agreed to the amount of the contingency
reserve. The Debtors will work to find a mutually acceptable figure in advance of the confirmation
hearing.
